

Exhibit 10.2






















TRANSACTION AGREEMENT

dated as of

September 28, 2017

between

INVESCO LTD.

and

GUGGENHEIM CAPITAL, LLC











--------------------------------------------------------------------------------


Exhibit 10.2


TABLE OF CONTENTS

--------------------------------------------------------------------------------



PAGE
ARTICLE 1
DEFINITIONS
1.01 . Definitions
5

. Other Definitional and Interpretative Provisions
19

ARTICLE 2
PURCHASE AND SALE
. Purchase and Sale
20

. Closing
20

. Closing Revenue Run-Rate Purchase Price Adjustment.
21

. True-Up
21

Purchase Price Allocation
22

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER
. Organization and Qualification
23

. Ownership
24

. Corporate Authority
24

. Binding Effect
24

. Governmental Consents and Approvals
24

. Non-Contravention
25

. Legal Proceedings.
26

. Organization and Qualification
26

. Capitalization
26

. Financial Information
27

. Absence of Undisclosed Liabilities
28

. Taxes.
28

. Employee Benefits.
29

. Permits
30

. Intellectual Property
31

. Labor
32

. Contracts
33

. Absence of Changes
36

. Compliance with Laws
37

. Assets Under Management; Investment Advisory Activities.
38

. ETF Funds
40

. Property
45

. [Intentionally Omitted]
45

. Sufficiency of Assets.
45

. Finders’ Fees
46



i
    

--------------------------------------------------------------------------------

Exhibit 10.2




. Insurance
46

. Affiliate Arrangements
46

. Filings
46

. No Other Representations
46

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER
. Organization and Qualification
47

. Corporate Authorization
47

. Consents and Approvals
47

. Non-Contravention
48

. Binding Effect
48

. Financial Capability
49

. Investment Purpose
49

. Information in Proxy and Consent Solicitation Materials
49

. Section 15(f) of the Investment Company Act
50

. Filings
50

. Compliance with Laws
50

. Finders’ Fees
50

. Legal Proceedings
51

. No Other Representations
51

ARTICLE 5
COVENANTS OF SELLER
. Conduct of the ETFs Business.
51

. Access to Information
56

. Non-Solicitation of Alternative Transactions.
57

. Resignations
58

. Non-Solicit; Non-Competition
58

U.S. Person Certificate.
59

Trademarks; Tradenames.
59

Credit Documents
59

ARTICLE 6
COVENANTS OF BUYER
. Access to Information
59

. Trademarks; Tradenames
60

ARTICLE 7
COVENANTS OF BUYER AND SELLER
. Reasonable Best Efforts; Further Assurances
61

. Certain Filings
62

. Public Announcements
62

. Intercompany Accounts and Agreements
62



ii
    

--------------------------------------------------------------------------------

Exhibit 10.2


ETF Fund Consents.
63

. Section 15(f)
66

. Certain Post-Closing Filings
67

. Notices of Certain Events
67

. WARN Act
68

. Confidentiality.
68

Restructuring
70

Section 7.12 .Pro-Ration    70
ARTICLE 8
TAX MATTERS
Allocation of Taxes
71

Straddle Period
71

Apportioned Obligations
72

Transfer Taxes
72

Cooperation on Tax Matters
73

Post-Closing Actions
73

Termination of Tax Sharing Agreements
73

ARTICLE 9
EMPLOYEE MATTERS AND BENEFITS
ETFs Business Employees.
73

Employee Matters.
75

. No Amendment; No Third-Party Beneficiaries
77

ARTICLE 10
CONDITIONS TO CLOSING
. Conditions to Obligations of Buyer and Seller
78

. Conditions to Obligation of Buyer
78

. Conditions to Obligation of Seller
79

ARTICLE 11
SURVIVAL; INDEMNIFICATION
. Survival
80

. Indemnification.
81

. Third Party Claim Procedures.
83

. Tax Contest.
84

. Direct Claim Procedures
84

. Calculation of Damages
85

. Assignment of Claims
85

. Exclusivity
86





iii
    

--------------------------------------------------------------------------------

Exhibit 10.2


ARTICLE 12
TERMINATION
. Grounds for Termination
86

. Effect of Termination
87

ARTICLE 13
MISCELLANEOUS
. Notices
87

. Amendments and Waivers
88

. Expenses
88

. Successors and Assigns
89

. Governing Law
89

. Jurisdiction
89

. WAIVER OF JURY TRIAL
90

. Counterparts; Effectiveness; Third Party Beneficiaries
90

. Entire Agreement
90

. Severability
90

. Disclosure Schedules
91

. Specific Performance
91



TABLE OF EXHIBITS


Exhibit A    Form of Transition Services Agreement
Exhibit B    Base Revenue Schedule
Exhibit C    Form of Index Data Agreement
Exhibit D    Form of Fund Reorganization Agreement




iv
    

--------------------------------------------------------------------------------


Exhibit 10.2


TRANSACTION AGREEMENT
TRANSACTION AGREEMENT (this “Agreement”) dated as of September 28, 2017 between
Invesco Ltd., a Bermuda corporation (“Buyer”), and Guggenheim Capital, LLC, a
Delaware limited liability company (“Seller”).
W I T N E S S E T H :
WHEREAS, Seller and certain of its wholly-owned Subsidiaries are engaged in the
business of creating, distributing, operating, sponsoring and advising the ETF
Funds and of creating, publishing, managing and disseminating the proprietary
indexes utilized by the ETF Funds or under development (or developed but not
commercialized) as of the Closing Date (as conducted as of the date hereof and
as of the Closing Date, the “ETFs Business”);
WHEREAS, certain of Seller’s wholly-owned Subsidiaries are the record and
beneficial owners of 100% of the issued and outstanding membership interests
(the “Membership Interests”) of Accretive Asset Management, LLC, a Washington
limited liability company, and Guggenheim Specialized Products, LLC, a Delaware
limited liability company (together, the “Transferred Entities”), which are
engaged in the ETFs Business; and
WHEREAS, Seller desires to cause such Subsidiaries to sell, and Buyer desires to
purchase from such Subsidiaries of Seller, 100% of the outstanding Membership
Interests, together with the other assets primarily used in or relating to the
ETFs Business (which will be contributed to the Transferred Entities pursuant to
the Restructuring), upon the terms and subject to the conditions hereinafter set
forth;
ACCORDINGLY, in consideration of the promises and of the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01.    Definitions. (a) As used herein, the following terms have the
following meanings:
“40 Act ETF Funds” means the ETF Funds other than the CurrencyShares Funds.
“Adjusted Assets Under Management” as of any date means the sum, for any ETF
Fund in question as of such date, of the amount, expressed in U.S. dollars, of
assets under management for each such ETF Fund as of such date valued as
follows:


5
    

--------------------------------------------------------------------------------

Exhibit 10.2


(a)    for purposes of calculating the Base Revenue Run-Rate as of the Base
Date, in the same manner as provided for the calculation of base investment
management fees payable in respect of each such ETF Fund pursuant to the terms
of the Existing ETF Contracts applicable to such ETF Fund; and
(b)    for purposes of calculating the Closing Revenue Run-Rate as of the
Closing Measurement Date, as of the Closing Date or as of the BulletShares ETF
Measurement Date, as applicable, as the amount calculated pursuant to subsection
(a) above, (i) increased by a positive amount equal to additions, contributions
and reinvestments actually funded to such ETF Fund (including any ETF Fund
launched after the Base Date) after the Base Date and on or prior to the Closing
Measurement Date, the Closing Date or the BulletShares ETF Measurement Date, as
applicable, (ii) decreased by terminations, withdrawals, redemptions and
repurchases actually funded out of each such ETF Fund after the Base Date and
prior to the Closing Measurement Date, the Closing Date or the BulletShares ETF
Measurement Date, as applicable, and (iii) decreased by the amount of any
Contingent Account; provided, however, in the case of both clauses (a) and (b)
hereof (other than clauses (D), (E) and (F) below, which shall relate solely to
clause (b)):
(A)
additions, contributions and reinvestments shall be taken into account only when
actually funded and withdrawals, redemptions and repurchases shall be taken into
account when they are actually funded out of such ETF Fund;

(B)
any assets under management for any ETF Fund for which the ETFs Business acts as
investment adviser, sub-adviser, sponsor, manager or other similar capacity
shall be counted only once;

(C)
any assets under management for any set of ETF Funds one of which invests in the
other shall be counted only once if the ETFs Business acts as investment adviser
to both, except to the extent that an investment management fee is payable to
the ETFs Business in respect of each such multiple ETF Funds and including such
amount is required to reflect revenues generated by the ETFs Business and does
not result in double-counting;

(D)
to the extent any addition, contribution, reinvestment, withdrawal, redemption
or repurchase after the Base Date is made in a currency other than U.S. dollars,
for purposes of clause (b) hereof, such amount shall be converted to U.S.
dollars at the currency exchange rate on the date of any such contribution,
reinvestment, withdrawal, redemption or repurchase;



6
    

--------------------------------------------------------------------------------

Exhibit 10.2


(E)
for the avoidance of doubt, the calculation of Adjusted Assets Under Management
shall be made in a manner that excludes any increase or decrease in assets under
management resulting from market appreciation or depreciation or currency
fluctuations (except to the extent covered by clause (D) above) from and after
the Base Date (or in the case of an ETF Fund established after the Base Date,
from and after the date such ETF Fund is established); and

(F)
in the event of a Fund Change Announcement in respect of any ETF Fund, then
Adjusted Assets Under Management for any such ETF Fund shall be deemed to be
fixed at the amount thereof immediately prior to any such announcement rather
than as of the Closing Measurement Date or Closing Date; provided, further, that
in the event of a Fund Change Announcement in respect of any
BulletShares-branded ETF Fund, the parties will reasonably agree on the manner
for calculating Adjusted Assets Under Management and Closing Revenue Run-Rate
that equitably gives effect to the economic arrangements contemplated by the
second proviso of ‎Section 2.04(a).

“Adjustment Factor” means an amount equal to the Base Purchase Price divided by
the Base Revenue Run-Rate.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.
Notwithstanding anything in this Agreement to the contrary, in no event shall
any ETF Fund of, or managed by, any Person be considered to be an Affiliate of
such Person.
“Ancillary Agreement” means each of the Transition Services Agreement and the
Index Data Agreement.
“Antitrust Laws” mean all Laws that are designed or intended to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade.
“Assignment Requirements” means, with respect to any Existing ETF Contract, the
necessary consents and approvals (if any) under applicable Law and under such
Existing ETF Contract to (i) in the case of a 40 Act ETF Fund, effect a Fund
Merger or (ii) in the case of a CurrencyShares Fund, allow a CurrencyShares
Sponsor Continuation to occur, in each case as contemplated by ‎Section 7.05,
and, with respect to any Existing ETF Contract for an ETF Fund that licenses the
right to use an index from a third party licensor where the assignment of such
license requires the consent of such licensor, the consent of


7
    

--------------------------------------------------------------------------------

Exhibit 10.2


such licensor to the assignment of the applicable index license agreement to a
Transferred Entity, Buyer or its applicable Subsidiary, effective not later than
the consummation of the Closing, or entry into a reasonably satisfactory
replacement agreement with Buyer or its applicable Subsidiary, in each case on
substantially the same economic terms in effect on the date hereof or, in the
case of any ETF Fund launched after the Base Date, as of immediately prior to
the Closing Date.
“Base Date” means September 8, 2017.
“Base Purchase Price” means $1,200,000,000, in cash.
“Base Revenue Run-Rate” means the Revenue Run-Rate for all ETF Funds calculated
as of the Base Date, as set forth on the Base Revenue Schedule.
“Benefit and Compensation Arrangement” means any employment (or form of
employment), benefit and compensation agreement (including compensation
guarantees), plan, Contract, program, arrangement or policy covering one or more
(i) ETFs Business Employees or (ii) former employees of the ETFs Business (to
the extent there is a current or future obligation to such former employee under
such benefit and compensation arrangement for which a Transferred Entity is
responsible or has any liability, contingent or otherwise), including any trust
instruments and insurance Contracts forming a part thereof and any deferred
compensation, stock purchase, equity or equity-based or other incentive, bonus,
consulting, post-retirement insurance, workers’ compensation, disability, fringe
or other benefit, vacation or severance or change in control agreement, plan,
Contract, program, arrangement or policy, including any “employee benefit plan”
within the meaning of Section 3(3) of ERISA.
“BulletShares ETF Measurement Date” means the later of (i) the Closing Date and
(ii) March 31, 2018.
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by applicable
Law to close.
“Buyer Disclosure Schedule” means the disclosure schedule dated the date hereof
regarding this Agreement that has been provided by Buyer to Seller prior to
execution of this Agreement.
“Buyer Fund” means each investment company registered under the Investment
Company Act and listed on Section 1.01(a) of the Buyer Disclosure Schedule.
“Buyer Fund Series” means the newly created “shell fund” series of a Buyer Fund
with which the 40 Act ETF Funds are proposed to consummate Fund Mergers pursuant
to the Assignment Requirements.


8
    

--------------------------------------------------------------------------------

Exhibit 10.2


“Buyer Material Adverse Effect” means a material adverse effect on Buyer’s
ability to perform its obligations under this Agreement or to consummate the
transactions contemplated by this Agreement, in each case, in a timely manner.
“Closing Date” means the date of the Closing.
“Closing Measurement Date” means such Business Day as close as practicable but
in any event not more than 10 Business Days nor less than 5 Business Days prior
to the date of the Closing, as notified by Seller to Buyer on or after the date
hereof.
“Closing Revenue Run-Rate” means the Revenue Run-Rate for all ETF Funds
calculated in accordance with clause (b) of the definition of Adjusted Assets
Under Management as of the Closing Measurement Date or, for purposes of ‎Section
2.04 (other than the second proviso of Section 2.04(a)), as of the Closing Date,
or, for purposes of the second proviso of Section 2.04(a), as of the
BulletShares ETF Measurement Date.
“Closing Revenue Run-Rate Purchase Price Reduction”, if any, means the product
of (x) the Adjustment Factor multiplied by (y) the excess, if any, of (i) 0.925
multiplied by the Base Revenue Run-Rate over (ii) the Closing Revenue Run-Rate.
“Code” means the United States Internal Revenue Code of 1986.
“Confidentiality Agreement” means the Confidentiality Agreement between Buyer
and Guggenheim Partners, LLC dated as of March 2, 2017.
“Contingent Account” as of any date means any ETF Fund that has not satisfied
any Assignment Requirement applicable to such ETF Fund as of such date; provided
that, in the event of a Fund Change Announcement in respect of any ETF Fund,
then the applicable ETF Fund shall be deemed not to be a Contingent Account (and
the Assignment Requirement for such ETF Fund shall be deemed to have been
satisfied) at and after any such announcement.
“Contract” means, any agreement, undertaking, lease, sublease, license,
sublicense, contract, note, mortgage, indenture, power of attorney, guarantee,
arrangement, commitment or other binding obligation, whether oral or written,
express or implied, in each case as amended, supplemented, waived or otherwise
modified.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise (and
“Controlled” and “Controlling” shall have a correlative meaning). For purposes
of this definition, a general partner or managing member of a Person shall
always be considered to Control such Person.


9
    

--------------------------------------------------------------------------------

Exhibit 10.2


“CurrencyShares Fund” means each CurrencyShares exchange traded fund (A) listed
in the Base Revenue Schedule or (B) sponsored and launched by the ETFs Business
between the date hereof and the Closing Date.
“CurrencyShares Sponsor Continuation” means, with respect to any CurrencyShares
Fund, the continuation, immediately following the Closing, of Guggenheim
Specialized Products, LLC as “Sponsor” of such CurrencyShares Fund under the
Depositary Trust Agreement applicable to such CurrencyShares Fund.
“Encumbrances” means any lien, pledge, debt, charge, claim, encumbrance,
security interest, option, mortgage, assessment, easement or any other similar
restriction or limitation of any kind.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” shall mean, with respect to any entity, trade or business, any
other entity, trade or business that is, or was at the relevant time, a member
of a group described in Section 414(b), (c), (m) or (o) of the Code or Section
4001(b)(1) of ERISA that includes or included the first entity, trade or
business, or that is, or was at the relevant time, a member of the same
“controlled group” as the first entity, trade or business pursuant to Section
4001(a)(14) of ERISA.
“ETF Fund” means (i) each exchange traded fund registered under the Investment
Company Act and (A) listed in the Base Revenue Schedule or (B) sponsored and
launched by the ETFs Business between the date hereof and the Closing Date and
(ii) each CurrencyShares Fund.
“ETF Fund Board” means, with respect to any 40 Act ETF Fund, the board of
directors or trustees thereof.
“ETFs Business Employees” means (i) those employees of Seller and its
Subsidiaries set forth on ‎Section 3.13(a) of the Seller Disclosure Schedule, as
mutually agreed by Seller and Buyer, and (ii) those employees of Seller and its
Subsidiaries identified by Buyer in writing to Seller within 60 days of the date
hereof who provide services to the BulletShares-branded ETF Funds or are
otherwise critical to the ETF Business, which employees shall be added to
Section 3.13(e) of the Seller Disclosure Schedule as contemplated by Section
9.01(c). For the avoidance of doubt, no employees under clause (ii) will be
fixed income investment personnel.
“ETFs Business Material Adverse Effect” means a material adverse effect on (i)
the condition (financial or otherwise), business, assets or results of
operations of the ETFs Business, taken as a whole, excluding any effect to the
extent resulting from (A) any change after the date hereof in Law or accounting
standards; (B) any change arising after the date hereof in economic,
governmental, political or business conditions locally or globally generally;
(C)


10
    

--------------------------------------------------------------------------------

Exhibit 10.2


any events, conditions or trends in economic, business or financial conditions
generally affecting the investment management industry and arising after the
date hereof, including changes occurring after the date hereof in prevailing
interest rates, currency exchange rates and price levels or trading volumes in
the United States or foreign securities markets; (D) any change in assets under
management resulting from market changes in asset valuation or market price
fluctuations generally; (E) acts of war, sabotage or terrorism or natural
disasters occurring after the date hereof; (F) the effects of the actions that
are (1) expressly and specifically required by this Agreement, (2) taken by
Seller or its Subsidiaries in respect of the ETFs Business with the prior
written consent of the other party hereto or (3) not taken by Seller or its
Subsidiaries in respect of the ETFs Business at the written request of Buyer or
due to Buyer’s refusal to provide its consent therefor if such consent was
required hereunder; (G) the announcement or, other than in the case of any
matter relating to requirements under Contracts or Law, consummation of the
transactions contemplated by this Agreement; or (H) the reduction in the
management fee for the Guggenheim S&P 500 Equal Weight ETF announced in June
2017 and the consequences of such reduction and announcement but, in the case of
the foregoing clauses (A), (B), (C) and (E), only to the extent that the ETFs
Business, taken as a whole, is not disproportionately adversely affected
compared to other asset managers and providers of investment management products
generally taking into account the relative mix of businesses of the ETFs
Business, on the one hand, and such other managers and providers, on the other
hand; or (ii) Seller’s or its Subsidiaries’, in respect of the ETFs Business,
ability to perform its obligations under this Agreement or to consummate the
transactions contemplated by this Agreement, in each case, in a timely manner.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Excluded Fund Change Announcement” means any public announcement by (x) Buyer
(or, after Closing, by any ETF Fund) or (y) before Closing, any ETF Fund to the
extent described in clause (iii) of the definition of Fund Change Announcement,
in each case, of any intention or proposal relating to (i) any Fund Merger
contemplated by ‎Section 7.05, (ii) any CurrencyShare Fund Assignment
contemplated by ‎Section 7.05, or (iii) any re-branding of any ETF Fund to
reflect the transactions contemplated hereby (including to add references to
Invesco and/or PowerShares and to remove references to Guggenheim or Rydex) as
may be further described on ‎Section 1.01(a) of the Buyer Disclosure Schedule.
“Existing ETF Contract” means any existing investment advisory, sponsorship or
similar Contract that the ETFs Business has with any ETF Fund (including the
Depositary Trust Agreements in the case of the CurrencyShares Funds) as of the
Closing or the date of this Agreement, as applicable.


11
    

--------------------------------------------------------------------------------

Exhibit 10.2


“Form of Fund Reorganization Agreement” means an Agreement and Plan of
Reorganization in a form to be agreed; attached hereto as Exhibit D is a draft
form under negotiation.
“Fund Change Announcement” means, other than an Excluded Fund Change
Announcement, (i) any public announcement (whether before or after Closing, but
prior to the date after which any applicable Assignment Requirement cannot be
obtained prior to the end of the True-Up Period in accordance with the terms of
the applicable Existing ETF Contract or applicable law) by Buyer (or, after
Closing, by any ETF Fund) of any intention or proposal with respect to any ETF
Fund to effect any merger or closure of such ETF Fund, (ii) in respect of any
ETF Fund branded “Guggenheim”, “Rydex”, “CurrencyShares” or “BulletShares” or
any derivative thereof, any public announcement (whether before or after
Closing) by Buyer (or, after Closing, by any ETF Fund) of any re-branding of the
name of that ETF Fund, or (iii) any announcement by any ETF Fund of any
intention or proposal of Buyer to effect any of the changes described in any of
the immediately preceding clauses (i) or (ii), which is announced during the
respective time periods set forth in such immediately preceding clauses, but, in
the case of this clause (iii), only to the extent that such intentions or
proposals may be reasonably concluded to be required by Law to be disclosed in
any filings required to be made by such ETF Fund under the Investment Company
Act, the Exchange Act or the Securities Act and subject to confirmation by Buyer
regarding the accuracy of the description thereof .
“Fund Merger” means, with respect to each 40 Act ETF Fund, the merger or
reorganization of such 40 Act ETF Fund with and into the respective Buyer Fund
Series set forth on ‎Section 1.01(a) of the Buyer Disclosure Schedule pursuant
to an agreement and plan of reorganization substantially similar to the Form of
Fund Reorganization Agreement, it being understood and agreed that as a result
of such merger or reorganization, (i) the board of trustees of such surviving
Buyer Fund Series shall consist of the members of the board of trustees of such
Buyer Fund immediately prior to such merger or reorganization, and (ii) such
surviving Buyer Fund Series shall become (or shall already be) party to a New
ETF Contract with a Subsidiary of Buyer, such New ETF Contract to be on terms
substantially comparable (but having the same advisory fee and same aggregate
non-advisory fees) to those of such ETF Fund’s Existing ETF Contract as in
effect on the date hereof.
“GAAP” means generally accepted accounting principles in the United States as of
the applicable reference date.
“Government Entity” means any foreign or domestic, federal, state, provincial,
county, city or local legislative, administrative or regulatory authority,
agency, court, arbitrator or arbitration panel, body or other governmental or
quasi-governmental entity with competent jurisdiction, including any
Self-Regulatory Organization and any such supranational body.


12
    

--------------------------------------------------------------------------------

Exhibit 10.2


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
“Indebtedness” means, with respect to any Person, without duplication, any of
the following liabilities, whether secured (with or without limited recourse) or
unsecured, contingent or otherwise: (i) all liabilities for borrowed money; (ii)
all liabilities evidenced by bonds, debentures, notes or other similar
instruments or under financing or capital leases; (iii) all liabilities for
guarantees of another Person in respect of liabilities of the type set forth in
clauses (i) and (ii); and (iv) all liabilities for accrued but unpaid interest
expense and unpaid penalties, fees, charges and prepayment premiums that are
payable, in each case, with respect to any of the obligations of a type
described in clauses (i) through (iii) above.
“Index Data Agreement” means the Index Data Agreement between Seller (or a
Subsidiary of Seller) and Buyer (or a Subsidiary of Buyer), substantially in the
form attached hereto as Exhibit C.
“Intellectual Property Rights” means all: (i) trademarks, service marks, domain
names, logos, trade dress, and trade names, all applications and registrations
for the foregoing, in any jurisdiction, and all goodwill associated therewith
(collectively “Trademarks”); (ii) patents and patent applications registered or
applied for in any jurisdiction (collectively “Patents”); (iii) trade secrets,
confidential proprietary information, inventions and know-how (collectively,
“Trade Secrets”); (iv) works of authorship and copyrights therein and thereto
(including in software), and all registrations and applications therefor
(collectively, “Copyrights”); and (v) any other similar type of proprietary
intellectual property right to the extent entitled to legal protection as such.
“Internal Revenue Service” or “IRS” means the Internal Revenue Service of the
United States of America.
“Investment Advisers Act” means the United States Investment Advisers Act of
1940.
“Investment Company Act” means the United States Investment Company Act of 1940.
“Knowledge” means (i) when used with respect to Seller, the actual knowledge of
the individuals listed on ‎Section 1.01(a) of the Seller Disclosure Schedule
following reasonable inquiry under the circumstances (but without any obligation
to notify any particular individuals of the transactions contemplated by this
Agreement prior to the date hereof) and (ii) when used with respect to Buyer,
the actual knowledge of the individuals listed on ‎Section 1.01(a) of the Buyer
Disclosure Schedule following reasonable inquiry under the circumstances (but
without any obligation to notify any particular individuals of the transactions
contemplated by this Agreement prior to the date hereof).


13
    

--------------------------------------------------------------------------------

Exhibit 10.2


“Law” means, with respect to any Person, any foreign, federal, state or local
law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Government Entity that is binding upon or applicable to such Person or its
properties or business, as amended unless expressly specified otherwise.
“Legal Proceeding” means any judicial, legal, administrative, arbitral or other
action, suit or other proceedings of any nature by or before any Government
Entity.
“Maturing ETFs” means the Guggenheim BulletShares 2017 Corporate Bond ETF and
the Guggenheim BulletShares 2017 High Yield Corporate Bond ETF.
“Net Assets” means, with respect to an ETF Fund, the sum of the assets of such
ETF Fund minus its liabilities.
“New ETF Contract” means, if required under applicable Law or the terms of the
Existing ETF Contract applicable thereto, with respect to an ETF Fund, a new
investment advisory, sponsorship or similar agreement with the ETF Fund (or
Buyer Fund Series that is the successor thereto) (i) to be entered into as a
result of the transactions contemplated by this Agreement pursuant to the
Assignment Requirements and (ii) in the case of the 40 Act ETF Funds, approved
in accordance with the requirements of Section 15 of the Investment Company Act
(as such requirements may be modified by applicable Law, including any effective
and applicable exemptive order issued by the SEC) excluding any “interim” new
advisory contract (either advisory or sub-advisory) approved in reliance on Rule
15a-4 under the Investment Company Act.
“Non-Assumed Infrastructure Contract” means any Contract to which Seller or any
of its Affiliates is a party or otherwise bound that relates to back office,
information technology or other infrastructure used in connection with the ETFs
Business and for which Buyer and its Subsidiaries (including, following the
Closing, the Transferred Entities) will not have any obligation or liability.
“NYSE” means the New York Stock Exchange.
“Organizational Documents” means (i) with respect to any Person that is a
corporation, its articles or certificate of incorporation or memorandum and
articles of association, as the case may be, and bylaws, (ii) with respect to
any Person that is a partnership, its certificate of partnership and partnership
agreement, (iii) with respect to any Person that is a limited liability company,
its certificate of formation and limited liability company or operating
agreement, (iv) with respect to any Person that is a trust or other entity, its
declaration or agreement of trust or other constituent document, and (v) with
respect to any other Person, its comparable organizational documents, in each
case, as has been amended or restated.


14
    

--------------------------------------------------------------------------------

Exhibit 10.2


“Other ETFs Business Records” means (i) all books and records, whether in hard
copy or computer format, of Seller or its Subsidiaries (other than the
Transferred Entities) that are used primarily or maintained primarily in
connection with the ETFs Business, and (ii) all books and records (A) that are
investment account records of, or that are required to be maintained and
retained under the Investment Company Act or the Investment Advisers Act by
Seller or its Subsidiaries in connection with the provision of investment
advisory and related services to the ETF Funds, or (B) that are in the
possession and control of Seller or its Subsidiaries or reasonably available to
them and were used to support a claim by Seller and its Subsidiaries of GIPS
compliance for an account that the ETFs Business includes in a Composite (and
with respect to which accounts shall include the books and records necessary to
demonstrate the calculation of such performance track records and otherwise to
use the same in accordance with applicable Laws).
“Owned Intellectual Property Rights” means all Intellectual Property Rights
owned by any of the Transferred Entities or owned by Seller or its Subsidiaries
and used primarily in the ETFs Business.
“Permit” means all licenses, franchises, permits, certificates, registrations,
orders, concessions, declarations, and other authorizations and approvals that
are issued by or obtained from any Government Entity.
“Permitted Encumbrance” means: (i) Encumbrances specifically reflected or
reserved against or otherwise specifically disclosed in the Balance Sheet; (ii)
mechanics’, materialmen’s, warehousemen’s, carriers’, workers’, or repairmen’s
liens or other similar common law or statutory Encumbrances arising or incurred
in the ordinary course of business consistent with past practice for sums not
yet due and payable that are not, individually or in the aggregate with all
other Permitted Encumbrances, material in respect of the ETFs Business, taken as
a whole; (iii) statutory liens for Taxes, assessments and other governmental
charges not yet due and payable or being contested in good faith by appropriate
proceedings and for which adequate reserves have been established on the Balance
Sheet; and (iv) other Encumbrances incurred in the ordinary course of business
consistent with past practice since the Balance Sheet Date that are not,
individually or in the aggregate with all other Permitted Encumbrances, material
in respect of the ETFs Business, taken as a whole.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Government Entity.








15
    

--------------------------------------------------------------------------------

Exhibit 10.2


“Post-Closing Tax Period” means any Tax period beginning after the Closing Date;
and, with respect to a Tax period that begins on or before the Closing Date and
ends thereafter, the portion of such Tax period beginning after the Closing
Date.
“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date; and, with respect to a Tax period that begins on or before the Closing
Date and ends thereafter, the portion of such Tax period ending on the Closing
Date.
“Pro Rata Expense Accrual” means the Bonus Accrual, but only to the extent that
the related Transferred Employee Bonus Amounts were not made prior to the
Closing; provided that the payment of all Bonus Amounts that may be made prior
to the Closing shall be made in the ordinary course of business consistent with
past practice, including the payment dates thereof.
“Restructuring” means the actions contemplated by Section 7.11.
“Revenue Run-Rate” means, as of any specified date, the aggregate amount,
without duplication, of all investment advisory, sub-advisory, administrative
and other management fees for each ETF Fund payable to the ETFs Business
pursuant to the relevant Existing ETF Contract, determined by multiplying the
Adjusted Assets Under Management for each such ETF Fund at such date by the
applicable stated annual fee rate for all such fees for such ETF Fund in effect
on such date. The calculation of the Revenue Run-Rate shall:
(a)    exclude (i) from revenue any performance-based, incentive, contingent or
similar fees, securities lending fees and transaction revenues and (ii) the
impact on fees of any increase or decrease in assets under management resulting
from market appreciation or depreciation or currency fluctuation (except to the
extent provided in clause (D) of Adjusted Assets under Management) from and
after the Base Date (or in the case of an ETF Fund established after the Base
Date, after the date such ETF Fund is established);
(b)    include only revenues to the ETFs Business after giving effect to, and
taking into account, any fee or expense waiver, rebate or cap, reimbursement
obligation or similar offset, any amounts payable to a sub-adviser that is not a
part of the ETFs Business (including any such amount deducted directly by or on
behalf of an ETF Fund from the fee otherwise payable by such ETF Fund to the
ETFs Business under the applicable Existing ETF Contract), and any amounts
payable in respect of revenue sharing and licensing arrangements (other than
license fees to the extent actually born by the applicable ETF Fund) relating to
the ETF Funds; and
(c)    with respect to any Fund Change Announcement, assume that the fee rate
for the applicable ETF Fund was fixed at the amount thereof prior to the Fund
Change Announcement.


16
    

--------------------------------------------------------------------------------

Exhibit 10.2


“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the United States Securities Act of 1933.
“Seller Disclosure Schedule” means the disclosure schedule dated the date hereof
regarding this Agreement that has been provided by Seller to Buyer prior to the
execution of this Agreement.
“Straddle Period” means any Tax year or period beginning on or before the
Closing Date and ending after the Closing Date.
“Subsidiary” means, with respect to any Person, any entity (i) of which such
Person or a subsidiary of such Person is a general partner, managing member or
the like or (ii) of which at least a majority of the securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other Persons performing similar functions with respect to
such entity are at the time directly or indirectly owned by such Person and/or
one or more of its Subsidiaries. Notwithstanding anything in this Agreement to
the contrary, in no event shall any ETF Fund of, or managed by, any Person be
considered to be a Subsidiary of such Person.
“Tax” means (i) any tax or other like assessment or charge of any kind
whatsoever (including, but not limited to, withholding on amounts paid to or by
any Person), together with any interest, penalty, addition to tax or additional
amount imposed by any governmental authority (domestic or foreign) responsible
for the imposition of any such tax (a “Taxing Authority”) and (ii) with respect
to any Transferred Entity, any liability for the payment of any amount of the
type described in the immediately preceding clause (i) as a result of any
Transferred Entity being a member of an affiliated, consolidated, combined or
unitary group with any other entity at any time on or prior to the Closing Date.
“Tax Returns” means all reports, returns, information returns, elections,
agreements, declarations, or other documents of any nature or kind (including
any attached schedules, supplements and additional or supporting material) filed
or required to be filed with respect to Taxes, including any claim for refund,
amended return or declaration of estimated Taxes (and including any amendments
with respect thereto).
“Transferred Entity Records” means all books and records, whether in hard copy
or computer format, of any Transferred Entity.
“Transition Services Agreement” means the Transition Services Agreement between
Seller (or a Subsidiary of Seller) and Buyer (or a Subsidiary of Buyer),
substantially in the form attached hereto as Exhibit A.
“True-Up Period” means the period beginning on the Closing Date and concluding
on the date that is 180 days after the Closing Date.


17
    

--------------------------------------------------------------------------------

Exhibit 10.2


(b)    Each of the following terms is defined in the Section set forth opposite
such term:
Term
Section
Accounting Referee
2.05
Affiliate Arrangement
3.27
Agreement
Preamble
Allocation Statement
2.05
Apportioned Obligations
8.03
Assigned Contracts
3.17(c)
Balance Sheets
3.10(a)
Balance Sheet Date
3.10(a)
Base Revenue Schedule
3.20(a)
Bonus Accrual
9.02(b)
Bonus Amount
9.02(b)
Buyer
Preamble
Buyer Indemnified Parties
11.02(a)
Buyer Required Approvals
4.03
Cap
11.02(a)(i)(C)
Closing
2.02(a)
Closing Purchase Price
2.01
Closing Revenue Run-Rate Purchase Price Adjustment
2.03(b)
Closing Year Bonus Accrual
9.02(b)
Closing Year Bonus Amounts
9.02(b)
Composites
3.20(e)
Covered Subsidiary
3.01
Damages
11.02(a)
De Minimis Amount
11.02(a)(i)(A)
Deductible
11.02(a)(i)(B)
Equity Rights
3.09(b)
ETF Fund Financial Report
3.21(d)(ii)
ETFs Business
Recitals
ETFs Business Employee Information List
3.13(e)
Fund Financial Statements
3.21(d)(i)
Fund Merger Proxy Statement Prospectus
7.05(b)(ii)
Fundamental Representations
11.01
Identified Business Employee
9.01(a)
Indemnified Party
11.03(a)
Indemnifying Party
11.03(a)
Long-Stop Date
12.01(b)
Material IP Contracts
3.15(b)
Membership Interests
Recitals
Net Revenue Schedule
3.10(a)
Non-Transferred Business Employee
9.01(a)
Patents
1.01(a)
Potential Contributor
11.07
Prior Year Bonus Accrual
9.02(b)



18
    

--------------------------------------------------------------------------------

Exhibit 10.2


Term
Section
Process Agent
13.06(b)
Prospectus
3.21(e)
PTE 84-14
3.21(m)
Prior Year Bonus Amounts
9.02(b)
Retained Employee
9.01(d)
Reports
3.21(e)
Seller
Preamble
Seller Indemnified Parties
11.02(b)
Seller Marks
6.02
Seller Required Approvals
3.05
Severance Benefits
9.01(d)
Shared Severance Window
9.01(d)
Specified Contracts
3.17(b)
Specified ETFs Contract
3.17(b)
Specified Transferred Entity Contracts
3.17(a)
Taxing Authority
1.01(a)
Third Party Claim
11.03(a)
Trademark Transition Period
6.02
Trademarks
1.01(a)
Trade Secrets
1.01(a)
Transaction Severance Policy
9.01(d)
Transfer Date
9.01(b)
Transferred Employee
9.01(a)
Transferred Entities
Recitals
Transfer Taxes
8.04
Warranty Breach
11.02(a)(i)



Section 1.02.    Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any agreement or contract are
to that agreement or contract


19
    

--------------------------------------------------------------------------------

Exhibit 10.2


as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof; provided that with respect to any agreement or
contract listed on any Schedules hereto, all such amendments, modifications or
supplements must also exist prior to the date hereof and be listed in the
appropriate Schedule. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively. References to “law”, “laws” or to a particular statute or law
shall be deemed also to include any and all applicable Law (including, for the
sake of clarity, the rules and regulations thereunder), as amended.
ARTICLE 2    
PURCHASE AND SALE
Section 2.01. Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, Seller agrees to cause one or more of its Subsidiaries to sell
to Buyer, and Buyer agrees to purchase from such Subsidiaries of Seller, the
Membership Interests at the Closing, free and clear of any Encumbrances. The
aggregate purchase price for the Membership Interests and other transactions
contemplated hereby at the Closing shall be the Base Purchase Price minus the
Closing Revenue Run-Rate Purchase Price Adjustment minus the Pro Rata Expense
Accrual (the “Closing Purchase Price”). The Closing Purchase Price shall be paid
as provided in ‎Section 2.02(b), and shall be subject to adjustment as provided
in Section ‎2.04.
Section 2.02. Closing. (a) The closing (the “Closing”) of the purchase and sale
of the Membership Interests hereunder shall take place by the electronic
exchange of documents, on the last Business Day of the month in which the
conditions set forth in ‎Article 10 (other than conditions that by their nature
are to be satisfied at the Closing, but subject to the satisfaction or, to the
extent permissible, waiver of those conditions at the Closing) have been
satisfied or, to the extent permissible, waived by the party or parties entitled
to the benefit of such conditions, or at such other time or place as Buyer and
Seller may agree.
(b)    At the Closing:
(i)    Buyer shall deliver to Seller (or any Subsidiaries of Seller designated
by Seller) the Closing Purchase Price in immediately available funds by wire
transfer to an account of Seller (or its applicable Subsidiary) designated by
Seller, by notice to Buyer, which notice shall be delivered not later than two
Business Days prior to the Closing Date;
(ii)    Seller shall cause one or more of its Subsidiaries to deliver to Buyer
the Membership Interests (including appropriate evidence of ownership thereof
that is reasonably acceptable to Buyer, registered in the name of Buyer or its
designee(s)), free and clear of any Encumbrances;


20
    

--------------------------------------------------------------------------------

Exhibit 10.2


(iii)    Seller shall, or shall cause one or more of its Subsidiaries to,
deliver to Buyer the Transferred Entity Records and the Other ETFs Business
Records; provided that, for the avoidance of doubt, Seller and its Subsidiaries
shall (A) be permitted to retain copies of the Transferred Entity Records and
the Other ETFs Business Records to the extent required by applicable Laws,
regulation or internal compliance policies, (B) be permitted to retain copies of
Other ETFs Business Records to the extent relating to or otherwise used in
connection with businesses other than the ETFs Business and (C) retain a
non-exclusive right (1) to continue to use following the Closing the performance
track records of the ETF Funds, including the Composites, as of the Closing
Date, including in marketing the investment advisory services and investment
funds offered by Seller and its Subsidiaries, to the extent permitted by
applicable Laws and Section ‎5.05(b) (determined without regard to the time
period set forth therein) and (2) to retain copies of records of the ETFs
Business as of the Closing Date necessary to demonstrate the calculation of such
performance track records and otherwise to use such performance track records in
accordance with applicable Laws;
(iv)    Seller and Buyer and their respective Subsidiaries that are a party
thereto, if any, shall execute and deliver each of the Ancillary Agreements;
(v)    Seller shall deliver to Buyer the certificates referenced in ‎Section
10.02(c); and
(vi)    Buyer shall deliver to Seller the certificates referenced in ‎Section
10.03(c).
Section 2.03. Closing Revenue Run-Rate Purchase Price Adjustment.
(a)    If the Closing Revenue Run-Rate is less than 0.925 multiplied by the Base
Revenue Run-Rate, then the Purchase Price shall be reduced by an amount equal to
the Closing Revenue Run-Rate Purchase Price Reduction.
(b)    Any adjustment resulting from the application of this ‎Section 2.03 is
referred to in this Agreement as the “Closing Revenue Run-Rate Purchase Price
Adjustment”.
Section 2.04. True-Up. (a) Upon the expiration of the True-Up Period, the
parties shall recalculate the Closing Revenue-Run Rate Purchase Price Adjustment
as of the Closing Date; provided  that if any ETF Fund that was a Contingent
Account on the Closing Measurement Date (i) has satisfied the applicable
Assignment Requirements or (ii) is the subject of a Fund Change Announcement, in
either case, not later than the final day of the True-Up Period then such ETF
Fund shall not be treated as a Contingent Account for purposes of such
recalculation and the Adjusted Assets Under Management as of the Closing Date
for such ETF Fund shall be fully included in Closing Revenue Run-Rate for


21
    

--------------------------------------------------------------------------------

Exhibit 10.2


purposes of such recalculation; provided, further, that the recalculation of the
Closing Revenue-Run Rate Purchase Price Adjustment relating to each
BulletShares-branded ETF Fund shall, as long as such BulletShares-branded ETF
Fund has met the Assignment Requirements or any BulletShares-branded ETF Fund
has been the subject of a Fund Change Announcement, be calculated as of the
BulletShares ETF Measurement Date and regardless of whether such
BulletShares-branded ETF Fund was a Contingent Account on the Closing
Measurement Date.
(b)    If such recalculation yields:
(i)    a reduced Closing Revenue Run-Rate Purchase Price Reduction, then Buyer
shall pay to Seller an amount that is equal to the amount of such reduction to
the Closing Revenue Run-Rate Purchase Price Reduction as soon as is reasonably
practicable after, but in any event within ten Business Days of, the date upon
which the recalculation described in this ‎Section 2.04(b)(i) is made; or
(ii)    an increased Closing Revenue Run-Rate Purchase Price Reduction or an
amount that would give rise for the first time to a Closing Revenue Run-Rate
Purchase Price Reduction, then Seller shall pay to Buyer an amount that is equal
to the amount of such increase to the Closing Revenue Run-Rate Purchase Price
Reduction or the amount of the Closing Revenue Run-Rate Purchase Price Reduction
(as applicable) as soon as is reasonably practicable after, but in any event
within ten Business Days of, the date upon which the recalculation described in
this ‎Section 2.04(b)(ii) is made.
(c)    Any amounts payable pursuant to this ‎Section 2.04 shall be payable in
immediately available funds by wire transfer to an account of Buyer or Seller,
as the case may be, with a bank designated by such receiving party.
(d)    For purposes of this ‎Section 2.04, all references to the Closing
Measurement Date included in the definitions of Adjusted Assets Under Management
and Closing Revenue Run-Rate shall be deemed references to the Closing Date.
Section 2.05. Purchase Price Allocation. As soon as practicable (but in any
event within 90 days) after the Closing, Seller shall deliver to Buyer a
statement (the “Allocation Statement”) allocating the consideration paid
pursuant to this Agreement among the assets of the Transferred Entities and the
certain other assets relating to the ETFs Business in accordance with
Section 1060 of the Code, it being understood that amounts allocable to
unrealized profit from transferred customer contracts, if any, shall not exceed
an amount equal to the amount of such fees that have accrued sixty (60) days
following the Closing less allocable expenses, and any excess amounts allocable
to such transferred customer contracts shall be classified as “Class VI” or
“Class VII” assets. If, within 30 days after the delivery of the Allocation
Statement, Buyer notifies Seller


22
    

--------------------------------------------------------------------------------

Exhibit 10.2


in writing that Buyer objects to the allocation set forth in the Allocation
Statement, Seller and Buyer shall use commercially reasonable efforts to resolve
such dispute within 30 days. In the event that Buyer and Seller are unable to
resolve such dispute within 30 days, Buyer and Seller shall jointly cause
independent accountants of nationally recognized standing reasonably
satisfactory to Buyer and Seller (who shall not have any material relationship
with Buyer, Seller or any of their respective Affiliates) (the “Accounting
Referee”) promptly to resolve the disputed items. Upon resolution of the
disputed items, the allocation reflected on the Allocation Statement shall be
adjusted to reflect such resolution. The costs, fees and expenses of the
Accounting Referee shall be borne equally by Buyer and Seller. No Party shall
(or shall permit any Affiliate) to take a position on any Tax Return, before any
Tax Authority or in any Tax Proceeding that is in any manner inconsistent with
the Allocation Statement, unless specifically required pursuant to a
determination by the applicable Taxing Authority. The Parties will promptly
advise each other of the existence of any Tax audit, controversy or litigation
related to any allocation hereunder.
ARTICLE 3    
REPRESENTATIONS AND WARRANTIES OF SELLER
Subject to ‎Section 13.11, except as set forth in the Seller Disclosure
Schedule, Seller represents and warrants to Buyer as of the date of this
Agreement and as of the Closing Date as follows:
Section 3.01. Organization and Qualification. Seller and each of its
Subsidiaries that owns Membership Interests or that provides advisory,
index-related or other professional or similar services to the ETFs Business
(any of the foregoing, a “Covered Subsidiary”) is a legal entity duly organized,
validly existing and, to the extent such concept is relevant in the applicable
jurisdiction, in good standing under the Laws of its jurisdiction of
organization. To the extent relating to the ETFs Business or the ability of
Seller to enter into or consummate the transactions contemplated hereby: (i)
Seller and each of its Covered Subsidiaries has the requisite corporate or other
similar power and authority to own or lease all of its properties and assets and
to carry on its business as conducted as of the date of this Agreement and to
own, lease and operate all of its properties and assets, in all material
respects as conducted, owned, leased or operated as of the date of this
Agreement; and (ii) Seller and each of the Covered Subsidiaries is duly
qualified to do business in each jurisdiction in which the nature of its
business or the character or location of the properties and assets owned, leased
or operated by it makes such qualification necessary other than any failure to
be so qualified that would not, individually or in the aggregate, reasonably be
expected to have an ETFs Business Material Adverse Effect. Seller has made
available to Buyer prior to the date of this Agreement complete and correct
copies of the Organizational Documents of Seller as in effect as of the date of
this Agreement. The ETFs Business is owned and operated by Seller and its
Subsidiaries and not by any Affiliates of Seller other than the Subsidiaries of
Guggenheim.


23
    

--------------------------------------------------------------------------------

Exhibit 10.2


Section 3.02. Ownership. Seller or one of its Subsidiaries is, and as of the
Closing Date will be, the legal and beneficial owner of all of the issued and
outstanding equity interests in the Transferred Entities, and at the Closing
will deliver to Buyer good and valid title to the Membership Interests, free and
clear of any Encumbrance. Seller has and will retain through and including the
Closing such control and authority as may be required in order to cause its
Subsidiaries to take the actions contemplated to be taken by all such
Subsidiaries pursuant hereto.
Section 3.03. Corporate Authority. Seller has (or any of its Subsidiaries who
may be a party to any Ancillary Agreement has) full corporate power and
authority to execute and deliver this Agreement and each of the Ancillary
Agreements to which it (or any such Subsidiary) is or will be a party and to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereunder and thereunder. The execution, delivery and
performance by Seller (or any such Subsidiary) of this Agreement and each of the
Ancillary Agreements to which it is or will be a party, and each of the
transactions contemplated hereunder and thereunder, have been duly and validly
authorized and no additional corporate or shareholder authorization or consent
is required in connection with the execution, delivery and performance by Seller
(or any such Subsidiary) of this Agreement and each of the Ancillary Agreements
to which it (or any such Subsidiary) is or will be a party or any of the
transactions contemplated hereunder or thereunder.
Section 3.04. Binding Effect. Assuming the due authorization, execution and
delivery of this Agreement and the Ancillary Agreements by Buyer (or, in the
case of the Ancillary Agreements, Buyer or a Subsidiary of Buyer), this
Agreement constitutes, and each Ancillary Agreement when executed and delivered
will constitute, a valid and legally binding obligation of Seller (or, in the
case of the Ancillary Agreements, of Seller or a Subsidiary of Seller)
enforceable against Seller or such Subsidiary in accordance with its terms,
subject (in the case of enforceability) to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.
Section 3.05. Governmental Consents and Approvals. Other than in connection with
(i) the HSR Act or any other Antitrust Laws, (ii) any applicable banking,
securities or other financial services Laws of any banking commission or any
securities or other financial services regulator, or (iii) such other Law, in
each case of (i) through (iii) above, that is set forth on ‎Section 3.05 of the
Seller Disclosure Schedule (the matters covered under clauses (i) through (iii)
above, collectively, the “Seller Required Approvals”), Seller and its Affiliates
(including the Transferred Entities) are not required to obtain any
authorization, waiver, consent or approval of, make any filing or registration
with, or give any notice to, any Government Entity or to obtain any Permit in
connection with the execution, delivery and performance by Seller of this
Agreement or the execution, delivery and performance by Seller or its
Subsidiaries of each of the Ancillary Agreements to which Seller or any of its
Subsidiaries is or will be a party or the


24
    

--------------------------------------------------------------------------------

Exhibit 10.2


consummation by Seller or its Subsidiaries of any of the transactions
contemplated hereunder or thereunder, other than any authorization, waiver,
consent, approval, filing, registration, notice or Permit, the failure of which
to obtain, make or give would not, individually or in the aggregate, reasonably
be expected to have an ETFs Business Material Adverse Effect. As of the date
hereof, Seller is not aware of any reason why any Seller Required Approvals will
not be received in order to permit the consummation of the transactions
contemplated hereby.
Section 3.06. Non-Contravention. The execution, delivery and performance by
Seller of this Agreement and by Seller and its Subsidiaries of each of the
Ancillary Agreements to which Seller or any of its Subsidiaries (including the
Transferred Entities) is or will be a party, and the consummation by Seller and
its Subsidiaries (including the Transferred Entities) of the transactions
contemplated hereunder and thereunder, do not and will not (i) conflict with or
violate any provision of the Organizational Documents of Seller, any Subsidiary
of Seller that owns Membership Interests, any Subsidiary that is a party to an
Ancillary Agreement, any Transferred Entity, or any ETF Fund, (ii) assuming the
receipt of all consents, approvals, waivers and authorizations and the making of
the notices and filings referred to in ‎Section 3.05 or ‎Section 7.05, conflict
with, or result in the breach of, or constitute a default under, or result in
the termination, Encumbrance, cancellation, modification or acceleration of any
right or obligation of Seller, any Covered Subsidiary, any Subsidiary that is a
party to an Ancillary Agreement, any Transferred Entity or any ETF Fund under,
or give rise to any payment conditioned, in whole or in part, on a change of
control of a Transferred Entity or ETF Fund or approval or consummation of the
transactions contemplated hereby, or result in a loss of any benefit to which
Seller, any Covered Subsidiary, any Subsidiary of Seller that is a party to an
Ancillary Agreement, any Transferred Entity or any ETF Fund is entitled, with or
without the giving of notice, the lapse of time or both, under any Contract or
other agreement or instrument binding upon Seller, any Covered Subsidiary, any
Subsidiary that is a party to an Ancillary Agreement, any Transferred Entity or
the ETF Funds or to which any of their respective properties is subject or
(iii) assuming the receipt of all consents, approvals, waivers and
authorizations and the making of notices and filings (A) referred to in ‎Section
3.05 or ‎Section 7.05 or (B) required to be received or made by Buyer or any of
its Affiliates, violate or result in a breach of or constitute a default under
any Law to which Seller, any Covered Subsidiary, any Subsidiary that is a party
to an Ancillary Agreement, any Transferred Entity or the ETF Funds is subject or
under any of their respective Permits, other than, in the case of clauses (ii)
and (iii), any conflict, breach, default, termination, Encumbrance,
cancellation, modification, acceleration or loss that would not, individually or
in the aggregate, reasonably be expected to have an ETFs Business Material
Adverse Effect.






25
    

--------------------------------------------------------------------------------

Exhibit 10.2


Section 3.07. Legal Proceedings.
(a)    As of the date of this Agreement, there is no Legal Proceeding pending
against, or to the Knowledge of Seller, threatened against or affecting Seller,
any Subsidiary of Seller (including the Transferred Entities) or any ETF Fund
that challenges the validity or enforceability of this Agreement or seeks to
enjoin or prohibit consummation of the transactions contemplated by this
Agreement. There is no material Legal Proceeding pending against, or to the
Knowledge of Seller, threatened against or affecting any Transferred Entity, any
ETF Fund or in respect of the ETFs Business.
(b)    There is no material injunction, order, award, judgment, settlement,
decree or regulatory action or restriction imposed upon or entered into by the
Seller or its Affiliates (including the Transferred Entities) relating to the
ETFs Business (or that, upon consummation of the transactions contemplated by
this Agreement, would apply to Buyer or any of its Subsidiaries).
Section 3.08. Organization and Qualification. Each Transferred Entity is, as of
the date of this Agreement, and each Transferred Entity will be, as of the
Closing, a legal entity duly organized or incorporated, validly existing and, to
the extent such concept is relevant in the applicable jurisdiction, in good
standing under the Laws of its jurisdiction of organization. Each Transferred
Entity has, as of the date of this Agreement, and each Transferred Entity will
have, as of the Closing, all requisite corporate or other similar power and
authority to own, lease and operate all of its properties and assets and to
carry on its businesses in all material respects as conducted, owned, leased or
operated as of the date of this Agreement. Each Transferred Entity is, as of the
date of this Agreement, and each Transferred Entity will be, as of the Closing,
duly qualified to do business in each jurisdiction where the ownership or
operation of its properties and assets or the conduct of its businesses requires
such Transferred Entity to be so qualified, except for any failure to be so
qualified that would not, individually or in the aggregate, reasonably be
expected to have an ETFs Business Material Adverse Effect. Seller has made
available to Buyer, prior to the date of this Agreement, complete and correct
copies of the Organizational Documents of each of the Transferred Entities, in
each case, as in effect on the date of this Agreement.
Section 3.09. Capitalization. (a) ‎Section 3.09(a) of the Seller Disclosure
Schedule sets forth, for each Transferred Entity (A) the name and jurisdiction
of organization of such Transferred Entity and (B) the authorized and
outstanding limited liability company interests or other equity interests in
such Transferred Entity and the names of the holders thereof. All of the
outstanding limited liability company interests and other outstanding equity
interests in the Transferred Entities have been duly authorized and are validly
issued, fully paid and non-assessable. Neither of the Transferred Entities owns
any equity or debt securities.
(b)    There are no other outstanding securities, preemptive or other rights,
rights of first refusal, options, warrants, calls, conversion rights, stock
appreciation rights, redemption rights, repurchase rights, agreements, plans,
“tag


26
    

--------------------------------------------------------------------------------

Exhibit 10.2


along” or “drag along” rights, agreements, arrangements, undertakings or
commitments (collectively, “Equity Rights”) (i) under which any Transferred
Entity is or may become obligated to issue, deliver, redeem, purchase or sell,
or cause to be issued, delivered, redeemed, purchased or sold, or in any way
dispose of, any shares of the capital stock or other equity interests, or any
securities or obligations that are exercisable or exchangeable for, or
convertible into, any shares of the capital stock or other equity interests, of
such Transferred Entity, and no securities or obligations evidencing such rights
are authorized, issued or outstanding, (ii) giving any Person a right to
subscribe for or acquire any equity interest in any Transferred Entity or (iii)
obligating any of the Transferred Entities to issue, grant, adopt or enter into
any such Equity Right in respect of any Transferred Entity. None of the
Transferred Entities has any (x) outstanding Indebtedness that could convey to
any Person the right to vote, or that is convertible into or exercisable for
Transferred Equity Interests or equity of any Transferred Entity or (y) rights
that entitle or convey to any Person the right to vote with the holders of the
equity interests of the Transferred Entities on any matter. The outstanding
capital stock and other equity interests of the Transferred Entities are not
subject to any Contract restricting or otherwise relating to the voting,
dividend rights or disposition of such capital stock or other equity interests.
There are no outstanding or authorized phantom stock, profit participation or
similar rights providing economic benefits based, directly or indirectly, on the
value or price of the capital stock or other equity interests of the Transferred
Entities.
Section 3.10. Financial Information. (a) The unaudited interim balance sheet
(the “Balance Sheets”) as of July 31, 2017 (the “Balance Sheet Date”) of each
Transferred Entity (i) has been prepared from the books and records of the
Seller and its Subsidiaries relating to the ETFs Business in accordance with
GAAP (except for the absence of footnotes) and (ii) fairly presents in all
material respects, the financial position of the applicable Transferred Entity
as of the date thereof. The unaudited schedules of net revenues of the ETFs
Business for each of (x) the year ended December 31, 2016 and (y) the six months
ended June 30, 2017 (the “Net Revenue Schedules”) (i) have been prepared from
the books and records of the Seller and its Subsidiaries and (ii) fairly present
in all material respects, the net revenues of the ETFs Business for such
periods, as described on ‎Section 3.10(a) of the Seller Disclosure Schedule.
Complete and correct copies of the Balance Sheets and the Net Revenue Schedules
are set forth on ‎Section 3.10(a) of the Seller Disclosure Schedule.
(b)    Seller and its Subsidiaries (including the Transferred Entities) maintain
in all material respects a system of internal control over financial reporting
(as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act) sufficient to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP, including policies and procedures that (i) pertain to the maintenance
of records that in reasonable detail accurately and fairly reflect the
transactions and dispositions of the assets of the Transferred Entities, (ii)
provide


27
    

--------------------------------------------------------------------------------

Exhibit 10.2


reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP, and that receipts
and expenditures of the Transferred Entities are being made only in accordance
with authorizations of management and directors of the Transferred Entities and
(iii) provide reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of the assets of the Transferred
Entities that could have a material effect on the financial statements.
(c) Section 3.10(c) of the Seller Disclosure Schedule correctly sets forth all
Indebtedness of the Transferred Entities as of the date hereof, and for each
item of such Indebtedness set forth thereon, identifies the debtor, the
principal amount as of the date of this Agreement, the creditor, the maturity
date and the collateral, if any, securing the Indebtedness.
Section 3.11. Absence of Undisclosed Liabilities. There are no liabilities or
obligations of the Transferred Entities (whether known, absolute, accrued,
contingent or otherwise and whether due or to become due), except for (a)
liabilities or obligations to the extent reflected or reserved against on the
Balance Sheets or set forth in ‎Section 3.11 of the Seller Disclosure Schedule,
(b) liabilities or obligations that were incurred by the Transferred Entities
pursuant to this Agreement or any Ancillary Agreement, (c) liabilities or
obligations of the Transferred Entities incurred in the ordinary course of
business consistent with past practice since the Balance Sheet Date or (d) other
undisclosed liabilities, which are not, and would not reasonably be expected to
be, individually or in the aggregate, material to the ETF Business.
Section 3.12. Taxes.
(a)    All material Tax Returns required to be filed by the Transferred Entities
have been duly and timely filed, and all such Tax Returns are complete and
correct in all material respects.
(b)    All Taxes shown to be payable on the Tax Returns described in ‎‎Section
3.12(a) have been paid.
(c)    Each of the Transferred Entities has withheld from its employees,
independent contractors or Affiliates, and other third parties all material
amounts required to be withheld with respect to any amounts paid or benefits
furnished to any such Person and timely paid such amounts withheld to the
appropriate Government Entity (or other authority) or set aside in an account
for such purpose such amounts for all periods, in each case, in material
compliance with all Tax withholding provisions under applicable Laws.
(d)    There are no material Encumbrances for Taxes upon any of the assets of
any of the Transferred Entities (other than Permitted Encumbrances).
(e)    There are no material audits, examinations, investigations or other
proceedings pending or threatened in writing in respect of Taxes of or with
respect


28
    

--------------------------------------------------------------------------------

Exhibit 10.2


to any of the Transferred Entities or the ETFs Business. None of the Transferred
Entities has waived any statute of limitations in respect of material Taxes or
agreed to any extension of time with respect to a material Tax assessment or
deficiency.
(f)    Each Transferred Entity is, or as of the Closing will be, disregarded as
an entity separate from its owner for U.S. federal income tax purposes (and for
purposes of comparable provisions of applicable state, local or foreign Tax
Law). Since the date of Seller’s (or its Affiliate’s) acquisition or formation
of each Transferred Entity, no election has been made been made by or in respect
of such Transferred Entity (on IRS Form 8832 or otherwise) to classify such
Transferred Entity as an association taxable as a corporation for U.S. federal
income tax purposes (or for purposes of comparable state, local or foreign Tax
Law).
(g)    There are no Tax sharing agreements between any of the Transferred
Entities and any member of a consolidated, combined or unitary group of which
Seller is a member.
(h)    With respect to the assets relating to the ETFs Business, (i) all
material Taxes which will have been required to be paid on or prior to the date
hereof, the non-payment of which would result in an Encumbrance on any such
assets have been paid, and (ii) Seller has established or caused to be
established, in accordance with GAAP applied on a basis consistent with that of
preceding periods, adequate reserves for the payment of, and will timely pay,
all material Taxes which arise from or with respect to such assets or the
operation of the ETFs Business and are incurred in or attributable to the
Pre-Closing Tax Period, the non-payment of which would result in an Encumbrance
on any such assets.
(i)    Notwithstanding anything to the contrary in this Agreement, this ‎Section
3.12 and Section 3.21(k) contain the only representations and warranties by
Seller in this Agreement relating to Tax matters.
Section 3.13. Employee Benefits.
(a)    No Transferred Entity sponsors, maintains or has entered into or has any
liability, other than intercompany charges, with respect to any Benefit and
Compensation Arrangement.
(b)    As of the date of this Agreement, none of the Transferred Entities nor
any of their respective ERISA Affiliates has or could reasonably be expected to
have, on or after the Closing Date, any liability with respect to Title IV of
ERISA or Sections 412 or 430 or 4980B of the Code which liability is or could
reasonably be expected to become a liability of the Transferred Entities or
Buyer and its Affiliates on or after the Closing.
(c)    Neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement (whether alone or in connection with
other events) will (i) entitle any ETFs Business Employees to severance pay


29
    

--------------------------------------------------------------------------------

Exhibit 10.2


or benefits or any increase in severance pay or benefits or result in an
increase in the applicable notice period upon any termination of employment on
or after the date of this Agreement, (ii) accelerate the time of any payment or
vesting or result in any payment or funding of compensation or benefits to any
ETFs Business Employee, or (iii) result in any amount being nondeductible by any
Transferred Entity under Section 280G of the Code or subject to an excise tax
under Section 4999 of the Code.
(d)    Each Benefit and Compensation Arrangement for any ETFs Business Employee
that is intended to be qualified under Section 401(a) of the Code has received a
favorable determination or opinion letter from the Internal Revenue Service
stating that the plan is so qualified and to the Knowledge of the Seller no
event exists that is reasonably likely to result in the loss of such
qualification.
(e) ‎Section 3.13(e) of the Seller Disclosure Schedule sets forth a list
containing the following information with respect to each ETFs Business
Employee: name; his or her current rate of annual base salary or current wages;
job title; employment status (full- or part-time, absent or on leave); work
location; credited service date; fiscal year 2016 bonus; severance entitlement;
phantom equity entitlements; and date of hire (the “ETFs Business Employee
Information List”).
(f)    No ETFs Business Employee is party to an employment agreement or
otherwise entitled to a guaranteed payment (payable in cash or equity) including
any bonus, sign on, severance or retention payment.
Section 3.14. Permits. The Seller and its Subsidiaries (including the
Transferred Entities) hold, and will hold as of the Closing, all Permits
required to own or lease their properties and assets relating to the ETFs
Business and to conduct the ETFs Business under and pursuant to all applicable
Laws, in each case, other than any failure to hold any Permit that would not,
individually or in the aggregate, reasonably be expected to have a ETFs Business
Material Adverse Effect. Section 3.14 of the Seller Disclosure Schedule sets
forth a list of all material such Permits. All such Permits are valid and in
full force and effect, except for those the failure of which to be valid or to
be in full force and effect would not, individually or in the aggregate,
reasonably be expected to have a ETFs Business Material Adverse Effect. No
violations with respect to such Permits have occurred and no Legal Proceedings
are pending or, to the Knowledge of Seller, threatened to suspend, cancel,
modify, revoke or materially limit any such Permits, except, in each case, as
would not, individually or in the aggregate, reasonably be expected to have an
ETFs Business Material Adverse Effect. Each ETFs Business Employee who is
required to be registered or licensed as a registered representative, investment
adviser representative, sales person or an equivalent person with any Government
Entity is duly registered as such and such registration is in full force and
effect, except for such failures to be so registered or for such registration to
remain in full force and effective that,


30
    

--------------------------------------------------------------------------------

Exhibit 10.2


individually or in the aggregate, would not reasonably be expected to have an
ETFs Business Material Adverse Effect. To the Knowledge of Seller, none of such
licensed or registered ETFs Business Employees has been convicted of any felony
or misdemeanor described in Section 9(a)(1) of the Investment Company Act or, to
the Knowledge of Seller, engaged in any conduct that would be the basis for, or
been subject, or presently is subject, to any disqualification or ineligibility
as described in Section 9(a)(1) of the Investment Company Act, and, to the
Knowledge of Sellers, there is no Legal Proceeding pending or threatened that is
reasonably likely to result in any such disqualification or ineligibility.
Section 3.15. Intellectual Property. (a) ‎Section 3.15(a) of the Seller
Disclosure Schedule lists all material Contracts (excluding licenses for
commercial off the shelf computer software) pursuant to which any of the
Transferred Entities obtains or grants the right to use any Intellectual
Property Right.
(b) Section 3.15(b) of the Seller Disclosure Schedule lists all Contracts
(excluding licenses for commercial off the shelf computer software) pursuant to
which Seller or any of its Subsidiaries (other than the Transferred Entities)
obtains or grants the right to use any Intellectual Property Right that is
material to the maintenance and operation of the indices utilized in the ETFs
Business as of the date hereof or that is otherwise material to the ETFs
Business as of the date hereof, taken as a whole (the Contracts specified in
Section 3.15(a) and (b), the “Material IP Contracts”).
(c) Section 3.15(c) of the Seller Disclosure Schedule includes a complete and
accurate list of all United States, foreign and multinational: (i) Patents and
Patent applications; (ii) registered Trademarks and Trademark applications;
(iii) Internet domain names; and (iv) Copyright registrations and applications,
in each case, that are owned by one or more of the Transferred Entities.
(d) ‎Section 3.15(d) of the Seller Disclosure Schedule includes a complete and
accurate list of all United States, foreign and multinational: (i) Patents and
Patent applications; (ii) registered Trademarks and Trademark applications;
(iii) Internet domain names; and (iv) Copyright registrations and applications,
in each case, that are owned by one or more of the Seller or its Affiliates
(other than the Transferred Entities) and are used primarily in, or are required
in order to conduct, the ETFs Business, including in connection with the
maintenance and operation of the indices utilized in the ETFs Business as of the
date hereof.
(e)    The material Owned Intellectual Property Rights will be, following the
Restructuring, (i) exclusively owned by the Transferred Entities, (ii) covered
by the Index Data Agreement, the Assigned Contracts, the Transferred Entity
Records, the Other ETFs Business Records or the other information and materials
to be provided to Buyer under ‎Section 5.02(c) or (iii) provided under the
Transition Services Agreement, and will be, as of Closing, free and clear of all


31
    

--------------------------------------------------------------------------------

Exhibit 10.2


Encumbrances, other than Permitted Encumbrances and none of the Owned
Intellectual Property Rights are subject to any license of or right to use any
such Owned Intellectual Property Rights to any other party. 
(f)    Following the consummation of the transactions contemplated by this
Agreement and the Index Data Agreement, the Buyer and its Subsidiaries
(including the Transferred Entities) shall own or have the right to use the (i)
Intellectual Property Rights necessary to use the indices utilized in the
conduct of the ETFs Business as of the Closing Date in a substantially similar
manner as such indices were used by the Seller and the Transferred Entities in
connection with the ETFs Business as of the Closing Date and (ii) other
Intellectual Property Rights used in the conduct of the ETFs Business as of the
date hereof that are material to the ETFs Business, taken as a whole; provided
that, it is understood that the foregoing representations and warranties are not
intended to address infringement or misappropriation of Intellectual Property
Rights, which is addressed by ‎Section 3.15(g).
(g)    To the Knowledge of Seller, the conduct of the ETFs Business as currently
conducted does not infringe or misappropriate the Intellectual Property Rights
of any other Person. None of the Seller or its Affiliates (including the
Transferred Entities) has within the past two years received any written notice
or written claim asserting that the conduct of the ETFs Business infringes or
misappropriates the Intellectual Property Rights of any other Person. To the
Knowledge of the Seller, none of the Owned Intellectual Property Rights is being
infringed or misappropriated by any other Person. None of the Owned Intellectual
Property Rights has been adjudged invalid or unenforceable in whole or part,
and, to the Knowledge of the Seller, all such Intellectual Property Rights are
valid and enforceable.
(h)    The Seller and its Subsidiaries have taken commercially reasonable steps
to protect their rights in the material Trade Secrets owned by any of them and
used in the ETFs Business, excluding any information that any such Person, in
the exercise of its business judgment, determined was of insufficient value to
protect as a Trade Secret.
Section 3.16. Labor. None of the Seller and its Affiliates (including the
Transferred Entities) is a party to or bound by any labor agreement, union
contract or collective bargaining agreement relating to any ETFs Business
Employee or other employees engaged in the ETFs Business, and there are no labor
unions or other organizations representing any ETFs Business Employee. None of
the ETFs Business Employees or other employees engaged in the ETFs Business are
represented by any works council, union or other entity. Except as would not,
individually or in the aggregate, reasonably be expected to have an ETFs
Business Material Adverse Effect, Seller and each of its Affiliates (including
the Transferred Entities) is or has been in compliance with all applicable Laws
in respect of employment and employment practices with respect to the ETFs
Business Employees and other employees engaged in the ETFs Business


32
    

--------------------------------------------------------------------------------

Exhibit 10.2


including all Laws in respect of terms and conditions of employment, health and
safety, employee independent contractor classifications, wages and hours of
work, child labor, immigration, employment discrimination, disability rights or
benefits, equal opportunity, plant closures and layoffs, affirmative action,
workers’ compensation, labor relations, employee leave issues, unemployment
insurance and the collection and payment of withholding or social security Taxes
and any similar Tax. Since January 1, 2017, there has not been, and there is not
now pending or, to the Knowledge of Seller, threatened (a) any material strike,
lockout, slowdown, picketing or work stoppage with respect to the ETFs Business
Employees or other employees engaged in the ETFs Business or (b) any unfair
labor practice charge made against the ETF Business. As of the date of this
Agreement, Section 3.16 of the Seller Disclosure Schedule sets forth a list of
all ETFs Business Employees who are providing services pursuant to a work visa,
a description of the type of visa and related expiration thereof, a list of work
visas that will need to be transferred in connection with the transactions
contemplated by this Agreement or any Ancillary Agreement and the employing
entity through which such ETFs Business Employee’s underlying work visa was
obtained.
Section 3.17.    Contracts. (a) ‎Section 3.17(a) of the Seller Disclosure
Schedule contains a complete and correct list of all material Contracts as of
the date hereof that a Transferred Entity is a party to or is otherwise bound by
(the “Specified Transferred Entity Contracts”).
(b) Section 3.17(b) of the Seller Disclosure Schedule contains a complete and
correct list of all of the following Contracts in effect as of the date of this
Agreement relating to the ETFs Business and to which Seller or any of its
Affiliates (excluding the Transferred Entities to the extent duplicative of
Section 3.17(a)) is a party or otherwise bound by (the “Specified ETFs
Contracts” and, together with the Specified Transferred Entity Contracts and the
Material IP Contracts, the “Specified Contracts”):
(i) any Contract for the placement, distribution or record-keeping of the shares
of, or the sale of shares, units or other ownership interests of, an ETF Fund
that is reasonably expected to provide for payments to, or provided for payments
to, or provided for payments from, Seller or any of its Affiliates (including
the Transferred Entities) in excess of $300,000 in 2016 or 2017;
(ii) any administration agreement or any other Contract for the provision of
administrative services to the ETFs Business that is reasonably expected to
provide for payments to, or provided for payments to, or provided for payments
from, Seller or any of its Affiliates (including the Transferred Entities) in
2016 or 2017 in excess of $300,000 and by its terms is not terminable without
penalty upon notice of 60 days or less;
(iii) any other Contract, other than a Benefit and Compensation Arrangement,
relating to the ETFs Business that is reasonably expected to provide for
payments to, or provided for payments to, is reasonably


33
    

--------------------------------------------------------------------------------

Exhibit 10.2


expected to provide for payments from or provided for payments from, Seller or
any of its Affiliates (including the Transferred Entities) with respect to the
ETFs Business in excess of $300,000 in 2017 or 2016;
(iv) any Contract prohibiting or restricting in any material respect the ability
of Seller or any of its Affiliates (including the Transferred Entities) (or,
following the Closing, Buyer and its Affiliates) to conduct its business, to
engage in any business, to solicit any Person, to operate in any geographical
area or to compete with any Person, that limits in any material respect the
freedom of the Transferred Entities or the ETFs Business (or, following the
Closing, Buyer and its Affiliates) to solicit or hire employees, or that
requires any Transferred Entity or the ETFs Business (or, following the Closing,
Buyer and its Affiliates) to deal exclusively with any Person;
(v) any Contract for any joint venture, strategic alliance, partnership or
similar arrangement involving a sharing of profits or expenses or payments based
on revenues, profits or assets under management of Seller and its Subsidiaries
or any ETF Fund or that primarily relates to the ETFs Business and is material
to the ETFs Business, taken as a whole;
(vi) any Contract relating to any Indebtedness of the ETFs Business, other than:
(A) any Indebtedness solely between Transferred Entities; or (B) any
Indebtedness for which the ETFs Business will not be liable following the
Closing;
(vii) any Affiliate Arrangement relating to the ETFs Business that will be in
effect after the Closing;
(viii) any Contract, other than a Benefit and Compensation Arrangement, that
provides for earn-outs or other similar contingent obligations relating to the
ETFs Business and as to which Buyer or its Affiliates will have any liability
after the Closing;
(ix) any Contract relating to the acquisition or disposition of any assets or
business (whether by merger, sale of stock, sale of assets or otherwise) with
any outstanding obligations as of the date of this Agreement that are material
to the ETFs Business, taken as a whole, or containing any right of first
refusal, right of first offer or similar right that will be binding on Buyer or
its Affiliates after the Closing;
(x) any Contract which contains (A) a “clawback” or similar undertaking by
Seller or any of its Affiliates (including the Transferred Entities) requiring
the reimbursement or refund of any fees or (B) a “most favored nation” or
similar provision; and


34
    

--------------------------------------------------------------------------------

Exhibit 10.2


(xi)    any other Contract primarily relating to the ETFs Business and entered
into outside the ordinary course of business that is material to the ETFs
Business.
(c)    Each Specified Contract is in full force and effect, and is valid and
binding on Seller or its Affiliates (including the Transferred Entities) that is
a party thereto, and, to the Knowledge of Seller, on each other party thereto,
except as would not, individually or in the aggregate, reasonably be expected to
have an ETFs Business Material Adverse Effect. Seller has made available to
Buyer prior to the date of this Agreement a complete and correct copy of each
Specified Contract, including all material amendments, modifications and
supplements thereto as in effect on the date of this Agreement. There exists no
breach, violation or default of any Specified Contract on the part of Seller and
its Affiliates (including the Transferred Entities) which (with or without
notice or lapse of time or both) would, individually or in the aggregate,
reasonably be expected to have an ETFs Business Material Adverse Effect. None of
Seller and its Affiliates (including the Transferred Entities) has received any
written notice that it has breached, violated or defaulted under, or of an
intention to terminate, not to renew or to challenge the validity or
enforceability of any Specified Contract, except for any such breach, violation,
default, termination, failure to renew or challenge of which would not,
individually or in the aggregate, reasonably be expected to have an ETFs
Business Material Adverse Effect. All of the right, title and interest of Seller
and its Affiliates in the Specified Contracts listed on ‎Section 3.17(c) of the
Seller Disclosure Schedule (the “Assigned Contracts”) will be assigned,
transferred and conveyed to the Transferred Entities (or otherwise to Buyer or
its Subsidiaries) in the Restructuring, subject to the receipt of any
counter-party consents set forth in ‎Section 3.17(c) of the Seller Disclosure
Schedule.
(d)    As of the date hereof, none of Seller and its Subsidiaries (including the
Transferred Entities) has entered into, is bound by or subject to any of the
following:
(i)    other than investment management and distribution Contracts entered into
in the ordinary course of business consistent with past practice and standard
indemnities contained in the Organizational Documents for Seller and its
Subsidiaries (including the Transferred Entities) in favor of current or former
directors, officers and employees of the ETFs Business for operating in that
capacity, any Contract providing for the indemnification of any Person with
respect to liabilities of the ETFs Business;
(ii)    other than Contracts entered into in the ordinary course of business
consistent with past practice, any type of Contract relating to the ETFs
Business to cap fees, share fees or other payments, share expenses, waive fees
or to reimburse or assume any or all fees or expenses


35
    

--------------------------------------------------------------------------------

Exhibit 10.2


thereunder that in any such case would be material to the ETFs Business; or
(iii)    other than Contracts entered into in the ordinary course of business
consistent with past practice, any Contract relating to the ETFs Business
requiring Seller or its Subsidiaries (including the Transferred Entities) (A) to
provide seed capital or similar investment for any ETF Fund or otherwise with
respect to the ETFs Business or (B) to cause the ETFs Business to invest in any
investment product.
(e)    Notwithstanding anything to the contrary contained in this Agreement, in
no event shall Specified Contracts include any Existing ETF Contract or any
Non-Assumed Infrastructure Contracts. A list of the categories and types of all
Non-Assumed Infrastructure Contracts material to the ETFs Business is included
in Section 3.17(e) of the Seller Disclosure Schedule.
(f) Section 3.17(f) of the Seller Disclosure Schedule sets forth a list of all
Existing ETF Contracts (and identifies all such Existing ETF Contracts that
contain any “most favored nations” provisions).
(g) Section 3.17(g) of the Seller Disclosure Schedule sets forth a description
of any “key person” provision pertaining to ETFs Business Employees in any
Contract of Seller and its Subsidiaries (including the Transferred Entities).
Section 3.18.    Absence of Changes. Since December 31, 2016, (i) no event or
events have occurred or circumstance or circumstances have arisen or condition
or conditions exist relating to Seller and its Affiliates (including the
Transferred Entities) with respect to the ETF Business which has had or would
reasonably be expected to have, individually or in the aggregate, an ETFs
Business Material Adverse Effect and (ii) prior to the date of this Agreement,
except, in the case of clause (A), for any actions taken in connection with any
transactions contemplated by this Agreement or any Ancillary Agreement or any
efforts to sell the ETFs Business (A) the ETFs Business has been conducted in
the ordinary course consistent with past practices of the ETFs Business, (B) no
Transferred Entity has taken any action that would be prohibited by Section
5.01(c)(A), (B), (D), (E), (F), (G), (H), (I), (K), (L) or (M) (in the case of
(M), to the extent relating to the foregoing enumerated subsections) had such
terms been applicable during such period has taken and (iii) none of Seller and
its Subsidiaries (including the Transferred Entities) has taken any action in
connection with the ETFs Business that would be prohibited by Section
5.01(b)(A), (B), (D), (E), (I) or (K) (in the case of (K), to the extent
relating to the foregoing enumerated subsections) had such terms been applicable
during such period.






36
    

--------------------------------------------------------------------------------

Exhibit 10.2


Section 3.19. Compliance with Laws. (a) Except with respect to Taxes (which is
specifically provided for in ‎Section 3.12 and ‎Article 8), in the past three
years, Seller and its Affiliates (including the Transferred Entities) in
connection with the ETFs Business and the ETF Funds have complied with, and are
currently in compliance with, and currently operate and maintain their
businesses in compliance with, all applicable Laws, except for such failures to
comply as would not, individually or in the aggregate, reasonably be expected to
have an ETFs Business Material Adverse Effect. No unresolved inquiry or
investigation by any Government Entity with respect to the Seller and its
Affiliates (including the Transferred Entities) in connection with the ETFs
Business or the ETF Funds is pending or, to the Knowledge of Seller, threatened,
and no Government Entity has notified Seller or its Affiliates (including any
Transferred Entity) in writing or, to the Knowledge of Seller, orally of its
intention to conduct the same, except in any such case, such investigations as
would not, individually or in the aggregate, reasonably be expected to have an
ETFs Business Material Adverse Effect. None of Seller or its Affiliates
(including the Transferred Entities) with respect to the ETFs Business or the
ETF Funds has received any written or, to the Knowledge of Seller, oral notice
or communication (i) of any unresolved violation or exception by any Government
Entity relating to any examination of the ETFs Business, (ii) threatening to
revoke or condition the continuation of any Permit relating to the ETFs Business
or (iii) restricting or disqualifying the ETFs Business’ activities (except for
restrictions generally imposed by rule, regulation or administrative policy on
similarly regulated Persons generally), except in any such case, as would not,
individually or in the aggregate, reasonably be expected to have an ETFs
Business Material Adverse Effect.
(b)    No Seller, Affiliate of Seller (including any Transferred Entity) or any
of their respective “affiliated persons” (as that term is defined in the
Investment Company Act as interpreted by the SEC or its equivalent under any
applicable state or foreign Law) has any express or implied understanding or
arrangement that would impose an unfair burden on any ETF Fund as a result of
the transactions contemplated by this Agreement or would in any way make
unavailable to Seller the benefits of Section 15(f) of the Investment Company
Act, or any similar safe harbors provided by any applicable state or foreign
Law, with respect to such ETF Fund.
(c)    In the past three years, Seller and its Affiliates (including the
Transferred Entities) have filed all regulatory reports, schedules, forms,
notices, registrations and other documents that relate to the ETFs Business,
together with any amendments required to be made with respect thereto, that they
were required to file with (i) any applicable domestic or foreign
Self-Regulatory Organization and (ii) all other applicable Government Entities,
and have paid all fees and assessments due and payable in connection therewith,
except in any such case, such matters that would not reasonably be expected to
have an ETFs Business Material Adverse Effect.


37
    

--------------------------------------------------------------------------------

Exhibit 10.2


(d)    All interest rate swaps, caps, floors, option agreements, futures and
forward Contracts and other similar risk management arrangements and derivative
financial instruments in effect as of the date of this Agreement or the Closing
Date, other than arrangements and instruments of a de minimis value, entered
into by any of the ETF Funds or by Seller or its Affiliates (including the
Transferred Entities) for the account of one or more of the ETF Funds, were
entered into (i) to the extent entered into by or for the account of such an ETF
Fund, in accordance with investment guidelines, prospectuses or offering
memoranda applicable to such ETF Fund, (ii) in accordance in all material
respects with all applicable Laws and (iii) with counterparties as directed by
the applicable ETF Fund (where the ETF Fund so directs), in all cases except
where failure to do so would not, individually or in the aggregate, reasonably
be expected to have an ETFs Business Material Adverse Effect. Neither Seller or
its Affiliates (including the Transferred Entities), any ETF Fund, nor, to the
Knowledge of Seller, any other party thereto is in material breach of any of its
obligations under any such Contract.
(e)    To the Knowledge of Seller, except as not prohibited under applicable
Law, in the past three years, no Transferred Entity, and none of Seller or any
of its Affiliates (excluding the Transferred Entities) with respect to the ETFs
Business, has offered or given anything of value to any official of a Government
Entity, any political party or official thereof, or any candidate for political
office (i) with the intent of inducing such Person to use such Person’s
influence with any Government Entity to affect or influence any act or decision
of such Government Entity or to assist the obtaining or retaining of business
for, or with, or the directing of business to a Transferred Entity or the ETFs
Business, or (ii) constituting a bribe, kickback or illegal or improper payment
to assist a Transferred Entity or the ETFs Business in obtaining or retaining
business for or with any Government Entity.
Section 3.20. Assets Under Management; Investment Advisory Activities.
(a)    Prior to the execution of this Agreement, Seller has delivered to Buyer a
list attached as Exhibit B hereto (the “Base Revenue Schedule”), with respect to
each ETF Fund as of the date hereof:
(i) the name of such ETF Fund and whether such ETF Fund is a 40 Act ETF Fund or
a CurrencyShares Fund;
(ii) the Adjusted Assets Under Management (calculated in accordance with clause
(a) of the definition of such term) of such ETF Fund as of the Base Date;
(iii)     the stated annualized fee rate payable to the ETFs Business by such
ETF Fund under the applicable Existing ETF Contract and the amount of any
related fee paid by such ETF Fund to any Person other than Seller and its
Subsidiaries (including the Transferred Entities) and the terms of any fee
waivers, expense reimbursement (or assumption) arrangements and unreimbursable
payments being made by Seller or any


38
    

--------------------------------------------------------------------------------

Exhibit 10.2


of its Subsidiaries (including the Transferred Entities) to brokers, dealers or
other Persons with respect to the distribution of shares of such ETF Fund or to
services provided to the ETF Fund shareholders, in each case as of the Base
Date;
(iv) the rate and method of computation of any amounts payable in respect of
revenue sharing or licensing arrangements to any Person by Seller or its
Subsidiaries (excluding the Transferred Entities) with respect to such ETF Fund;
and
(v) the Revenue Run-Rate in respect of such ETF Fund as of the Base Date.
(b)    Each Existing ETF Contract and any amendment, continuance or renewal
thereof, in each case, in effect as of the date of this Agreement, (i) has been
duly authorized, executed and delivered by Seller or a wholly-owned Subsidiary
of Seller and (ii) is a valid and legally binding agreement, enforceable against
Seller or such applicable Subsidiary and, to the Knowledge of Seller, each other
party thereto, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general equity principles, except, in any
such case, for such matters that would not reasonably be expected to have an
ETFs Business Material Adverse Effect. Other than reimbursement obligations
pursuant to ETF Contracts as in effect on the date hereof and included on the
list referenced in ‎Section 3.20(a), or the fee waiver or expense reimbursement
arrangements set forth on ‎Section 3.20(b) of the Seller Disclosure Schedule,
none of Seller or its Subsidiaries has any arrangements or agreements with any
of the ETF Funds pursuant to which Seller or any such Subsidiary has agreed to
pay, reimburse or otherwise be responsible for any material expense of or
material claims against any of the ETF Funds.
(c)    None of the Transferred Entities is registered, or is required to be
registered, in the United States as an investment adviser, commodity trading
adviser, commodity pool operator or broker-dealer under the Commodity Exchange
Act of 1936, the Exchange Act or the Investment Advisers Act or in a similar
capacity in any other jurisdiction, except, in any such case, for such matters
that would not reasonably be expected to be, individually or in the aggregate,
material to the ETFs Business taken as a whole.
(d)    None of Seller nor its Affiliates have any “seed capital” investments in
the ETF Funds.
(e)    The ETFs Business currently maintains the investment management
performance composites listed in ‎Section 3.20(e) of the Seller Disclosure
Schedule (the “Composites”). The performance history of the Composites is
accurate and complete in all material respects. Except as set forth on ‎Section
3.20(e) of the Seller Disclosure Schedule, all of the investment decision makers


39
    

--------------------------------------------------------------------------------

Exhibit 10.2


responsible for the investment performance reflected in the Composites who are
employed in the ETFs Business on the date hereof are included among the ETF
Business Employees and none of Seller nor its Affiliates will object to the use
by Buyer and its Affiliates of all Composites following the Closing.
Section 3.21. ETF Funds. (a) Organization. Each ETF Fund has been duly organized
and is validly existing and in good standing under the Laws of the jurisdiction
of its organization and has, and at all times in the past three years (or, if
later, since its launch date), had the requisite power, right and authority to
carry on its business as it is now (or was then) being conducted in each
jurisdiction where it is organized or listed on an exchange, except where such
lack of such power, right or authority would not, individually or in the
aggregate, reasonably be expected to have an ETFs Business Material Adverse
Effect, and (except in the case of the CurrencyShares Funds) is duly registered
with the SEC as an investment company under the Investment Company Act. Each ETF
Fund that is required to be registered as a regulated fund or investment company
under the Laws of any jurisdiction other than the United States is so
registered, other than any failure to be so registered that would not reasonably
be expected to have an ETFs Business Material Adverse Effect.
(b)    Fund Boards. Each of the 40 Act ETF Funds is governed by a board of
trustees or board of directors at least 75% of whom are not “interested persons”
(as defined in the Investment Company Act) of the investment adviser to such ETF
Fund.
(c)    Compliance. (i) Each ETF Fund has complied in the past three years (or,
if later, since its launch date) and is in compliance with its investment
policies and restrictions, if any, as such policies and restrictions may be set
forth in its offering or plan documents (as they may be amended from time to
time) and in applicable Laws, if any, and (ii) the value of the Net Assets of
each ETF Fund has been determined in the past three years (or, if later, since
its launch date) and is being determined using portfolio valuation methods that
comply in all material respects with the methods described in its offering or
plan documents, if any, and the requirements of any applicable Laws, other than,
in each case of (i) and (ii), any non-compliance that would not, individually or
in the aggregate, reasonably be expected to have an ETFs Business Material
Adverse Effect. There is no material Legal Proceeding pending against any ETF
Fund or, to the Knowledge of Seller, threatened against any ETF Fund. There is
no material injunction, order, award, judgment, settlement, decree or regulatory
restriction not generally imposed on similarly situated investment funds imposed
upon or entered into by any ETF Fund.
(d)    Fund Financial Statements.
(i)    Seller has made available to Buyer, or directed Buyer to, prior to the
date of this Agreement copies of the financial statements for the most recently
completed fiscal year, to the extent that they exist, of each of the ETF Funds
(the “Fund Financial Statements”). Each of the


40
    

--------------------------------------------------------------------------------

Exhibit 10.2


Fund Financial Statements fairly presents in all material respects the results
of operations and changes in Net Assets of the respective ETF Fund as of the
date thereof
(ii)    (A) The annual report to shareholders of each of the ETF Funds with
respect to such ETF Fund’s most recently completed fiscal year and all other
documents filed subsequent to such fiscal year end under Section 30(a) or 30(b)
of the Investment Company Act (or the Exchange Act in the case of the
CurrencyShares Funds), in each case in the form filed with the SEC or delivered
to shareholders (each, an “ETF Fund Financial Report”), did not, as of their
respective dates (without giving effect to any amendment thereto filed after the
date hereof) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they were or are made,
not misleading, and (B) each of the financial statements contained in or
incorporated by reference into the ETF Fund Financial Reports (including the
related notes and schedules thereto) fairly presents in all material respects
the financial position of the entity or entities to which it relates as of its
date, in accordance with generally accepted accounting principles consistently
applied, except in each case as may be noted therein, subject to normal year-end
audit adjustments in the case of unaudited statements, except in the cases of
clauses (A) and (B) for instances of noncompliance that would not, individually
or in the aggregate, have an ETFs Business Material Adverse Effect.
(e)    Principal Offering Documents for ETF Funds. To the extent a prospectus,
statement of additional information or offering memorandum (“Prospectus”) is
used as of the date of this Agreement to offer shares or other interests in an
ETF Fund, a copy of such Prospectus has been made available to Buyer prior to
the date of this Agreement. Each Prospectus used as of the date of this
Agreement to offer shares or other interests in an ETF Fund has been prepared in
compliance with the requirements of applicable Laws, except for any failure to
comply that would not, individually or in the aggregate, reasonably be expected
to have an ETFs Business Material Adverse Effect. In the past three years, each
ETF Fund has timely filed all material Prospectuses, financial statements, other
forms, reports, sales literature and advertising, and any other documents
required to be filed with any applicable Government Entity and any required
amendments thereto (the “Reports”), except where the failure to timely file a
Report would not reasonably be expected to have an ETFs Business Material
Adverse Effect. In the past three years, the Reports have been prepared in
compliance with the requirements of applicable Laws, except for any failure to
comply that would not, individually or in the aggregate, reasonably be expected
to have an ETFs Business Material Adverse Effect.
(f)    ETF Fund Shares. All issued and outstanding ETF Fund shares and all other
interests, if applicable, have been duly and validly issued, are fully paid


41
    

--------------------------------------------------------------------------------

Exhibit 10.2


and, unless otherwise required by applicable Law, nonassessable, and were not
issued in violation of preemptive or similar rights or applicable Law, except
for such matters that would not, individually or in the aggregate, reasonably be
expected to have an ETFs Business Material Adverse Effect. In the past three
years, all outstanding ETF Fund shares and all other interests, if applicable,
that were required to be registered under the Securities Act have been sold in
all material respects pursuant to an effective registration statement filed
thereunder (and, where applicable, under the Investment Company Act) and are
qualified in all material respects for sale, or an exemption from any
requirement to so qualify is in full force and effect, in each state and
territory of the United States and the District of Columbia and in any foreign
jurisdiction to the extent required under applicable Law and no such
registration statement contained, as of its effective date, any untrue statement
of material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or is subject
to any stop order or similar order restricting its use, other than, in each
case, any failure to be registered or qualified or exempt, any inclusion of an
untrue statement of a material fact or any failure to state a material fact that
is required to be stated or any order restricting its use that would not,
individually or in the aggregate, reasonably be expected to have an ETFs
Business Material Adverse Effect.
(g)    Contracts. No ETF Fund is party to or subject to any Contract which is in
violation, breach or event of default, or event or condition that, after notice
or lapse of time or both, would constitute a violation, breach or event of
default thereunder, on the part of the ETF Fund, or to the Knowledge of Seller,
any other Person, except for such matters that would not, individually or in the
aggregate, reasonably be expected to have an ETFs Business Material Adverse
Effect. All investment advisory services rendered to the ETF Funds by Seller and
its Subsidiaries have been rendered by them pursuant to Contracts that were
approved by the boards of the ETF Funds and annually continued in effect by such
boards where such approval and annual continuances are required under applicable
Law and, to the extent required by applicable Law, the holders of shares of
beneficial interest or of common stock in each ETF Fund, except for such matters
that would not, individually or in the aggregate, reasonably be expected to have
an ETFs Business Material Adverse Effect.
(h)    Policies and Procedures. Each 40 Act ETF Fund has written policies and
procedures adopted pursuant to Rule 38a-1 of the Investment Company Act that are
reasonably designed to prevent, detect and correct material violations of the
Federal Securities Laws, as such term is defined in Rule 38a-1(e)(1) under the
Investment Company Act. In the past three years, there have been no Material
Compliance Matters, as such term is defined in Rule 38a-1(e)(2) under the
Investment Company Act, for any 40 Act ETF Fund, other than those which (i) have
been reported to the applicable ETF Fund Board and satisfactorily remedied or
are in the process of being remedied and (ii) would not reasonably be expected
to have an ETFs Business Material Adverse Effect. Each ETF Fund that is required
to be registered under any other applicable Law has, to the extent


42
    

--------------------------------------------------------------------------------

Exhibit 10.2


required by such other applicable Law, written policies and procedures that are
reasonably designed to prevent, detect and correct material violations of such
applicable Law, and, in the past three years, no such violations have been
detected other than those that have been satisfactorily remedied or are in the
process of being remedied and would not reasonably be expected to have an ETFs
Business Material Adverse Effect. ‎Section 3.21(h) of the Seller Disclosure
Schedule sets forth a true, correct and complete list of all strategies or plans
currently contemplated by Seller or its Subsidiaries with respect to the ETF
Funds to effect any merger or closure (or, in respect of the ETF Funds branded
“Guggenheim”, “CurrencyShares” or “BulletShares” or any derivative thereof,
re-branding of the ETF Fund name) of, or any replacement of the portfolio
management team for, any ETF Fund, other than as contemplated by ‎Section 7.05.
(i)    Proxy Solicitation Materials. Except to the extent it relates to Buyer,
its Affiliates or the Buyer Fund or Buyer Fund Series or includes information
provided by Buyer, its Affiliates or the Buyer Fund or Buyer Fund Series
specifically for inclusion or incorporation by reference therein (to which
extent no representation by Seller is made) and except in the case of a Fund
Merger Proxy Statement/Prospectus, the proxy solicitation, or other consent
solicitation, materials prepared by Seller or its Subsidiaries and distributed
to the investors in a ETF Fund in connection with the Assignment Requirements
will not, at the time of the mailing of such proxy, or other consent, materials
or any amendments or supplements thereto, or at the time of the shareholders or
investors meeting held in relation thereto, contain any untrue statement of a
material fact or omit any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and will contain all information necessary
in order to make the disclosure of information therein satisfy the requirements
of applicable Laws in all material respects. None of the information supplied or
to be supplied by or on behalf of Seller, its Affiliates or the 40 Act ETF Funds
specifically for inclusion or incorporation by reference in a Fund Merger Proxy
Statement/Prospectus will, at the time of the mailing of such document or any
amendments or supplements thereto, or at the time of the shareholders or
investors meeting held in relation thereto, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
(j)    Existing ETF Contracts. Each Existing ETF Contract subject to Section 15
of the Investment Company Act has been duly approved, continued and at all times
in the past three years has been in compliance with the Investment Company Act,
except for such matters that would not, individually or in the aggregate,
reasonably be expected to have an ETFs Business Material Adverse Effect. Each
Existing ETF Contract, whether or not subject to Section 15 of the Investment
Company Act, has been performed by the ETFs Business in the past three years in
accordance with its terms, except for such matters that would not,


43
    

--------------------------------------------------------------------------------

Exhibit 10.2


individually or in the aggregate, reasonably be expected to have an ETFs
Business Material Adverse Effect.
(k)    Certain Tax Matters of the ETF Funds. ‎Section 3.21(k) of the Seller
Disclosure Schedule sets forth with respect to each ETF Fund the intended
classification of such ETF Fund as:
(i) a regulated investment company taxable under Subchapter M of Chapter 1 of
the Code and under any similar provisions of state or local Law in any
jurisdiction in which such ETF Fund filed, or is required to file, a Tax Return;
(ii) a partnership for U.S. federal income tax purposes and any similar
provisions of state or local law in any jurisdiction in which such ETF Fund
filed or was required to file, a Tax Return;
(iii)     a grantor trust taxable under Subchapter J of Chapter 1 of the Code
and under any similar provisions of state or local Law in any jurisdiction in
which such ETF Fund filed, or is required to file, a Tax Return; or
(iv) an entity organized under the laws of a foreign country that qualifies for
the special Tax treatment under the laws of such foreign country specified on
‎Section 3.21(k) of the Seller Disclosure Schedule; and, to the Knowledge of
Seller, each such ETF Fund has qualified, for all taxable years since its
inception, to be so classified. Except as would not reasonably be expected to
have an ETFs Business Material Adverse Effect, each ETF Fund (i) has duly and
timely filed with the appropriate Government Entity all material Tax Returns
required to be filed and all such Tax Returns are true, correct and complete in
all material respects, (ii) has timely paid, or withheld and paid over, all
Taxes due or claimed to be due by any Government Entity or with respect to Taxes
not yet due and payable, made an adequate provision on its financial statements
in accordance with GAAP or other relevant applicable accounting principles,
(iii) is in compliance with all applicable Laws regarding the filing,
solicitation, collection and maintenance of any forms, certifications and other
information required in connection with federal, state, local or foreign Tax
reporting requirements, (iv) that is intended to be a tax-exempt municipal bond
fund has satisfied the requirements of Section 852(b)(5) of the Code, and is
qualified to pay exempt interest dividends as defined therein, and (v) with
variable insurance trust portfolios has complied with the diversification
requirements of Section 817 of the Code.
(l)    Plan Assets. None of the assets of the ETF Funds constitute “plan assets”
within the meaning of Department of Labor Regulation Section 2510.3-101, as
modified by Section 3(42) of ERISA.


44
    

--------------------------------------------------------------------------------

Exhibit 10.2


(m)    ERISA. Neither (i) any Transferred Entity nor (ii) any affiliate thereof
(as defined in Section VI(d) of Department of Labor Class Exemption 84-14 (“PTE
84-14”)) who is also a director, officer or employee of a Transferred Entity,
and who is also a Transferred Employee, has been convicted of or released from
imprisonment with respect to any felony or other crime that would prevent the
Buyer from qualifying as a qualified professional asset manager as defined in
PTE 84-14 after the Closing.
Section 3.22. Property. None of the Transferred Entities own any real property
or any interests therein.
Section 3.23. [Intentionally Omitted]
Section 3.24. Sufficiency of Assets. Except for those assets and services listed
in ‎Section 3.24 of the Seller Disclosure Schedule, and except for the fact that
the Buyer will not (1) acquire Seller’s registered investment adviser,
distribution and broker-dealer Subsidiaries engaged in the ETFs Business, (2)
acquire any employees engaged in the ETFs Business other than the Identified
Business Employees, or (3) be assigned, transferred or conveyed the right, title
and interest of Seller and its Affiliates in any Specified Contracts other than
the Assigned Contracts (it being understood that the Specified Transferred
Entity Contracts will be indirectly conveyed to Buyer upon its acquisition of
the Membership Interests notwithstanding that they are not Assigned Contracts),
(a) the assets, properties and rights owned by the Transferred Entities
following the Restructuring, taken together with (x) the rights under the Index
Data Agreement and under the Assigned Contracts, (y) the Transferred Entity
Records, the Other ETFs Business Records and the other information and materials
to be provided to Buyer under ‎Section 5.02(c) and (z) the administrative
services to be provided under the Transition Services Agreement, are in all
material respects sufficient (i) for the conduct of the ETFs Business
immediately following the Closing in substantially the same manner as conducted
on the date hereof or as of the Closing Date and (ii) to provide the services
relating to the use and maintenance of indexes that are utilized by the ETF
Funds on the date hereof as such services are provided by Seller and its
controlled Subsidiaries on the date hereof or as of the Closing Date in
connection with the ETFs Business in all material respects, and (b) there are no
material assets, properties or rights primarily used in the conduct of the ETFs
Business as presently conducted which will not following the Restructuring be
(i) owned, leased or licensed by the Transferred Entities, (ii) covered by the
Index Data Agreement, the Assigned Contracts, the Transferred Entity Records,
the Other ETFs Business Records or the other information and materials to be
provided to Buyer under ‎Section 5.02(c) or (iii) administrative services to be
provided under the Transition Services Agreement.






45
    

--------------------------------------------------------------------------------

Exhibit 10.2


Section 3.25. Finders’ Fees. Except for fees that will be paid by Seller and its
Affiliates (other than the Transferred Entities), there is no investment banker,
broker, finder or other intermediary that has been retained by or is authorized
to act on behalf of Seller or any of its Affiliates (including the Transferred
Entities and their Subsidiaries) who would be entitled to any fee or commission
from any Person (other than Seller or one of its Affiliates other than a
Transferred Entity) in connection with this Agreement, any of the Ancillary
Agreements or the transactions contemplated hereunder and thereunder.
Section 3.26. Insurance. The Transferred Entities will be covered, prior to
Closing, by insurance policies of Seller, and the Transferred Entities do not
(and will not prior to Closing) maintain any other insurance policies or
coverage.
Section 3.27. Affiliate Arrangements. Other than Contracts that by their terms
are terminable by either party thereby without penalty upon notice of 60 days or
less and set forth in ‎Section 3.27 of the Seller Disclosure Schedule, there is
no Contract, liability or obligation (whether or not evidenced by a writing)
between a Transferred Entity, on the one hand, and Seller or any of its
Affiliates (other than the Transferred Entities), on the other hand (any such
Contract, liability or obligation, an “Affiliate Arrangement”).
Section 3.28. Filings. None of the information regarding Seller, any of its
Affiliates or any ETF Fund supplied or to be supplied by Seller, any of its
Affiliates or any ETF Fund in writing specifically for inclusion in any
application, filing or other document to be filed by Buyer, its Subsidiaries or
a Buyer Fund with any Government Entity in connection with the transactions
contemplated by this Agreement will, at the respective times such documents are
filed with any such Government Entity, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
Section 3.29. No Other Representations. Seller acknowledges and agrees that,
except for the representations and warranties contained in Article 4, none of
Buyer or the Buyer Funds or any of their respective Affiliates or
representatives makes or has made any representation or warranty, either express
or implied, concerning Buyer or the Buyer Funds or any of their respective
Affiliates or representatives or the transactions contemplated by this
Agreement.










46
    

--------------------------------------------------------------------------------

Exhibit 10.2


ARTICLE 4    
REPRESENTATIONS AND WARRANTIES OF BUYER
Subject to ‎Section 13.11, except as set forth in the Buyer Disclosure Schedule,
Buyer represents and warrants to Seller as of the date of this Agreement and as
of the Closing Date as follows:
Section 4.01. Organization and Qualification. Buyer is duly formed, validly
existing and in good standing under the laws of its jurisdiction of formation.
Buyer has the requisite corporate power and authority to carry on its business
as conducted as of the date of this Agreement and to own, lease and operate all
of its properties and assets, in all material respects as conducted, owned,
leased or operated as of the date of this Agreement. Buyer is duly qualified to
do business in each jurisdiction in which the nature of its business or the
character or location of the properties and assets owned, leased or operated by
it makes such qualification necessary other than any failure to be so qualified
that would not, individually or in the aggregate, reasonably be expected to have
a Buyer Material Adverse Effect.
Section 4.02. Corporate Authorization. Buyer has full corporate power and
authority to execute and deliver this Agreement and each of the Ancillary
Agreements to which it is or will be a party and to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated
hereunder and thereunder. The execution, delivery and performance by Buyer of
this Agreement and each Ancillary Agreement to which it is or will be a party,
and each of the transactions contemplated hereunder and thereunder, have been
duly and validly authorized, and no additional corporate or shareholder
authorization or consent is required in connection with the execution, delivery
and performance by Buyer of this Agreement and each Ancillary Agreement or any
of the transactions contemplated hereunder or thereunder.
Section 4.03. Consents and Approvals. Other than in connection with (i) the HSR
Act or any other Antitrust Laws, (ii) any applicable banking, securities or
other financial services Laws of any banking commission or any securities or
other financial services regulator, (iii) filings with the NYSE and compliance
with any applicable requirements of the Securities Act, the Exchange Act and any
other applicable state or federal securities laws or (iv) such other Laws, in
each case of (i) through (iii), that are set forth on ‎Section 4.03 of the Buyer
Disclosure Schedule (the matters covered under clauses (i) through (iv) above,
collectively, the “Buyer Required Approvals”), Buyer and its Affiliates are not
required to obtain any authorization, waiver, consent or approval of, make any
filing or registration with, or give any notice to, any Government Entity or to
obtain any Permit in connection with the execution, delivery and performance by
Buyer of this Agreement or the execution, delivery and performance by Buyer and
its Subsidiaries of each of the Ancillary Agreements to which Buyer or any of
its Subsidiaries is or will be a party or the consummation by Buyer or its
Subsidiaries of any of the transactions contemplated hereunder or thereunder,
other than any


47
    

--------------------------------------------------------------------------------

Exhibit 10.2


authorization, waiver, consent, approval, filing, registration notice or Permit,
the failure of which to obtain, make or give would not, individually or in the
aggregate, reasonably be expected to have a Buyer Material Adverse Effect. As of
the date hereof, Buyer is not aware of any reason why any Buyer Required
Approvals will not be received in order to permit the consummation of the
transactions contemplated hereby.
Section 4.04. Non-Contravention. The execution, delivery and performance by
Buyer of this Agreement and by Buyer and its Subsidiaries of each of the
Ancillary Agreements to which Buyer or any of its Subsidiaries is or will be a
party, and the consummation by Buyer and its Subsidiaries of the transactions
contemplated hereunder and thereunder, do not and will not (i) conflict with or
violate any provision of the Organizational Documents of Buyer or any of its
Subsidiaries, (ii) assuming the receipt of all consents, approvals, waivers and
authorizations and the making of the notices and filings referred to in ‎Section
4.03, conflict with, or result in the breach of, or constitute a default under,
or result in the termination, Encumbrance, cancellation, modification or
acceleration of any right or obligation of Buyer or any of its Subsidiaries
under, or give rise to any payment conditioned, in whole or in part, on approval
or consummation of the transactions contemplated hereby, or result in a loss of
any benefit to which Buyer or any of its Subsidiaries is entitled, with or
without the giving of notice, the lapse of time or both, under any Contract or
other agreement or instrument binding upon Buyer or any of its Subsidiaries or
to which the property of Buyer or any of its Subsidiaries is subject or
(iii) assuming the receipt of all consents, approvals, waivers and
authorizations and the making of notices and filings (A) referred to in ‎Section
4.03 or (B) required to be received or made by any of the Transferred Entities
or by Seller of any of its Affiliates, violate or result in a breach of or
constitute a default under any Law to which Buyer or any of its Subsidiaries is
subject or under any Permit of Buyer or any of its Subsidiaries, other than, in
the case of clauses (ii) and (iii), any conflict, breach, default, termination,
Encumbrance, cancellation, modification, acceleration or loss that would not,
individually or in the aggregate, reasonably be expected to have a Buyer
Material Adverse Effect (excluding, for this purpose only, clause (H) of the
definition of Material Adverse Effect).
Section 4.05. Binding Effect. Assuming the due authorization, execution and
delivery of this Agreement and the Ancillary Agreements by Seller (or, in the
case of the Ancillary Agreements, Seller or a Subsidiary of Seller), this
Agreement constitutes, and each Ancillary Agreement when executed and delivered
will constitute, a valid and legally binding obligation of Buyer (or, in the
case of the Ancillary Agreements, of Buyer or a Subsidiary of Buyer) enforceable
against Buyer or such Subsidiary in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.


48
    

--------------------------------------------------------------------------------

Exhibit 10.2


Section 4.06. Financial Capability. Buyer has, or will have at the Closing,
funds sufficient to pay the amounts required to be paid under ‎Article 2 and to
pay all related fees and expenses hereunder.
Section 4.07. Investment Purpose. Buyer is acquiring the Membership Interests
for its own account solely for the purpose of investment and not with a view to,
or for sale in connection with, any distribution thereof in violation of the
Securities Act or state securities or “blue sky” Law, or with any present
intention of distributing or selling such interests in violation of any such
Law. Buyer has requested, received, reviewed and considered all information that
Buyer deems relevant in making an informed decision to acquire the Membership
Interests, and has had an opportunity to discuss the business, management and
financial affairs of the Transferred Entities with management of the ETFs
Business and also had an opportunity to ask questions of officers of Seller or
its Subsidiaries (including the Transferred Entities) that were answered to
Buyer’s satisfaction; provided that such inquires do not impair the rights of
Buyer to rely on the representations and warranties of Seller as set forth in
‎Article 3. Buyer understands that Seller is relying on the statements contained
herein to establish an exemption from registration under U.S. federal and state
securities Laws. Buyer acknowledges that the Membership Interests are not
registered under the Securities Act and that the Membership Interests may not be
transferred, sold or otherwise disposed of except pursuant to the registration
provisions of the Securities Act or pursuant to an applicable exemption
therefrom and pursuant to Laws and regulations of other jurisdictions as
applicable.
Section 4.08. Information in Proxy and Consent Solicitation Materials. None of
the information supplied or to be supplied by or on behalf of Buyer, its
Affiliates or the Buyer Fund or the Buyer Series specifically for inclusion or
incorporation by reference in the proxy solicitation, or other consent
solicitation, materials distributed to the investors in an ETF Fund in
connection with the Assignment Requirements will, at the time of the mailing of
such proxy, or other consent, materials or any amendments or supplements
thereto, or at the time of the shareholders or investors meeting held in
relation thereto, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Except to the extent it relates to Seller, its Affiliates or the
40 Act ETF Funds or with respect to information provided by Seller, its
Affiliates or the 40 Act ETF Funds specifically for inclusion or incorporation
by reference therein (to which extent no representation by Buyer is made), each
Fund Merger Proxy Statement/Prospectus will not, at the time of the mailing of
such document or any amendments or supplements thereto, or at the time of the
shareholders or investors meeting held in relation thereto, contain any untrue
statement of a material fact or omit any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading and will contain all
information necessary in order to make the disclosure of information therein
satisfy the requirements of applicable Laws in all material respects.


49
    

--------------------------------------------------------------------------------

Exhibit 10.2


Section 4.09. Section 15(f) of the Investment Company Act. None of Buyer or any
of its respective “interested persons” (as that term is defined under applicable
provisions of the Investment Company Act and interpreted by the SEC) has any
express or implied understanding or arrangement which would impose an “unfair
burden” (as such term is used in Section 15(f) of the Investment Company Act) on
any 40 Act ETF Fund or any Buyer Fund for purposes of Section 15(f) of the
Investment Company Act as a result of the transactions contemplated hereby or
which would in any way cause Section 15(f) of the Investment Company Act to be
unavailable to Seller.
Section 4.10. Filings. None of the information regarding Buyer, any of its
Affiliates or Buyer Fund or any Buyer Fund Series supplied or to be supplied by
Buyer, any of its Affiliates or Buyer Fund or any Buyer Fund Series in writing
for inclusion in any application, filing or other document to be filed with any
Government Entity in connection with the transactions contemplated by this
Agreement will, at the respective times such documents are filed with any such
Government Entity, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
Section 4.11. Compliance with Laws. In the past three years, Buyer, its
Subsidiaries and Buyer Fund and the Buyer Fund Series have complied with, are
currently in compliance with, and currently operate and maintain their
businesses in compliance with, all applicable Laws, except for such failures to
comply as would not, individually or in the aggregate, reasonably be expected to
have a Buyer Material Adverse Effect. No unresolved investigation by any
Government Entity with respect to any of Buyer, its Subsidiaries, the Buyer Fund
or the Buyer Fund Series is pending or, to the Knowledge of Buyer, threatened,
and no Government Entity has notified Buyer or any of its Subsidiaries in
writing or, to the Knowledge of Buyer, orally of its intention to conduct the
same, except, in any such case, such investigations as would not, individually
or in the aggregate, reasonably be expected to have a Buyer Material Adverse
Effect. None of Buyer or its Subsidiaries or the Buyer Fund or the Buyer Fund
Series has received any written or, to the Knowledge of Buyer, oral notice or
communication (i) of any unresolved violation or exception by any Government
Entity, (ii) threatening to revoke or condition the continuation of any Permit
or (iii) restricting or disqualifying their activities (except for restrictions
generally imposed by rule, regulation or administrative policy on similarly
regulated Persons generally), except in any such case, as would not,
individually or in the aggregate, reasonably be expected to have a Buyer
Material Adverse Effect.
Section 4.12. Finders’ Fees. Except for fees that will be paid by Buyer, there
is no investment banker, broker, finder or other intermediary that has been
retained by or is authorized to act on behalf of Buyer or any of its Affiliates
who might be entitled to any fee or commission from Buyer or any of its
Affiliates in


50
    

--------------------------------------------------------------------------------

Exhibit 10.2


connection with the transactions contemplated by this Agreement or any Ancillary
Agreement.
Section 4.13. Legal Proceedings. As of the date of this Agreement, there is no
Legal Proceeding pending against, or to the Knowledge of Buyer, threatened
against, or affecting Buyer or any of its Affiliates that challenges the
validity or enforceability of this Agreement or seeks to enjoin or prohibit
consummation of the transactions contemplated by this Agreement. There is no
Legal Proceeding pending against, or to the Knowledge of Buyer, threatened
against, or affecting Buyer or any of its Affiliates, except for any such Legal
Proceeding that would not, individually or in the aggregate, reasonably be
expected to have a Buyer Material Adverse Effect.
Section 4.14. No Other Representations. Buyer acknowledges and agrees that,
except for the representations and warranties contained in ‎Article 3, none of
Seller or the ETF Funds or any of their respective Affiliates or representatives
makes or has made any representation or warranty, either express or implied,
concerning Seller or the ETF Funds or any of their respective Affiliates or
representatives or the transactions contemplated by this Agreement.
ARTICLE 5    
COVENANTS OF SELLER
Section 5.01. Conduct of the ETFs Business.
Seller agrees that:
(a)    From the date of this Agreement to and through the earlier of the Closing
and the termination of this Agreement in accordance with its terms, except (i)
as set forth in ‎Section 5.01(a) of the Seller Disclosure Schedule, (ii) as
otherwise expressly contemplated by this Agreement, (iii) as required by any
applicable Law or (iv) with Buyer’s prior consent in writing (which consent
shall not be unreasonably withheld, conditioned or delayed), Seller shall, and
shall cause its Subsidiaries (including the Transferred Entities) to, conduct
the ETFs Business in the ordinary course consistent with past practice in all
material respects and use commercially reasonable efforts to (x) preserve intact
the material business and operations of the ETFs Business and preserve intact
its material rights, franchises, goodwill and relationships with the ETF Funds
(including the boards of trustees and shareholders thereof), any applicable
Government Entity, customers, lessors, suppliers and others with whom it does
business as part of the ETFs Business and (y) keep available the services of the
ETFs Business Employees.
(b)    Without limiting the generality of ‎Section 5.01(a), from the date of
this Agreement to and through the earlier of the Closing and the termination of
this Agreement in accordance with its terms, except (i) as set forth in the
corresponding subsection of ‎Section 5.01(b) of the Seller Disclosure Schedule,
(ii)


51
    

--------------------------------------------------------------------------------

Exhibit 10.2


as otherwise expressly contemplated by this Agreement, (e) as required by any
applicable Law, or (iii) with Buyer’s prior consent in writing (which consent
shall not be unreasonably withheld, conditioned or delayed), Seller shall not,
and shall cause its Subsidiaries (including the Transferred Entities) not to, do
any of the following with respect to the ETFs Business:
(A) sell, lease, license (other than in the ordinary course consistent with past
practice), transfer, pledge, convey, assign, mortgage or otherwise dispose of
any of their respective material rights, properties or assets, tangible or
intangible, that (1) are primarily used in the ETFs Business or, (2) with
respect to assets that are not primarily used in the ETFs Business, in a manner
that will impair the ability of Seller and its Subsidiaries to perform their
obligations under this Agreement or the Ancillary Agreements in any material
respect, other than, in each case, obsolete or non-used assets or rights or
properties or assets with a net book value not in excess of $500,000 in the
aggregate;
(B)    issue, sell, deliver, pledge, transfer, dispose of or encumber (1) any
limited liability company interest or any other equity interests in any
Transferred Entity or (2) any Equity Rights in respect of, securities
convertible into, exchangeable for or evidencing the right to subscribe for or
acquire either any securities convertible into or exchangeable for, or
evidencing the right to subscribe for or acquire, any limited liability company
interest or any other equity interest in, any Transferred Entity or make any
other changes in the capital structure of any Transferred Entity;
(C)    other than in the ordinary course of business consistent with past
practice, (1) amend, cancel, waive, modify, transfer or otherwise dispose of or
permit to lapse any material Intellectual Property Rights used primarily in
connection with the ETFs Business, (2) grant any exclusive license or other
material rights thereunder to any Person that adversely impact the ETFs Business
or, (3) in the case of Intellectual Property Rights used primarily in the ETFs
Business, grant any license or other rights thereunder to any Person;
(D)     except as required by Law, the terms of any Benefit and Compensation
Arrangement in effect as of the date of this Agreement or as set forth in
‎Section 5.01(b)(iv)(D) of the Seller Disclosure Schedule, (1) increase or agree
to increase the compensation of any ETFs Business Employee, other than
(x) payment of any incentive compensation accrued and payable in the ordinary
course of business consistent with past practice, and (y) salary increases in
the ordinary course of business


52
    

--------------------------------------------------------------------------------

Exhibit 10.2


consistent with past practice for ETFs Business Employees, (2) increase or agree
to materially increase any severance benefits for, or amend or terminate any
benefit or compensation arrangements primarily resulting in material benefit or
material detriment to, any ETFs Business Employees, other than as generally
applicable to employees of the Seller participating in such plans, (3) (I)
establish or adopt any Benefit and Compensation Arrangement at any of the
Transferred Entities or (II) enter into or adopt any new change in control,
severance or retention agreement, arrangement, plan or policy for the primary
benefit of, or with, any ETFs Business Employees, or (4) terminate (I) other
than in the ordinary course of business consistent with past practice or (II)
otherwise without cause, any ETFs Business Employees;
(E)    (1) commence or pay, discharge, settle or satisfy any Legal Proceedings
relating to the ETFs Business except settlements involving only monetary
remedies with a value not in excess of $200,000 for any individual Legal
Proceeding or $400,000 in the aggregate, other than the commencement of any such
Legal Proceeding in the ordinary course of business consistent with past
practice or (2) waive or release any material rights or claims, or agree or
consent to the issuance of any injunction, decree, order or judgment restricting
or otherwise relating to the ETFs Business;
(F)    (1) enter into any Contract between Seller or any of its Subsidiaries, on
the one hand, and any Transferred Entity, on the other hand, (2) enter into a
Contract relating to the ETFs Business containing a “most favored nation”
provision which would be applicable to Buyer and its Affiliates following the
Closing, (3) amend any existing Contract relating to the ETFs Business in a
manner to provide that a “most favored nation” provision contained therein would
have a similar effect, (4) except in the ordinary course of business consistent
with past practice, materially amend, modify, terminate, renew or cancel any
Specified Contract or enter into any new Contract that would be a Specified
Contract if in existence as of the date hereof, or (5) enter into any Contract
prohibiting or restricting the ability of the ETFs Business (or, following the
Closing, Buyer and its Affiliates) to conduct its business, to engage in any
business, to solicit any Person, to operate in any geographical area or to
compete with any Person, that limits the freedom of the ETFs Business (or,
following the Closing, Buyer and its Affiliates) to solicit or hire employees,
or that requires the ETFs Business (or, following the Closing, Buyer and its
Affiliates) to deal exclusively with any Person;


53
    

--------------------------------------------------------------------------------

Exhibit 10.2


(G)    form, organize or sponsor any collective investment vehicle or other fund
except (1) as contemplated by or consistent with the current business plans of
the ETFs Business or (2) in the ordinary course of business consistent with past
practice;
(H)    take any action that would prevent any ETF Fund which is required to be
registered with the SEC or comparable regulatory or self-regulatory authority of
any jurisdiction as a pooled investment vehicle from qualifying as a “regulated
investment company” under Section 851 of the Code or comparable pass-through
regime in any other applicable jurisdiction to the extent such status is
intended in such ETF Fund’s constituent documents or marketing materials;
(I) make any material changes in its methods, practices, principles or policies
of financial accounting, except as may be required under GAAP;
(J) with respect to the Transferred Entities or except as would not materially
and adversely affect the ETFs Business, make, change or revoke any material tax
election, file any material amended Tax Return, surrender any claim to a
material Tax refund, or consent to any extension or waiver of the limitations
period applicable to any Tax claim or assessment; or
(K) authorize or enter into any Contract or commitment with respect to any of
the foregoing.
(c)    Without limiting the generality of ‎Section 5.01(a) or ‎Section 5.01(b),
from the date of this Agreement to and through the earlier of the Closing and
the termination of this Agreement in accordance with its terms, except (i) as
set forth in the corresponding subsection of ‎Section 5.01(c) of the Seller
Disclosure Schedule, (ii) as otherwise expressly contemplated by this Agreement,
(iii) as required by any applicable Law, or (iv) with Buyer’s prior consent in
writing (which consent shall not be unreasonably withheld, conditioned or
delayed), Seller shall cause each of the Transferred Entities not to do any of
the following:
(A) sell, lease, license (other than ordinary course intellectual property
licenses), transfer, pledge, convey, assign, mortgage or otherwise dispose of
any of their respective material rights, properties or assets, tangible or
intangible, other than making cash dividends or distributions to their members;
(B)    other than in the ordinary course of business consistent with past
practice, amend, cancel, waive, modify, transfer or otherwise dispose of or
permit to lapse any material Intellectual Property Rights used in connection
with the ETFs


54
    

--------------------------------------------------------------------------------

Exhibit 10.2


Business, grant any license or other rights thereunder to any Person;
(C)    hire any employees or contractors, enter into any agreement or commitment
to provide any pension, welfare, retirement allowance, severance or other
employee benefits or enter into or commit to any change in control or severance
agreement, arrangement, plan or policy;
(D)    (1) commence or pay, discharge, settle or satisfy any Legal Proceedings
or (2) waive or release any material rights or claims, or agree or consent to
the issuance of any injunction, decree, order or judgment restricting or
otherwise affecting its business or operations;
(E)    make or incur any capital expenditures;
(F)    amend in any material respect any provision of any Organizational
Document of any Transferred Entity or of any term of any outstanding security
issued by any Transferred Entity;
(G)    merge or consolidate with any other Person or acquire (by merger,
consolidation, purchase of assets or equity interests or otherwise) any
businesses, assets, properties, or interests in any other Person;
(H) adopt a plan of complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization;
(I)(1) incur, assume or guarantee any Indebtedness that will remain outstanding
following the Closing, (2) cancel or waive any claims under any material
Indebtedness or amend or modify in any material respect the terms relating to
such Indebtedness, (3) other than in the ordinary course of business consistent
with past practice, assume, guarantee, endorse or otherwise as an accommodation
become responsible for obligations of any other Person, or (4) other than in the
ordinary course of business consistent with past practice make any material
loans or advances;
(J) materially amend, terminate or allow to lapse any material Permit;
(K)    assume or become liable for any obligation of any other person, other
than the assumption of Contracts as expressly contemplated by the Restructuring;


55
    

--------------------------------------------------------------------------------

Exhibit 10.2


(L)    make any material changes in its methods, practices, principles or
policies of financial accounting, except as may be required under GAAP; or
(M) authorize or enter into any Contract or commitment with respect to any of
the foregoing.
Section 5.02. Access to Information. (a) From the date hereof until the Closing
Date, Seller will (i) give Buyer, its counsel, financial advisors, auditors and
other authorized representatives reasonable access to the personnel, books and
records of Seller and its Subsidiaries relating to the ETFs Business, (ii)
furnish to Buyer, its counsel, financial advisors, auditors and other authorized
representatives such financial and operating data and other information relating
to the ETFs Business as such Persons may reasonably request and (iii) instruct
the employees, counsel and financial advisors of Seller and its Subsidiaries to
cooperate with Buyer in its investigation of the ETFs Business. Any
investigation pursuant to this ‎Section 5.02(a) shall be conducted in such
manner as not to interfere unreasonably with the conduct of the business of
Seller and its Subsidiaries. No information or knowledge obtained in any
investigation pursuant to this ‎Section 5.02(a) shall affect or be deemed to
modify any representation or warranty made by any party hereunder.
(b)    From and after the Closing Date, upon reasonable notice and subject to
applicable Laws relating to the exchange of information, Seller will promptly
provide Buyer and its agents reasonable access to the books of account,
financial and other records (including accountant’s work papers), information,
employees and auditors of Seller and its Subsidiaries to the extent reasonably
necessary for Buyer in connection with Buyer’s preparation of its annual and
periodic public financial reporting obligations (including Annual Reports on
Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K), any
audit, investigation relating to the ETFs Business, dispute or litigation
relating to the ETFs Business or any other reasonable business purpose relating
to the ETFs Business including to the extent reasonably necessary to permit
Buyer to determine any matter relating to its rights and obligations hereunder
or to any period ending on or before the Closing Date; provided that any such
access by Buyer shall not unreasonably interfere with the conduct of the
business of Seller. Buyer shall bear all of the out-of-pocket costs and expenses
(including attorneys’ fees, but excluding reimbursement for general overhead,
salaries and employee benefits, and without prejudice to any indemnification
rights under Article XI) reasonably incurred in connection with the foregoing.
No information or knowledge obtained in any investigation pursuant to this
‎Section 5.02(b) shall affect or be deemed to modify any representation or
warranty made by any party hereunder.
(c)    Without limiting the foregoing rights, Seller shall deliver to Buyer
copies (or, if applicable, a knowledge transfer) of all know-how, processes,
manuals, and other materials used by Seller and its Affiliates in the ETFs
Business


56
    

--------------------------------------------------------------------------------

Exhibit 10.2


and relating to the maintenance and operation of the indices utilized in the
ETFs Business as of the Closing. 
(d)    Notwithstanding the foregoing, Buyer shall not have access to
(i) materials entitled to legal privilege (or which could jeopardize the
attorney-client privilege of Seller or its Affiliates), (ii) personnel records
of Seller or its Subsidiaries (including the Transferred Entities) relating to
individual performance or evaluation records, medical histories or other
information which in Seller’s good faith opinion is sensitive or the disclosure
of which could subject Seller or its Subsidiaries (including the Transferred
Entities) to risk of liability or (iii) other information which in Seller’s good
faith opinion could reasonably be expected to subject Seller or its Subsidiaries
to liability. The parties shall endeavor in good faith to make appropriate
substitute disclosure arrangements, if practicable, in a manner that does not
give rise to any of the circumstances referred to in the preceding sentence.
(e)    Notwithstanding the foregoing, access to information with respect to Tax
matters shall be provided as designated in ‎Section 8.05.
Section 5.03. Non-Solicitation of Alternative Transactions. (a) Unless and until
this Agreement will have been terminated in accordance with its terms, Seller
shall not, and Seller shall cause its Affiliates not to, and shall cause its and
its Affiliates’ officers, directors, employees, investment bankers, attorneys,
accountants, consultants or other agents or advisors not to, directly or
indirectly, (i) solicit, initiate or take any action to facilitate or encourage
the submission of any proposal to acquire or purchase any capital stock of, or
merger consolidation, combination, sale of assets, reorganization or similar
transaction involving the ETFs Business, (ii) enter into or participate in any
discussions or negotiations with or authorize any financial advisor or other
Person to solicit or participate in discussions or negotiations with, furnish
any non-public information relating to the ETFs Business (other than as to the
existence of these provisions) or afford access to the business, employees,
properties, assets, books or records of the ETFs Business to, otherwise
knowingly cooperate in any way with, or knowingly assist, participate in,
facilitate or encourage any effort by any Person other than Buyer and its
Affiliates to make such a proposal, (iii) enter into any agreement with any
party other than the Buyer and its Affiliates with respect to such a proposal,
or (iv) authorize any of the foregoing actions.
(b)    Seller shall, and shall cause its Affiliates, to immediately terminate
and cause to be terminated any and all existing discussions or negotiations with
any Persons (other than Buyer and its Affiliates) conducted heretofore with
respect to any of the foregoing actions described in ‎Section 5.03(a). Seller
shall, and shall cause its Affiliates to, enforce their respective rights under,
and shall not, release any third party from, the confidentiality and standstill
provisions of any agreement to which Seller or its Affiliates is a party with
respect to a potential sale of capital stock of, or merger, consolidation,
combination, sale of assets, reorganization or similar transaction involving the
ETFs Business and shall


57
    

--------------------------------------------------------------------------------

Exhibit 10.2


promptly take all steps necessary to terminate any approval that may have been
heretofore given under any such provisions authorizing any such third party to
make any proposal regarding the foregoing.
Section 5.04. Resignations. On or prior to the Closing Date, Seller will deliver
to Buyer the resignations (with effect as of Closing) from their positions with
any Transferred Entity of all officers of any Transferred Entity who will be
employed by Seller or any of its Affiliates after the Closing Date.
Section 5.05. Non-Solicit; Non-Competition. (a) As an inducement to Buyer to
enter into this Agreement and to more effectively protect the value and goodwill
of the ETFs Business, Seller hereby covenants and agrees that from the date
hereof until the second anniversary of the Closing Date, it will not, and it
shall cause its controlled Affiliates not to, directly or indirectly, solicit
(including through internal job postings) or hire, or assist in the hiring of,
or otherwise engage or assist in engaging any ETFs Business Employee as of the
Closing Date; provided that general, non-targeted advertising (other than
through internal job postings) or the use of an independent search firm that
contacts ETFs Business Employees without direction or advice by Seller or its
controlled Affiliates shall not be deemed to be direct or indirect
solicitations. The foregoing prohibition shall not apply to any employee whose
employment has been terminated by Buyer or its applicable Affiliate after the
Closing.
(b)    As an inducement to Buyer to enter into this Agreement and to more
effectively protect the value and goodwill of the ETFs Business, Seller
covenants and agrees that, for a period of two years following the date hereof,
Seller and its controlled Affiliates will not, directly or indirectly, (i) act
as an investment adviser or sub-adviser for any exchange-traded funds listed in
the United States, whether or not registered under the Investment Company Act,
(ii) create a proprietary index for, or license a proprietary index to, any
exchange-traded funds listed in the United States (whether or not registered
under the Investment Company Act), whether directly or indirectly through the
investment adviser or sub-advisor to such a fund, or (iii) acquire any equity
interests of any person engaged in the activities prohibited by clauses (i) or
(ii) (other than any person whose prohibited activities account for less than
10% of such person’s (or its parent company’s) consolidated revenues); provided,
however, that Seller and its controlled Affiliates may each with respect to
clause (iii) above only, (1) make investments of up to 5% in the equity of any
publicly traded company engaged in such activities, (2) with respect to any
controlled Affiliate of Seller that is an investment advisor, make and hold
investments for investment advisory clients (other than clients who are
controlled Affiliates of Seller) and (3) engage in investment banking and
broker-dealer activities in the ordinary course of business.
(c)    Except as otherwise provided in the following sentence, if any provision
contained in this ‎Section 5.05 shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this ‎Section 5.05, but this


58
    

--------------------------------------------------------------------------------

Exhibit 10.2


‎Section 5.05 shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. It is the intention of the parties
that if any of the restrictions or covenants contained herein is held to be for
a length of time which is not permitted by applicable Law, or in any way
construed to be to any extent invalid, such provision shall not be construed to
be null, void and of no effect, but to the extent such provision would be valid
or enforceable under applicable Law, a court of competent jurisdiction shall
construe and interpret or reform this ‎Section 5.05 to provide for a covenant
having the maximum enforceable time period and other provisions (not greater
than those contained herein) as shall be valid and enforceable under such
applicable Law. Seller acknowledges that Buyer would be irreparably harmed by
any breach of this ‎Section 5.05 and that there would be no adequate remedy at
law or in damages to compensate Buyer for any such breach. Seller agrees that
Buyer shall be entitled to injunctive relief requiring specific performance by
Seller of this ‎Section 5.05, and Seller consents to the entry thereof.
Section 5.06. U.S. Person Certificate. Prior to the Closing, Seller shall
deliver, or cause to be delivered, to Buyer a certificate stating that Seller is
not a foreign person within the meaning of Section 1445(b)(2) of the Code.
Section 5.07. Trademarks; Tradenames. Except as otherwise set forth in the Index
Data Agreement or ‎Section 5.07 of the Seller Disclosure Schedule, after the
Closing, Seller and its Affiliates shall not use any of the Trademarks or
Internet domain names owned by one or more of the Transferred Entities or used
primarily in the ETFs Business.
Section 5.08. Credit Documents. Seller shall cause (i) the release, with effect
as of not later than the Closing, of each of the Transferred Entities from its
respective guaranty obligations under the GPIMH Credit Documents (as defined in
Section 3.02 of the Seller Disclosure Schedule) and (ii) the termination, with
effect as of not later than the Closing, of the liens under the GPIMH Credit
Documents on the Membership Interests, the assets of each of the Transferred
Entities and, if not then owned by the Transferred Entities, the other assets to
be transferred to the Transferred Entities or the Buyer and its Subsidiaries as
contemplated by Sections 2.02(b)(iii) and 7.11.
ARTICLE 6    
COVENANTS OF BUYER
Section 6.01. Access to Information. (a) From and after the Closing Date, upon
reasonable notice and subject to applicable Laws relating to the exchange of
information, Buyer will promptly provide Seller and its agents reasonable access
to its books of account, financial and other records (including accountant’s
work papers), information, employees and auditors to the extent reasonably
necessary to permit Seller to determine any matter relating to its rights and
obligations hereunder or to any period ending on or before the Closing Date;
provided that any such access by Seller shall not unreasonably interfere with
the conduct of the


59
    

--------------------------------------------------------------------------------

Exhibit 10.2


business of Buyer. No information or knowledge obtained in any investigation
pursuant to this ‎Section 6.01 shall affect or be deemed to modify any
representation or warranty made by any party hereunder. Notwithstanding the
foregoing, Seller shall not have access to (i) materials entitled to legal
privilege (or which could jeopardize the attorney-client privilege of Buyer or
its Affiliates), (ii) personnel records of Buyer or its Subsidiaries relating to
individual performance or evaluation records, medical histories or other
information which in Buyer’s good faith opinion is sensitive or the disclosure
of which could subject Buyer or its Subsidiaries to risk of liability or (iii)
other information which in Buyer’s good faith opinion could reasonably be
expected to subject Buyer or its Subsidiaries to liability. The parties shall
endeavor in good faith to make appropriate substitute disclosure arrangements,
if practicable, in a manner that does not give rise to any of the circumstances
referred to in the preceding sentence.
Section 6.02. Trademarks; Tradenames. As soon as practicable after the Closing
Date (or in the case of use by any ETF Fund or by Buyer with respect to the name
of any ETF Fund, the date of the “Closing” as defined in the applicable Fund
Reorganization Agreement) but in no event later than thirty (30) days thereafter
(the “Trademark Transition Period”), Buyer shall, and shall cause each of its
Affiliates (including each Transferred Entity) to, (i) cease any and all use of
Seller’s or its Affiliates’ marks or names set forth on ‎Section 6.02 of the
Seller Disclosure Schedule (collectively, the “Seller Marks”), (ii) remove,
conceal, cover, redact and/or replace such Seller Marks from any and all
materials and assets under the control or possession of Buyer or any of its
Affiliates that contain the Seller Marks, and (iii) cause its name to be changed
to such other name that does not include the Seller Marks and make all necessary
filings and use commercially reasonable efforts to cause all applicable
Governmental Authorities to change all applications, registrations and filings,
including corporate names, seals and certificates of Buyer and its Affiliates
such that they will not include any Seller Marks; provided that Buyer and its
Affiliates may use the Seller Marks following the Trademark Transition Period
solely to refer to the ETFs Business in a historical manner as required by Law
or as required for the continued use following the Closing of the performance
track records of the ETF Funds, including the Composites, in accordance with
GIPS (or any successor standards to GIPS) and Law. Buyer acknowledges and agrees
that, to the extent it or any of its Affiliates (including each Transferred
Entity) continue to use any Seller Marks in connection with the conduct of the
ETFs Business during the Trademark Transition Period or thereafter, Buyer shall,
and shall cause its Affiliates to, include an express disclaimer in any and all
applicable written materials or documents that the ETF Funds and the ETFs
Business are no longer associated with Seller or any of its Affiliates. From and
after the Closing, neither Buyer nor any of its Affiliates shall challenge the
ownership, validity or enforceability of any Seller Marks.




60
    

--------------------------------------------------------------------------------

Exhibit 10.2


ARTICLE 7    
COVENANTS OF BUYER AND SELLER
Buyer and Seller agree that:
Section 7.01. Reasonable Best Efforts; Further Assurances. (a) Subject to the
terms and conditions of this Agreement, Buyer and Seller will use their
respective reasonable best efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary or desirable under
applicable Law to consummate the transactions contemplated by this Agreement.
Seller and Buyer agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be necessary or desirable in order to consummate or implement expeditiously
the transactions contemplated by this Agreement. Such actions shall include (i)
preparing and filing as promptly as reasonably practicable all documentation to
effect all necessary notices, reports, and other filings and to obtain as
promptly as reasonably practicable all consents, registrations, approvals,
waivers, orders, exemptions, Permits and authorizations necessary or advisable
to be obtained from any third party or Government Entity in order to consummate
the transactions contemplated by this Agreement and (ii) taking all actions
reasonably necessary in order to comply with or satisfy the requirements of any
applicable Law or other requirements of any Government Entity that would prevent
the consummation of the transactions contemplated by this Agreement.
(b)    In furtherance and not in limitation of the foregoing, each of Buyer and
Seller shall make an appropriate filing of a Notification and Report Form
pursuant to the HSR Act with respect to the transactions contemplated hereby as
promptly as practicable and to supply as promptly as practicable any additional
information and documentary material that may be requested pursuant to the HSR
Act and to take all other actions necessary to cause the expiration or
termination of the applicable waiting periods under the HSR Act as soon as
practicable.
(c)    Seller and Buyer shall cooperate with each other in connection with the
making of all such filings. Seller and Buyer shall use their respective
reasonable best efforts to furnish to each other all information required for
any application or other filing to be made pursuant to the rules and regulations
of any applicable Law in connection with the transactions contemplated by this
Agreement. Neither Seller nor Buyer may participate or agree to participate in
any substantive meeting, telephone call or discussion with any Government Entity
in connection with the filings required under the HSR Act in connection with the
transactions contemplated by this Agreement unless it consults with the other
party in advance (to the extent not prohibited by such Government Entity) and,
to the extent not prohibited by such Government Entity, gives the other party
the opportunity to attend such meeting, telephone call or discussion. The
parties hereto will consult and cooperate with one another, and consider in good
faith the views of one another, in connection with, and provide to the other
parties in advance, any analyses, appearances, presentations, memoranda, briefs,
arguments,


61
    

--------------------------------------------------------------------------------

Exhibit 10.2


opinions and proposals made or submitted by or on behalf of any party hereto in
connection with proceedings under or relating to any Antitrust Law.
Notwithstanding the foregoing, Seller and Buyer may, as each deems advisable and
necessary, reasonably designate any competitively sensitive material provided to
the other under this ‎Section 7.01(c) as “Antitrust Counsel Only Material.” Such
materials and the information contained therein shall be given only to the
outside antitrust counsel of the recipient and will not be disclosed by such
outside counsel to employees, officers or directors of the recipient unless
express permission is obtained in advance from the source of the materials
(Buyer or Seller, as the case may be) or its legal counsel.
Section 7.02. Certain Filings. Seller and Buyer shall cooperate with one another
(i) in determining whether any action by or in respect of, or filing with, any
Government Entity is required, or any actions, consents, approvals or waivers
are required to be obtained from parties to any material Contracts, in
connection with the consummation of the transactions contemplated by this
Agreement and (ii) in taking such actions or making any such filings, furnishing
information required in connection therewith and seeking timely to obtain any
such actions, consents, approvals or waivers.
Section 7.03. Public Announcements. The parties agree to consult with each other
before issuing any press release or making any public statement with respect to
this Agreement or the transactions contemplated hereby and, except for any press
releases and public announcements the making of which may be required by
applicable Law or any listing agreement with any national securities exchange,
will not issue any such press release or make any such public statement prior to
such consultation. As of the date hereof, the parties shall have mutually agreed
(each acting reasonably) on the form of any press release by Buyer or Seller or
any of their respective Affiliates announcing (i) the execution and delivery of
this Agreement and (ii) the transactions contemplated hereby.
Section 7.04. Intercompany Accounts and Agreements. All intercompany accounts
between the Seller or its Subsidiaries, on the one hand, and the Transferred
Entities (taking into account the Restructuring) or the ETF Funds, on the other
hand, existing prior to the Closing shall be settled (irrespective of the terms
of payment of such intercompany accounts) in the manner provided in this Section
7.04. At least two Business Days prior to the Closing, Seller shall prepare and
deliver to Buyer a statement setting out in reasonable detail the calculation of
all such intercompany account balances based upon the latest available financial
information as of such date and, to the extent requested by Buyer, provide Buyer
with supporting documentation to verify the underlying intercompany charges and
transactions. All such intercompany account balances, and any balances arising
after such calculation but on or before the Closing, shall be paid in full prior
to the Closing. Except (i) to the extent necessary for the provision of any
services as contemplated in any Ancillary Agreement, (ii) as set forth on
Section 7.04 of the Seller Disclosure Schedule or (iii) as otherwise mutually
agreed in writing by Seller and Buyer, all Contracts between Seller or its
Subsidiaries, on the one hand,


62
    

--------------------------------------------------------------------------------

Exhibit 10.2


and the ETFs Business or the ETF Funds, on the other hand, are hereby terminated
effective immediately prior to the Closing and without further liability or
obligation (contingent or otherwise) thereunder.
Section 7.05. ETF Fund Consents.
(a)    Generally.
(i)    Subject to the specific requirements of ‎Section 7.05(b) through ‎Section
7.05(d), Seller agrees to use, and to cause each of its Subsidiaries to use, its
reasonable best efforts to obtain the consents and approvals necessary to
satisfy prior to the Closing Date the Assignment Requirements with respect to
each Existing ETF Contract (other than the Maturing ETFs). Buyer agrees to use
and to cause each of its Subsidiaries to use its reasonable best efforts to
cooperate with Seller and its Subsidiaries in their efforts so to satisfy the
Assignment Requirements with respect to each Existing ETF Contract (and to
obtain the “interim” new advisory contracts described in ‎Section
7.05(b)(i)(B)). In the event that any such Assignment Requirements are not
satisfied on or prior to the Closing Date, following the Closing Date, Buyer and
Seller shall use (and shall cause their respective Affiliates to use) their
respective reasonable best efforts to satisfy such Assignment Requirements as
soon as practicable and in any event within 180 days after the Closing Date. For
any Contingent Account that exists at the Closing Measurement Date, Buyer shall
use its reasonable best efforts to cause such Contingent Account not to
terminate the applicable Existing ETF Contract prior to the end of the True-Up
Period. For each ETF Fund, Buyer shall, on a timely basis, use its commercially
reasonable best efforts to ensure that the respective Buyer Fund Series (if any)
and the requisite investment advisers and other service providers thereto are in
each case properly organized and have the requisite regulatory approvals and
registrations to enable the Fund Mergers and CurrencyShares Sponsor
Continuations to occur by Closing.
(ii)    Each of Buyer and Seller agrees to provide promptly in writing all
information concerning itself and its Affiliates required to be included in the
proxy solicitation, or other consent solicitation, materials or government
filings contemplated by this ‎Section 7.05 (including the information required
for the Fund Merger Proxy Statement/Prospectuses under the Exchange Act or the
Investment Company Act or under other applicable Laws). Each of Buyer and Seller
agrees promptly to correct such information if and to the extent that such
information becomes false or misleading in any material respect.
(iii)    From and after the date hereof and until the end of the True-Up Period,
Seller and Buyer shall communicate on a regular basis to stay apprised of such
efforts to satisfy the Assignment Requirements and, upon Buyer’s reasonable
request, Seller shall make available to Buyer


63
    

--------------------------------------------------------------------------------

Exhibit 10.2


copies of all executed client consents and other documents evidencing
satisfaction of applicable Assignment Requirements.
(iv)    Notwithstanding anything herein to the contrary, none of Seller, Buyer
or any of their respective Affiliates shall have any obligation under this
Agreement to pay any money or other consideration beyond a de minimis review
charge to any Person that is a party to an Existing ETF Contract or to initiate
any claim or proceeding against any such Person in order to obtain any consent,
approval or New ETF Contract necessary to satisfy any Assignment Requirement
(except, for the avoidance of doubt, the sharing of certain expenses by Seller
and Buyer contemplated by ‎Section 13.03).
(b)    40 Act ETF Funds. With respect to each 40 Act ETF Fund:
(i)    Seller agrees to use, and to cause each of its Affiliates to use,
reasonable best efforts to obtain (A) the required consents and approvals
(including such approvals by the ETF Fund Board and shareholders of such 40 Act
ETF Fund) necessary for a Fund Merger and (B) all required approvals by the ETF
Fund Board of such 40 Act ETF Fund of an “interim” new advisory contract between
such 40 Act ETF Fund and a Subsidiary of Buyer pursuant to Rule 15a-4 thereunder
(but (1) only to the extent all required consents and approvals for such Fund
Merger are not obtained prior to Closing or (2) it is reasonably expected that
such Fund Merger will not close at the time of the Closing), including by
providing to the applicable board of directors or board of trustees (or similar
body) all information relating to such party and its Affiliates that is
necessary and/or reasonably requested by such board to enable it to evaluate the
foregoing.
(ii)    Seller shall use its reasonable best efforts to cause such 40 Act ETF
Fund (to the extent shareholder approval shall be required for such Fund Merger)
to call a special meeting of the shareholders of such 40 Act ETF Fund to be held
as soon as reasonably practicable after the date of this Agreement for purposes
of obtaining the requisite approval of such shareholders for such Fund Merger,
as applicable and only to the extent required. In connection therewith, (A) with
respect to each 40 Act ETF Fund, Buyer will use (or will cause an Affiliate to
use) its reasonable best efforts to cause the Buyer Fund and the Buyer Fund
Series that is the party to such 40 Act ETF Fund’s proposed Fund Merger to
prepare and to file with the SEC (to the extent such filing is required) all
securities registrations statements and prospectuses and proxy solicitation
materials necessary to comply in all material respects with the applicable
provisions of the Securities Act, Section 14 of the Exchange Act and Section 20
of the Investment Company Act, including a securities registration statement on
SEC Form N-14 (or successor form thereto) containing a joint proxy statement and
prospectus (a “Fund Merger Proxy Statement/


64
    

--------------------------------------------------------------------------------

Exhibit 10.2


Prospectus”), (B) Seller will use (or will cause an Affiliate to use) its
reasonable best efforts to cause each such 40 Act ETF Fund (1) to mail such
proxy solicitation materials (including, as applicable, a Fund Merger Proxy
Statement/Prospectus) to the shareholders of such 40 Act ETF Fund as promptly as
practicable after review by the SEC and (2) as soon as practicable following the
mailing of such proxy solicitation materials, submit, or cause to be submitted,
to the shareholders of such 40 Act ETF Fund, for a vote at such shareholders
meeting, the proposal described in the first sentence of this ‎Section
7.05(b)(ii). For the avoidance of doubt, the Existing ETF Contract of each 40
Act ETF Fund shall be assigned to Buyer or one of its subsidiaries at Closing in
the event that the Assignment Requirements with respect to such 40 Act ETF Fund
have not been satisfied as of Closing, which purported assignment will have the
effect of terminating such Existing ETF Contracts and thereby permit the 40 Act
ETF Fund board to appoint interim adviser(s) pursuant to Rule 15a-4(b)(2) of the
Investment Company Act.
(iii)     Buyer and Seller agree that consent for any Existing ETF Contract with
a 40 Act ETF Fund shall be deemed given for all purposes under this Agreement
only if a Fund Merger has been approved, to the extent required, by the ETF Fund
Board of such ETF Fund under ‎Section 7.05(b)(i)(A) and by the shareholders of
the applicable ETF Fund in accordance with ‎Section 7.05(b)(ii) and applicable
Law.
(c)    CurrencyShares Funds. With respect to each CurrencyShares Fund, Seller
agrees to notify the trustee of such CurrencyShares Fund of the transactions
contemplated by this Agreement and the intention of the parties to effect a
CurrencyShares Sponsor Continuation in respect of such CurrencyShares Fund.
Buyer and Seller agree that the Assignment Requirements with respect to each
CurrencyShares Fund shall be deemed satisfied for all purposes hereunder.
(d)    In connection with the consent solicitation provided for in this ‎Section
7.05, (i) Buyer shall be provided a reasonable opportunity to review and comment
on all consent materials to be used by Seller or its Affiliates prior to
distribution and (ii) Seller shall be provided a reasonable opportunity to
review and comment on each Fund Merger Proxy Statement/Prospectus. Seller and
its Affiliates shall promptly upon their receipt make available to Buyer copies
of any and all substantive correspondence between it and the ETF Funds, their
boards of trustees or investors, or representatives or counsel thereof relating
to the consent solicitation provided for in this ‎Section 7.05.
(e)    Notwithstanding anything else contained in this Agreement, with respect
to any 40 Act ETF Fund for which it is contemplated under this Agreement that
the Assignment Requirement is to be satisfied by a Fund Merger involving such 40
Act ETF Fund, in the event (i) that such 40 Act ETF Fund’s ETF Fund Board
provides the approvals required of it to proceed with the Fund Merger but the
Buyer Fund’s board of trustees fails to provide the approvals


65
    

--------------------------------------------------------------------------------

Exhibit 10.2


required of it to proceed with the Fund Merger in a timely manner or (ii) the
Buyer Fund or the 40 Act ETF Fund requires unreasonable material changes to the
Form of Fund Reorganization Agreement not acceptable to such 40 Act ETF Fund or
Buyer Fund, as the case may be, or the Buyer Fund or the 40 Act ETF Fund, as the
case may be, refuses to accept reasonable changes thereto proposed by such 40
Act ETF Fund or Buyer Fund, then in either case the parties agree that, with
respect to such 40 Act ETF Fund, the transactions contemplated hereby will be
executed (and the Assignment Requirement will be satisfied) without a Fund
Merger by obtaining 40 Act ETF Fund board and shareholder approval under
applicable Law as necessary to permit such 40 Act ETF Fund’s Existing ETF
Contract to be replaced with a New ETF Contract with a Subsidiary of Buyer.
Section 7.06. Section 15(f). (a) Buyer acknowledges and agrees that the
transactions contemplated by this Agreement are intended to qualify for the
treatment described in Section 15(f) of the Investment Company Act. In this
regard, Buyer shall, and from and after the Closing Date shall, to the extent
within its control, cause the ETFs Business to comply with the conditions of
Section 15(f) of the Investment Company Act in respect of each 40 Act ETF Fund,
including (i) by ensuring that for a period of three years after the Closing
Date, at least 75% of the board of trustees or board of directors (if any), as
the case may be, of such ETF Fund or any successor thereto (including by
reorganization or otherwise) are not “interested persons” (as that term is
defined under applicable provisions of the Investment Company Act and
interpreted by the SEC) of (A) any investment adviser of such ETF Fund after the
Closing or (B) the investment adviser of such ETF Fund prior to the Closing; and
(ii) by not imposing or seeking to impose for a period of two years after the
Closing Date, any “unfair burden” (as that term is defined in Section 15(f) of
the Investment Company Act and interpreted by the SEC) on such ETF Fund.
(b)    In complying with ‎Section 7.06(a)(i), Buyer shall, and from and after
the Closing Date shall, to the extent within its control, cause the ETFs
Business to (i) cause any employee, officer, director or agent of Buyer, any
Subsidiary of Buyer or any of their respective “affiliated persons” (as that
term is defined under applicable provisions of the Investment Company Act and
interpreted by the SEC) who shall be a trustee or director of any 40 Act ETF
Fund, any Buyer Fund or any successor thereto (including by reorganization or
otherwise) to resign when required to maintain the percentage referred to in
‎Section 7.06(a)(i) and (ii) ensure that vacancies on the board of trustees or
board of directors, as the case may be, of any such 40 Act ETF Fund, Buyer Fund
or successor thereto (including by reorganization or otherwise) will be filled
by a Person who is not an “interested person” (as that term is defined under
applicable provisions of the Investment Company Act and interpreted by the SEC)
of such an investment adviser referred to in ‎Section 7.06(a)(i)(A) or (B), who
has been selected and proposed for election by a majority of the trustees or
directors who are not such interested persons, and who has been elected by
shareholders in accordance with Section 16(b) of the Investment Company Act.


66
    

--------------------------------------------------------------------------------

Exhibit 10.2


(c)    For a period of three years after the Closing Date, Buyer shall not
engage, and shall use reasonable best efforts to cause its Affiliates not to
engage, in any transaction that would constitute an “assignment” (as that term
is defined under applicable provisions of the Investment Company Act and
interpreted by the SEC) to a third party of any investment advisory contract
between Buyer or any of its Affiliates, on the one hand, and any 40 Act ETF Fund
or Buyer Fund, on the other hand, without first obtaining from the counterparty
to such transaction a covenant in all material respects comparable to that
contained in this Section 7.06.
(d)    None of Buyer or any of its affiliated persons (as that term is defined
under applicable provisions of the Investment Company Act and interpreted by the
SEC) has, and Buyer shall ensure that no such persons have, any express or
implied understanding or arrangement which would reasonably be expected to
impose an “unfair burden” (as that term is defined in Section 15(f) of the
Investment Company Act and interpreted by the SEC) on any ETF Fund or any Buyer
Fund as a result of the transactions contemplated hereby or which would in any
way violate, or otherwise make unavailable to Seller, Section 15(f) of the
Investment Company Act.
Section 7.07. Certain Post-Closing Filings. Following the Closing Date, Buyer
agrees to, or to cause its applicable Subsidiaries to, make all necessary
filings relating to the consummation of the transactions contemplated by this
Agreement that may be required to be made with any applicable Government Entity.
Section 7.08. Notices of Certain Events. Each party shall promptly notify the
other party of:
(a)    any notice or other communication received by such party from any Person
alleging that the consent of such Person is or may be required in connection
with the transactions contemplated by this Agreement;
(b)    any notice or other communication from any Government Entity received by
such party in connection with the transactions contemplated by this Agreement;
(c)    any Legal Proceedings commenced relating to such party or its Affiliates
that, if pending on the date of this Agreement, would have been required to have
been disclosed pursuant to ‎Section 3.07 or ‎Section 4.13 as applicable;
(d)    any inaccuracy of any representation or warranty contained in this
Agreement at any time during the term hereof that could reasonably be expected
to cause the conditions set forth in ‎Section 10.02(b) or ‎Section 10.03(b) not
to be satisfied; and
(e)    any failure of that party to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder;
provided that the delivery of any notice pursuant to this ‎Section 7.08 shall
not limit or


67
    

--------------------------------------------------------------------------------

Exhibit 10.2


otherwise affect the remedies available hereunder to the party receiving such
notice.
Section 7.09. WARN Act. Buyer and Seller shall cooperate in good faith to
determine whether any notification may be required under the U.S. Worker
Adjustment and Retraining Notification Act or any other worker notification Laws
applicable to any ETFs Business Employee arising as a result of the transactions
contemplated by this Agreement. Buyer shall assume all obligations and
liabilities for the provision of notice or payment in lieu of notice or any
applicable penalties with respect to the Transferred Employees under such worker
notification laws arising as a result of actions taken by Buyer on or after the
Closing Date. Seller shall retain or assume all obligations and liabilities for
the provision of notice or payment in lieu of notice or any applicable penalties
with respect to the ETFs Business Employees under such worker notification laws
arising as a result of actions taken by Seller or its Affiliates on or prior to
the Closing Date. Seller (or its applicable Affiliate) shall promptly provide
Buyer with such information as is reasonably requested by Buyer in order to
determine whether any actions taken by Seller or its Affiliates prior to the
Closing Date will, if aggregated with actions that may be taken by Buyer or its
Affiliates after the Closing Date, require the provision of notice or payment in
lieu of notice to the Transferred Employees.
Section 7.10. Confidentiality.
(a)    Prior to the Closing Date and after any termination of this Agreement,
(i) Buyer and its Affiliates will hold in confidence, pursuant and subject to
the terms of the Confidentiality Agreement (which the parties agree shall remain
in full force and effect until one year after the date of termination of this
Agreement), all documents and information concerning the ETFs Business
(including documents and information relating to clients, prospective clients,
distributors and strategic business partners) furnished to, or prepared by,
Buyer, its Affiliates or any of their respective officers, directors, employees,
accountants, counsel, consultants, advisors and agents and other representatives
in connection with the transactions contemplated by this Agreement and the
Ancillary Agreements and (ii) Seller and its Affiliates will hold in confidence,
pursuant and subject to the terms of the Confidentiality Agreement, all
documents and information concerning Buyer and its Affiliates (including
documents and information relating to clients, prospective clients, distributors
and strategic business partners) furnished to, or prepared by, Seller, its
Affiliates or any of their respective officers, directors, employees,
accountants, counsel, consultants, advisors and agents and other representatives
in connection with the transactions contemplated by this Agreement and the
Ancillary Agreements.
(b)    From and after the Closing, Seller shall, and shall cause its Affiliates
and its and their officers, directors, employees, consultants, agents and
advisors to use all reasonable efforts to, keep confidential (other than as may
be necessary to enforce its rights hereunder) and not use (other than as may be
necessary to


68
    

--------------------------------------------------------------------------------

Exhibit 10.2


enforce its rights hereunder or as contemplated by Section 2.02(b)(3)) any and
all non-public information (i) relating to Buyer and its Affiliates that becomes
known to Seller or its Affiliates or its or their officers, directors,
employees, consultants, agents or advisors in connection with or as a result of
the transactions contemplated by this Agreement and the Ancillary Agreements or
(ii) to the extent relating to the ETF Business, including its business and
financial condition, that is not generally known to the general public; provided
that, subject to the compliance by Seller and its Affiliates with the other
provisions of this Agreement, this ‎Section 7.10(b) shall not prohibit the use
by Seller and its Affiliates after the Closing of information relating to the
ETFs Business that as of the Closing Date was, in addition to being used in
connection with the ETFs Business also used by Seller and its Affiliates in
connection with businesses other than the ETFs Business.
(c)    Notwithstanding anything to the contrary in ‎Section 7.10(b) if any of
Seller and its Affiliates is requested or required by oral questions,
interrogatories, requests for information or documents, subpoenas, civil
investigative demand or similar process to disclose any such confidential
information of Buyer and its Affiliates, or any of Seller and its Affiliates
determines, based on the advice of counsel, that any such disclosure is required
under applicable Law or applicable rules or regulations of any national
securities exchange, Seller or its applicable Affiliate will, to the extent
permitted by applicable Law, provide Buyer with prior written notice thereof
promptly (and in any event within two business days) after receipt or such
request or determination so that Buyer may seek a protective order or other
appropriate remedy and/or waive Seller’s compliance with the provisions of
‎Section 7.10(b); provided that no such notice shall be required to be given in
the case of routine examinations by any regulator that are not specifically
directed at such confidential information. Seller agrees that it will, at
Buyer’s request and sole expense, exercise reasonable efforts to assist Buyer in
obtaining such protective order or other appropriate relief. If such protective
order or other remedy is denied, and Seller or any of its Affiliates are
nonetheless legally compelled to disclose such information, Seller or its
Affiliate, as the case may be, will furnish only that portion of the
confidential information that is legally required, based on advice of Seller’s
counsel, and will exercise its reasonable efforts at Buyer’s sole expense to
obtain reliable assurances that confidential treatment will be accorded the
confidential information. Non-public information for purposes of ‎Section
7.10(b) shall not include any information that (A) was publicly available prior
to the date hereof or hereafter becomes publicly available without any violation
of this Agreement on the part of Seller or its Affiliates; (B) in the case of
information of the sort specified in Section 7.10(b)(i), was available to Seller
or its Affiliates on a non-confidential basis prior to its disclosure by Buyer;
provided that the source of such information was not, to the knowledge of Seller
and its Affiliates, subject to any legally binding obligation to the Buyer to
keep such information confidential; (C) becomes available after the Closing to
Seller or its Affiliates on a non-confidential basis from a person other than
the Buyer who is not, to the Knowledge of Seller and its Affiliates, subject to
any legally binding obligation to the Buyer to keep such information
confidential, and


69
    

--------------------------------------------------------------------------------

Exhibit 10.2


other than from any such non-public information previously in the possession of
Seller or its Affiliates or retained by Seller or its Affiliates pursuant hereto
or (D) was or is independently developed by Seller or its Affiliates without
reference to such non-public information
Section 7.11. Restructuring. At or prior to the Closing Seller shall, on the
terms and subject to the conditions set forth herein, cause the assets primarily
used in or relating to the ETFs Business to be contributed to the Transferred
Entities (or otherwise transferred to Buyer or its Subsidiaries) pursuant to the
Restructuring. In connection with the foregoing, Seller shall (i) use
commercially reasonable efforts to obtain any consents, waivers or approvals of
any third parties that are necessary or appropriate to assign the Assigned
Contracts to the Transferred Entities (or otherwise to Buyer or its
Subsidiaries) at or prior to the Closing and (ii) enter into the Index Data
Agreement at Closing and deliver the Transferred Entity Records, Other ETFs
Business Records and other information and materials to be provided to Buyer
under ‎Section 5.02(c). Seller shall not transfer to either Transferred Entity
or Buyer any liabilities or obligations (whether known, absolute, accrued,
contingent or otherwise and whether due or to become due), other than executory
obligations under the Assigned Contracts that are validly assigned to the
Transferred Entities (or otherwise to Buyer or its Subsidiaries) and with
respect to which the applicable Seller affiliated entity is in compliance with
the terms thereof. The foregoing shall be effected pursuant to customary
documentation reasonably satisfactory to Buyer. At Seller’s request, Buyer shall
reasonably cooperate in connection with Seller obtaining such consents, waivers
or approvals; provided, however, that such cooperation shall not include any
obligation of Buyer to expend money or grant any accommodation (financial or
otherwise) to any third party in connection with obtaining such consents,
waivers or approvals. In the event that the parties are not able to secure any
third-party consent required for the transfer of an Assigned Contract, the
parties will cooperate to enter into a mutually agreeable arrangement, if
commercially practical, under which Buyer would obtain the benefits and assume
the obligations under such Assigned Contract(s).
Section 7.12.    Pro-Ration. It is the intention of the parties that Seller will
operate the ETFs Business for its own account until the Closing, and that Buyer
shall operate the ETFs Business for its own account after the Closing Date.
Thus, except as otherwise specifically provided in this Agreement, certain items
of income and expense that relate to the ETFs Business shall be prorated as
provided in this ‎Section 7.12 and in accordance with the procedures set forth
in ‎Section 7.12 of the Seller Disclosure Schedule. Those items being prorated
will be handled at the Closing as an adjustment to the Purchase Price, or if not
able to be calculated, as promptly as practicable thereafter, unless otherwise
agreed by the parties hereto. For purposes of this Agreement, items of proration
and other adjustments to be prorated shall consist of: (i) wages, salaries and
employee compensation, benefits and expenses, including with respect to any
deferred compensation (provided that accruals in respect of Bonus Amounts shall
be adjusted only through the provisions contained herein relating to the defined
term


70
    

--------------------------------------------------------------------------------

Exhibit 10.2


“Bonus Accrual,” and in the event of any conflict between this Section 7.12 and
Article IX, Article IX shall control); (ii) prepaid expenses and expenses that
have been incurred but have not been paid, in each case relating to Assigned
Contracts validly assigned to one of the Transferred Entities (or otherwise to
Buyer or its Subsidiaries) or Contracts otherwise with the Transferred Entities;
and (iii) advisory, sub-advisory, administrative and other management fees
payable after giving effect to and taking into account any fee or expense
waiver, rebate or cap, reimbursement obligation or similar offset, any amounts
payable to a sub-adviser that is not a part of the ETFs Business (including any
such amount deducted directly by or on behalf of an ETF Fund from the fee
otherwise payable by such ETF Fund to the ETFs Business under the applicable
Existing ETF Contract), and any amounts payable in respect of revenue sharing
and licensing arrangements (other than license fees to the extent actually born
by the applicable ETF Fund) relating to the ETF Funds.
ARTICLE 8    
TAX MATTERS
Section 8.01. Allocation of Taxes. Except as provided in ‎Section 8.03 with
respect to Apportioned Obligations, (i) Seller is responsible for and will
timely pay any (A) Taxes of the Transferred Entities or arising or resulting
from the conduct of and the operation of the ETFs Business, attributable, in
each case, to any Pre-Closing Tax Periods, (B) Taxes of any other Person for
which any Transferred Entity is liable under Treas. Reg. Section 1.1502-6 (or
any similar provision of U.S. state or local or foreign Law) or as transferee or
successor, (C) Taxes or Damages arising out of or relating to any breach of any
representation or warranty contained in ‎Section 3.12(f), (D) Taxes arising out
of or relating to any breach of any covenant or agreement of Seller contained in
this ‎Article 8 and (E) any costs and expenses, including reasonable legal fees
and expenses attributable to any item described in clauses (A) through (D); and
(ii) Buyer is responsible for and will timely pay any Taxes of the Transferred
Entities or arising or resulting from the conduct of and the operation of the
ETFs Business, attributable, in each case, to any Post-Closing Tax Periods.
Section 8.02. Straddle Period. Seller will prepare in accordance with past
practice and file all Tax Returns required to be filed for any Pre-Closing Tax
Period with respect to the Transferred Entities and the ETFs Business, including
such Tax Returns that are required to be filed after the Closing Date, other
than any Tax Return required to be filed for a Straddle Period. With respect to
each such Tax Return filed for the Transferred Entities, Seller will provide
Buyer with a copy of each such Tax Return for review and comment (such comments
not to be unreasonably rejected), no later than twenty (20) days prior to the
due date thereof. Seller will properly prepare and file such Tax Returns no
later than the due dates thereof, as such dates may be extended, to the extent
permitted by applicable Law. Seller will pay all Taxes and other payments
required to be paid for periods covered by such Tax Returns at the time such Tax
Returns are filed. Buyer will prepare and file all Tax Returns required to be
filed for any Post-


71
    

--------------------------------------------------------------------------------

Exhibit 10.2


Closing Tax Period and any Straddle Period (or portion thereof) for which Seller
is not required to file a Tax Return pursuant to this ‎Section 8.02 with respect
to the Transferred Entities and the ETFs Business. In the event that Seller, on
the one hand, or Buyer, on the other hand, is liable pursuant to this ‎Section
8.02 for any Taxes paid by the other party with respect to any Tax Return,
reimbursement shall be made within ten (10) days after receipt of a request for
such reimbursement and documentation reasonably evidencing such payment
obligation.
Section 8.03. Apportioned Obligations. All real property taxes, personal
property taxes and similar ad valorem obligations levied with respect to the
Transferred Entities or the ETFs Business for a taxable period which includes
(but does not end on) the Closing Date (collectively, the “Apportioned
Obligations”) shall be apportioned between Seller and Buyer based on the number
of days of such taxable period included in the Pre-Closing Tax Period and the
Post-Closing Tax Period. Seller shall be liable for the proportionate amount of
such taxes that is attributable to the Pre-Closing Tax Period, and Buyer shall
be liable for the proportionate amount of such taxes that is attributable to the
Post-Closing Tax Period. Apportioned Obligations shall be timely paid, and all
applicable filings, reports and returns shall be filed, by Buyer or Seller as
provided by applicable Law, provided that the paying party shall be entitled to
reimbursement from the non-paying party in accordance with this ‎Section 8.03.
Upon payment of any such Apportioned Obligation, the paying party shall present
a statement to the non-paying party setting forth the amount of reimbursement to
which the paying party is entitled under this ‎Section 8.03, together with such
supporting evidence as is reasonably necessary to calculate the amount to be
reimbursed. The non-paying party shall make such reimbursement promptly but in
no event later than ten (10) days after the presentation of such statement.
Section 8.04. Transfer Taxes. All excise, sales, use, value added, registration
stamp, recording, documentary, conveyancing, transfer, and similar Taxes,
levies, charges and fees (collectively, “Transfer Taxes”) incurred in connection
with the transactions contemplated by this Agreement shall be borne equally by
Buyer, on the one hand, and Seller, on the other hand. The party required to
file any Tax Returns relating to Transfer Taxes as provided by applicable Law,
shall timely prepare and file such Tax Returns and shall provide the other party
with a copy of such Tax Returns and proof of remittance of such Transfer Taxes
within ten (10) days after such filing and remittance. Buyer and Seller shall
cooperate in the timely completion and filing of all such Tax Returns.










72
    

--------------------------------------------------------------------------------

Exhibit 10.2


Section 8.05. Cooperation on Tax Matters. Buyer and Seller shall cooperate, as
and to the extent reasonably requested by such other Party, in connection with
preparing and filing any Tax Return, any inquiry, investigation, claim
assessment, audit, litigation or other proceeding with respect to Taxes. Such
cooperation shall include the retention and, upon such other Party’s request,
the provision of records and information that are reasonably relevant to any
such inquiry, investigation, claim assessment, audit, litigation or other
proceeding. Buyer and Seller (to the extent applicable) agree to (i) retain all
books and records with respect to Tax matters relating to any Pre-Closing Tax
Period, and to abide by all record retention agreements entered into with any
Governmental Authority and (ii) use commercially reasonable efforts to give such
other Party reasonable written notice prior to destroying or discarding any such
books and records and, if such other Party so requests, Buyer and the Seller, as
the case may be, shall allow such other Party to make copies of or take
possession of such books and records.
Section 8.06. Post-Closing Actions. Buyer and its Affiliates shall not, without
the prior written consent of the Seller (not to be unreasonably withheld,
delayed or conditioned), amend, re-file, revoke or otherwise modify any Tax
Return or Tax election with respect to a Transferred Entity that would be
effective for any Pre-Closing Tax Period, except (i) to the extent required by
applicable Law or (ii) if such amendment, re-filing or modification could not
reasonably be expected to result in an increase in Taxes for any Pre-Closing Tax
Period or an indemnification obligation of Seller pursuant to ‎Section 11.02.
Section 8.07. Termination of Tax Sharing Agreements. Any and all existing Tax
sharing agreements or similar contracts to which any of the Transferred Entities
are a party (other than those solely among the Transferred Entities) shall be
terminated at or prior to the Closing and no Transferred Entity shall have any
further rights or obligations thereunder with respect to any other party
thereto.
ARTICLE 9    
EMPLOYEE MATTERS AND BENEFITS
Section 9.01. ETFs Business Employees.
(a)    Identified Business Employees. Buyer shall, not less than 10 Business
Days prior to the Closing Date, identify each ETFs Business Employee which it
would like to employ, and which will be set forth on ‎Section 9.01(a) of the
Seller Disclosure Schedule (each, an “Identified Business Employee”). Prior to
the Closing Date, Seller shall update ‎Section 9.01(a) of the Seller Disclosure
Schedule to (i) delete any such employee who should no longer be an Identified
Business Employee because Buyer provides written direction to make such
deletion, and (ii) add any ETFs Business Employee who becomes an Identified
Business Employee by written direction of Buyer. Immediately prior to the
Closing Date, Seller shall, and shall take all necessary actions to (or cause
any of its Subsidiaries, as applicable, to) transfer the employment of each
Identified


73
    

--------------------------------------------------------------------------------

Exhibit 10.2


Business Employee to a Transferred Entity; provided that, if Seller reasonably
determines in good faith that the employment of any such Identified Business
Employee cannot be transferred to a Transferred Entity on or prior to the
Closing Date because of restrictions imposed by applicable Law or if such
Identified Business Employee is located in India (each such employee, a
“Non-Transferred Business Employee”), (i) Seller shall notify Buyer at least 5
Business Days prior to the Closing Date, (ii) Buyer shall (or shall cause one of
its Subsidiaries to) make an offer of employment to such Non-Transferred
Business Employee on terms consistent with this ‎Article 9 and (iii) Seller and
Buyer shall cooperate to cause such Non-Transferred Business Employee to become
Employed by Buyer or one of its Subsidiaries on, or as soon as reasonably
practicable following, the Closing Date. Each Identified Business Employee who
is transferred, or who accepts an offer of employment in the case of a
Non-Transferred Business Employee, according to this ‎Section 9.01(a) and who
continues or commences, as applicable, active employment with Buyer or one of
its Subsidiaries (including, after the Closing, a Transferred Entity) as of his
or her Transfer Date (as defined below) shall be referred to as a “Transferred
Employee”).
(b)    Transfer Dates. The employment of Transferred Employees with Buyer or one
of its Subsidiaries (including the Transferred Entities), as applicable, shall
be effective as of the Closing Date, except that in the case of a
Non-Transferred Business Employee, such employment shall be effective on the
date such employee commences employment with the Buyer or one of its
Subsidiaries. The date on which a Transferred Employee’s employment with Buyer
or one of its Subsidiaries, as applicable, becomes effective is hereafter
referred to as that Transferred Employee’s “Transfer Date.”
(c)    Updating of ETFs Business Employee Information List. Seller shall provide
Buyer, not later than the tenth day of each month prior to the Closing Date,
with an updated ETFs Business Employee Information List that (i) contains the
information required under Section 3.13(e) with respect to each individual whose
information was not previously set forth on the ETFs Business Employee
Information List and who became an ETFs Business Employee during the preceding
month due to the mutual agreement of Seller and Buyer, or as otherwise indicated
by the Buyer in writing to the Seller as provided for in the definition of ETFs
Business Employee, and (ii) indicates each individual who was previously set
forth on the ETFs Business Employee Information List and who is no longer an
ETFs Business Employee. Seller shall provide Buyer with an updated ETFs Business
Employee Information List at least 5 days prior to the Closing Date to reflect
the required information as of the Closing Date, including the most recent
fiscal year Bonus Amounts, to the extent such amounts have been paid or
determined by the Seller in the ordinary course of business consistent with past
practice.
(d)    Severance. With respect to any ETFs Business Employee who does not become
a Transferred Employee (each, a “Retained Employee”) and whose employment with
Seller and its Subsidiaries is terminated by Seller or its


74
    

--------------------------------------------------------------------------------

Exhibit 10.2


Subsidiaries during the 60 day period commencing on the Closing Date (or with
respect to any Retained Employee who is providing transition services pursuant
to the Transition Services Agreement, during the six (6) month period commencing
on the Closing Date) (the 60 day period together or the six month period, as
applicable, the “Shared Severance Window”), Buyer and Seller shall each be
responsible for 50% of any liabilities under a severance formula mutually agreed
in writing by the Buyer and the Seller at least 20 Business Days prior to the
Closing Date (the “Transaction Severance Policy”). Other than with regard to the
Transaction Severance Policy, Seller shall retain responsibility for any
retention bonus, guaranteed bonus or other termination or similar payments or
benefits (collectively, “Severance Benefits”) that may be due to any Transferred
Employee under any Benefit and Compensation Arrangement, consistent with the
provisions of Section 9.02(g). To the extent applicable, any liability for
Severance Benefits and the Transaction Severance Policy for any Retained
Employee terminated after the Shared Severance Window shall be the
responsibility of Seller and its Subsidiaries.
Section 9.02. Employee Matters.
(a)    Continuation of Compensation and Benefits. For a period of not less than
one year following the Closing Date, Buyer shall, or shall cause one of its
Subsidiaries to, provide to each Transferred Employee (i) a base salary or wage
rate that is no less than the base salary or wage rate provided to such
Transferred Employee by Seller and its Subsidiaries immediately prior to the
Closing Date and (ii) welfare, retirement and other employee benefits that are
substantially comparable to the welfare, retirement and other employee benefits
provided to employees of Buyer and its Subsidiaries who are similarly situated
to such Transferred Employee.
(b)    Variable Incentive Compensation. Buyer shall be responsible for the
payment of annual variable incentive compensation to the Transferred Employees
due in respect of the fiscal year in which the Closing takes place (the “Closing
Year Bonus Amounts”), and Buyer agrees that it or one of its Subsidiaries shall
provide the Transferred Employees with Closing Year Bonus Amounts in an amount
that, in the aggregate, is at least equal to the amount of the Closing Year
Bonus Accrual, provided that the terms and conditions of such annual variable
incentive compensation shall be substantially similar to the terms and
conditions of annual variable incentive compensation opportunities provided to
similarly situated employees of the Buyer. To the extent Bonus Amounts have not
already been paid to the Transferred Employees in respect of the fiscal year
prior to the Closing (any such amounts that would otherwise be payable, the
“Prior Year Bonus Amounts”), Buyer agrees to pay to the Transferred Employees
Prior Year Bonus Amounts that, in the aggregate, are at least equal to the
amount of the Prior Year Bonus Accrual (which, if applicable, shall be in the
amounts set forth on Section 3.13(e) of the Seller Disclosure Schedule as
updated pursuant to Section 9.01(c)). The term “Closing Year Bonus Accrual”
shall mean the aggregate amount accrued in the ordinary course consistent with
past practice in accordance


75
    

--------------------------------------------------------------------------------

Exhibit 10.2


with GAAP, by Seller or its applicable Subsidiaries as of the Closing Date in
respect of the Closing Year Bonus Amounts in respect of the portion of the
fiscal year in which the Closing takes place; provided that in no event will the
Closing Year Bonus Accrual be less than the applicable pro rata portion of the
total Bonus Amounts paid in respect of the fiscal year immediately preceding the
fiscal year in which the Closing occurs. The term “Prior Year Bonus Accrual”
shall mean the aggregate amount accrued in the ordinary course consistent with
past practice in accordance with GAAP, by Seller or its applicable Subsidiaries
as of the Closing Date in respect of the Prior Year Bonus Amounts provided that
in no event will the Prior Year Bonus Accrual in respect of the fiscal year
prior to Closing be less than the total Bonus Amount paid in respect of the
immediately preceding fiscal year. The term “Bonus Amount” means the amount of
annual variable incentive compensation (taking into account any amounts awarded
on an annual basis as phantom equity) payable to an individual Transferred
Employee, in all cases as determined and payable in the ordinary course of
business consistent with past practice. The term “Bonus Accrual” shall mean the
sum of Closing Year Bonus Accrual and the Prior Year Bonus Accrual. To the
extent the Bonus Accrual is not paid in full by Buyer, Buyer agrees that it will
pay unpaid amounts to Seller within ninety (90) days following the date those
amounts would otherwise be due.
(c)    Credit for Service. With respect to any “employee benefit plan,” as
defined in Section 3(3) of ERISA, or other compensation arrangement (including,
for the avoidance of doubt, any severance or vacation program or policy)
maintained or provided by Buyer or any of its Subsidiaries in which any
Transferred Employee becomes a participant, such Transferred Employee shall
receive full credit for all purposes for such Transferred Employee’s service
with Seller or any of its Subsidiaries (or predecessor employers) to the same
extent that such service was recognized as of the Closing Date under an
analogous plan of Seller and its Subsidiaries in which the Transferred Employee
participated; provided that the foregoing shall not apply (i) with respect to
benefit accrual under any defined benefit pension plan,(ii) to the extent that
its application would result in a duplication of benefits or (iii) for newly
adopted plans or awards for which past service is not granted to participants
generally. Subject to applicable Law and the provisions of this Agreement, after
the Closing Date, Buyer expressly reserves the right to amend, modify or
terminate any benefit plan or program established or maintained by Buyer or any
of its Subsidiaries for the benefit of Transferred Employees in accordance with
the terms of such plan or program and applicable Law.
(d)    Preexisting Conditions; Coordination. With respect to any group health
plan maintained by Buyer or any of its Subsidiaries in which any Transferred
Employee is eligible to participate after the Closing Date, Buyer shall, or
shall cause its Subsidiaries to, waive all limitations as to preexisting
conditions and exclusions with respect to participation and coverage
requirements applicable to such Transferred Employees and provide each
Transferred Employee (other than with respect to any high deductible health plan
with health savings accounts)


76
    

--------------------------------------------------------------------------------

Exhibit 10.2


with credit for any co-payments and deductibles paid and for amounts paid toward
any out-of-pocket maximums prior to the Closing Date in satisfying any analogous
plan’s deductible or out-of-pocket requirements to the extent applicable under
any such plan .
(e)    Paid Time-Off. Seller shall, or shall cause one of its Subsidiaries to,
pay each Transferred Employee for any vacation time earned but unused by such
Transferred Employee as of the Closing Date, which payment shall be made on or
as soon as is reasonably practicable following the Closing Date. For the
avoidance of doubt, Seller and its Subsidiaries (other than the Transferred
Entities) shall retain and be responsible for liabilities in respect of the
earned and unused vacation time of the Transferred Employees.
(f)    Vesting of Qualified Plan Benefits. Effective as of the Closing, Seller
shall cause each Transferred Employee to become fully vested in his or her
benefit accrued under any Benefit and Compensation Arrangement intended to be
qualified under Section 401(a) or 401(k) of the Code but only to the extent such
vesting does not result in discrimination in favor of highly compensated
employees under Section 401(a)(4) of the Code.
(g)    Employee Liabilities. Except as specifically set forth in this Article 9,
the Seller shall retain and be responsible for all liabilities relating to or in
connection with any ETFs Business Employees, any Benefit and Compensation
Arrangement, and any other compensation or benefit plan, program and policy
maintained, sponsored or contributed to or required to be contributed to by the
Seller or any of its Affiliates or under or with respect to which the Seller of
any of its Affiliates has any liabilities (whether individually or jointly and
severally). Notwithstanding the foregoing, Seller shall have no responsibility
with respect to any liabilities relating to or in connection with the
Transferred Employees or any compensation or benefit plan, program and policy
(other than a Benefit and Compensation Arrangement) maintained, sponsored or
contributed to or required to be contributed to by the Transferred Entities or
any labor- or employment-related matters relating to the Transferred Entities,
in any case arising after the Closing or in the case of a Transferred Employee,
if later, the Employee’s Transfer Date.
(h)    Non-U.S. Employees. Anything contained herein to the contrary
notwithstanding, with respect to any Transferred Employee located in a non-U.S.
jurisdiction, the obligations and covenants of Buyer under this Section 9.02
with respect to such employee shall be subject to applicable law and with
respect to any obligation relating to a plan, policy or other arrangement with a
third-party vendor or otherwise, to the extent commercially reasonably
available.
Section 9.03. No Amendment; No Third-Party Beneficiaries. Without limiting the
generality of ‎Section 13.08, nothing in this ‎Article 9, whether express or
implied, (a) shall be treated as an amendment or other modification of any
Benefit and Compensation Arrangement or other employee benefit plan, agreement
or other arrangement, (b) shall limit the right of Buyer or its


77
    

--------------------------------------------------------------------------------

Exhibit 10.2


Subsidiaries to amend, terminate or otherwise modify any employee benefit plan,
agreement or other arrangement following the Closing Date or (c) shall confer
upon any other Person who is not a party to this Agreement (including any ETFs
Business Employee or any participant in any Benefit and Compensation Arrangement
or other employee benefit plan, agreement or other arrangement (or any dependent
or beneficiary thereof)) any right to continued or resumed employment or recall,
any right to compensation or benefits, or any third-party beneficiary or other
right of any kind or nature whatsoever.
ARTICLE 10    
CONDITIONS TO CLOSING
Section 10.01. Conditions to Obligations of Buyer and Seller. The obligations of
Buyer and Seller to consummate the Closing are subject to the satisfaction of
the following conditions:
(a)    Any applicable waiting period under the HSR Act relating to the
transactions contemplated by this Agreement shall have expired or been
terminated.
(b)    No order, injunction or decree issued by any Government Entity of
competent jurisdiction, and no provision of any applicable Law, shall prohibit
or make illegal the consummation of the Closing.
(c)    The Closing Revenue Run-Rate shall be equal to or greater than 0.70
multiplied by the Base Revenue Run-Rate.
(d)    All Seller Required Approvals and Buyer Required Approvals set forth on
‎Section 10.01(d) of the Seller Disclosure Schedule and ‎Section 10.01(d) of the
Buyer Disclosure Schedule shall have been obtained and shall remain in full
force and effect as of the Closing Date.
Section 10.02. Conditions to Obligation of Buyer. Subject to the last sentence
of ‎Section 2.02, the obligation of Buyer to consummate the Closing is subject
to the satisfaction of the following further conditions:
(a)    Seller shall have performed in all material respects all of its
obligations hereunder required to be performed by it on or prior to the Closing
Date.
(b)    The representations and warranties of Seller contained in (i) Sections
‎3.02, ‎‎3.09, 3.18(i) and ‎3.25 shall be true and correct in all respects as of
the date hereof and as of the Closing Date as if made at and as of such date;
(ii) Sections 3.01, ‎3.03, ‎3.04, ‎3.08, ‎3.09 and 3.24 (disregarding all
materiality and ETFs Business Material Adverse Effect or similar qualifications
contained therein) shall be true and correct in all material respects at and as
of the Closing Date as if made at and as of such date (except for
representations and warranties that are made as of a specific date, which
representations and warranties shall be true in all


78
    

--------------------------------------------------------------------------------

Exhibit 10.2


material respects at and as of such specific date); and (ii) any other Section
of this Agreement (disregarding all materiality and ETFs Business Material
Adverse Effect or similar qualifications contained therein) shall be true at and
as of the Closing Date, as if made at and as of such date (except for
representations and warranties that are made as of a specific date, which
representations and warranties shall be true at and as of such specific date),
with only such exceptions as would not, individually or in the aggregate,
reasonably be expected to have an ETFs Business Material Adverse Effect.


(c)    Buyer shall have received a certificate signed by any executive officer
of Seller to the effect that the conditions specified in Sections ‎10.02(a) and
‎10.02(b) have been fulfilled.
(d)    Seller shall have completed the Restructuring.
(e)    Seller shall have provided to Buyer reasonable evidence of (i) the
release, effective as of not later than the Closing, of each of the Transferred
Entities from its guaranty obligations under the GPIMH Credit Documents and (ii)
the termination, effective as of not later than the Closing, of the liens under
the GPIMH Credit Documents on the Membership Interests, the assets of each of
the Transferred Entities and, if not then owned by the Transferred Entities, the
other assets to be transferred to the Transferred Entities or the Buyer and its
Subsidiaries as contemplated by Sections 2.02(b)(iii) and 7.11 of the Agreement.
(f)    Seller and its applicable Subsidiaries shall have executed and delivered
the Ancillary Agreements.
Section 10.03. Conditions to Obligation of Seller. The obligation of Seller to
consummate the Closing is subject to the satisfaction of the following further
conditions:
(a)    Buyer shall have performed in all material respects all of its
obligations hereunder required to be performed by it on or prior to the Closing
Date.
(b)    The representations and warranties of Buyer contained in (i) Sections
‎4.01, ‎4.02, ‎4.05 and 4.06 (disregarding all materiality and Buyer Material
Adverse Effect or similar qualifications contained therein) shall be true and
correct in all material respects at and as of the Closing Date as if made at and
as of such date (except for representations and warranties that are made as of a
specific date, which representations and warranties shall be true in all
material respects at and as of such specific date); and (ii) any other Section
of this Agreement (disregarding all materiality and Buyer Material Adverse
Effect or similar qualifications contained therein) shall be true at and as of
the Closing Date, as if made at and as of such date (except for representations
and warranties that are made as of a specific date, which representations and
warranties shall be true at and as of such specific date), with only such
exceptions as would not,


79
    

--------------------------------------------------------------------------------

Exhibit 10.2


individually or in the aggregate, reasonably be expected to have a Buyer
Material Adverse Effect.
(c)    Seller shall have received a certificate signed by any executive officer
of Buyer to the effect that the conditions specified in Sections ‎10.03(a) and
‎10.03(b) have been fulfilled.
(d)    Buyer shall have fulfilled its obligations in accordance with ‎Section
9.01(a).
(e)    Buyer and its applicable Subsidiaries shall have executed and delivered
the Ancillary Agreements.
(f)    At least 75% of each of the Buyer Fund Board of each Buyer Fund into
which each 40 Act ETF Fund is combined shall not be “interested persons” (as
that term is defined in the Investment Company Act and interpreted by the SEC)
of (A) the investment adviser to such Buyer Fund or (B) the Person that will be
the investment adviser to such Buyer Fund (or its successor) immediately
following the Closing.
ARTICLE 11    
SURVIVAL; INDEMNIFICATION
Section 11.01. Survival. The representations and warranties of the parties
hereto contained in this Agreement or in any certificate or other writing
delivered pursuant hereto or in connection herewith shall survive the Closing
until the eighteen month anniversary of the Closing Date; provided that the
representations and warranties contained in Sections ‎3.01, ‎3.02, ‎3.03, ‎3.04,
‎3.08, ‎3.09, ‎Section 3.12(f) ‎3.25, ‎4.01, ‎4.02, ‎4.05 and ‎4.09 (the
“Fundamental Representations”) shall survive until the sixth anniversary of the
Closing Date, and (ii) the representations and warranties contained in ‎Section
3.12 (other than ‎Section 3.12(f)) shall not survive the Closing. The covenants
and agreements of the parties hereto contained in this Agreement or in any
certificate or other writing delivered pursuant hereto or in connection herewith
shall survive the Closing indefinitely or for the shorter period explicitly
specified therein, except that for such covenants and agreements that survive
for such shorter period, breaches thereof shall survive indefinitely or until
the latest date permitted by applicable Law. Notwithstanding the preceding
sentences, any breach of representation, warranty, covenant or agreement in
respect of which indemnity may be sought under this Agreement shall survive the
time at which it would otherwise terminate pursuant to the preceding sentences,
if written notice of the inaccuracy or breach thereof giving rise to such right
of indemnity (setting forth the basis therefor in reasonable detail) shall have
been given to the party against whom such indemnity may be sought prior to such
time, and such claim is pursued hereunder within a reasonable time period
thereafter.


80
    

--------------------------------------------------------------------------------

Exhibit 10.2


Section 11.02. Indemnification.
(a)    Effective at and after the Closing, Seller hereby indemnifies Buyer and
its Affiliates and their respective directors, officers, employees,
stockholders, agents, representatives, successors and assigns (collectively, the
“Buyer Indemnified Parties”) against and agrees to hold each of them harmless
from any and all damage, loss and expense (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding whether involving a third party claim or a claim
solely between the parties hereto (“Damages”) actually suffered or incurred by a
Buyer Indemnified Party arising out of or relating to:
(i)    any misrepresentation or breach of a representation or warranty, read for
purposes of this Article 11 without reference to “ETFs Business Material Adverse
Effect,” “Buyer Material Adverse Effect,” materiality, or similar qualifications
(except where such qualification is referred to in Sections ‎3.06, 3.11(d), 3.14
(second sentence only), ‎3.15(a), 3.15(b), 3.18(i), 3.21(i), 4.08 or 4.10) or
warranty, a “Warranty Breach”) made by Seller pursuant to this Agreement
(excluding any representation or warranty contained in ‎Section 3.12); provided
that, with respect to indemnification by Seller for Warranty Breaches pursuant
to this ‎Section 11.02(a)(i), the following shall apply (other than Warranty
Breaches of any of the Fundamental Representations, for which none of the
ensuing clauses (A) through (C) shall apply):
(A)    Seller shall not be liable for any claim (or series of related claims)
for indemnification where the amount of Damages with respect to such claim (or
related claims) does not exceed $100,000 (the “De Minimis Amount”) (and the
amount of such Damages with respect to unrelated claims shall not be aggregated
for purposes of clause (B));
(B)    Seller shall not be liable unless the aggregate amount of Damages with
respect to such Warranty Breaches exceeds $50,000,000 (the “Deductible”) and
then only to the extent of such excess; and
(C)    Seller’s maximum liability for all such Warranty Breaches shall not
exceed $150,000,000 (the “Cap”);
(ii)    any breach of covenant or agreement to be performed by Seller pursuant
to this Agreement (other than a covenant or agreement made or to be performed
pursuant to ‎Article 8);
(iii)    any Liability or Obligation of the Transferred Entities to the extent
not relating to the ETF Business; or


81
    

--------------------------------------------------------------------------------

Exhibit 10.2


(iv)    (A) Amounts allocated to Seller pursuant to ‎Section 8.01; (B)
Apportioned Obligations allocated to Seller pursuant to ‎Section 8.03; and (C)
Seller’s share of Transfer Taxes as set forth in ‎Section 8.04.
(b)    Effective at and after the Closing, Buyer hereby indemnifies Seller and
its Affiliates and their respective directors, officers, employees,
stockholders, agents, representatives, successors and assigns (collectively, the
“Seller Indemnified Parties”) against and agrees to hold each of them harmless
from any and all Damages actually suffered or incurred by a Seller Indemnified
Party arising out of or relating to:
(i)    any Warranty Breach made by Buyer pursuant to this Agreement; provided
that with respect to indemnification by Buyer for Warranty Breaches pursuant to
this ‎Section 11.02(b)(i), the following shall apply (other than Warranty
Breaches of any of the Fundamental Representations, for which none of the
ensuing clauses (A) through (C) shall apply):
(A)    Buyer shall not be liable for any claim (or series of related claims) for
indemnification where the amount of Damages with respect to such claim (or
related claims) does not exceed the De Minimis Amount (and the amount of such
Damages with respect to unrelated claims shall not be aggregated for purposes of
clause (B));
(B)    Buyer shall not be liable unless the aggregate amount of Damages with
respect to such Warranty Breaches exceeds the Deductible and then only to the
extent of such excess; and
(C)    Buyer’s maximum liability for all such Warranty Breaches shall not exceed
the Cap; or
(ii)    any breach of covenant or agreement to be performed by Buyer pursuant to
this Agreement (other than a covenant or agreement made or to be performed
pursuant to ‎Article 8); or
(iii)    (A) Amounts allocated to Buyer pursuant to ‎Section 8.01; (B)
Apportioned Obligations allocated to Buyer pursuant to ‎Section 8.03; and (C)
Buyer’s share of Transfer Taxes as set forth in ‎Section 8.04.
(c)    For tax purposes, any indemnification payments made pursuant to this
‎Section 11.02 shall be treated as an adjustment to the Closing Purchase Price.






82
    

--------------------------------------------------------------------------------

Exhibit 10.2


Section 11.03. Third Party Claim Procedures. Notwithstanding anything herein to
the contrary, the procedures in this ‎Section 11.03 do not apply to any claim or
demand for Taxes (which shall be subject to the procedures set forth in ‎Section
11.04).
(a)     The party seeking indemnification under ‎Section 11.02 (the “Indemnified
Party”) agrees to give prompt notice in writing to the party against whom
indemnity is sought (the “Indemnifying Party”) of the assertion of any claim or
the commencement of any suit, action or proceeding by any third party (“Third
Party Claim”) in respect of which indemnity may be sought under such Section.
Such notice shall set forth in reasonable detail such Third Party Claim and the
basis for indemnification (taking into account the information then available to
the Indemnified Party). The failure to so notify the Indemnifying Party shall
not relieve the Indemnifying Party of its obligations hereunder, except to the
extent such failure shall have prejudiced the Indemnifying Party.
(b)    Except as provided below, the Indemnifying Party shall be entitled to
control and select counsel (subject to the Indemnified Party’s right to
reasonably object) for such defense at its expense.
(c)    If the Indemnifying Party shall assume the control of the defense of any
Third Party Claim, (i) the Indemnifying Party shall obtain the prior written
consent of the Indemnified Party (which shall not be unreasonably withheld)
before entering into any settlement of such Third Party Claim, if the settlement
does not release the Indemnified Party from all liabilities and obligations with
respect to such Third Party Claim, the settlement is in excess of the maximum
liability set forth in ‎Section 11.02, or the settlement imposes injunctive or
other equitable relief against the Indemnified Party and (ii) the Indemnified
Party shall be entitled to participate in the defense of any Third Party Claim
and to employ separate counsel of its choice for such purpose. The fees and
expenses of such separate counsel shall be paid by the Indemnified Party.
Notwithstanding the foregoing, (i) the Indemnifying Party shall not be entitled
to assume such control, and shall be responsible for the fees and expenses of
the Indemnified Party’s counsel, if the Indemnifying Party shall have failed,
within 15 Business Days after receipt of a Notice in respect of the applicable
Third Party Claim, to assume the defense of such claim or to notify the
Indemnified Party in writing that it will assume the defense of such claim and
(ii) the Indemnifying Party shall be responsible for the fees and expenses of
the Indemnified Party’s counsel if (A) the named parties to any such action
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party and such Indemnified Party shall have been advised in writing
by counsel that there may be one or more legal defenses available to the
Indemnified Party which are not available to, or the assertion of which would be
adverse to the interests of, the Indemnifying Party or (B) the Indemnified Party
shall have been advised in writing by counsel that the assumption of such
defense by the Indemnifying Party would be inappropriate due to an actual or
potential conflict of interest absent representation by the Indemnified Party by
its own counsel (provided that the Indemnifying Party shall


83
    

--------------------------------------------------------------------------------

Exhibit 10.2


not be liable for the fees and expenses of more than one firm of counsel for all
Indemnified Parties, other than local counsel).
(d)    Each party shall cooperate, and cause their respective Affiliates to
cooperate, in the defense or prosecution of any Third Party Claim and shall
furnish or cause to be furnished such records, information and testimony, and
attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonably requested in connection therewith.
Section 11.04. Tax Contest. (a) If any claim or demand for Taxes in respect of
which an indemnity may be sought pursuant to ‎Section 11.02 is asserted in
writing against an Indemnifying Party, the Indemnified Party shall notify the
Indemnifying Party of such claim or demand within 10 days of receipt thereof, or
such earlier time that would allow the Indemnifying Party to timely respond to
such claim or demand, and shall give the Indemnifying Party such information
with respect thereto as the Indemnifying Party may reasonably request; provided,
however, that the failure to give such prompt notice shall not relieve the
Indemnifying Party of any of its obligations under this ‎Section 11.04, except
to the extent that the Indemnifying Party is actually prejudiced thereby.  The
Indemnifying Party may discharge, at any time, its indemnification obligation
under this ‎Section 11.04 by paying to the Indemnified Party the amount of such
claim for Taxes, calculated on the date of such payment.  The Indemnifying Party
may, at its own expense, participate in and, upon notice to the Indemnified
Party, assume the defense of any such claim, suit, action, litigation or
proceeding (including any Tax audit).  If the Indemnifying Party assumes such
defense, the Indemnifying Party shall have the sole discretion as to the conduct
of such defense; provided, however, that the Indemnifying Party may not settle,
abandon or compromise any such claim without the prior written consent of the
Indemnified Party (such consent not to be unreasonably withheld, delayed or
conditioned) if such settlement, abandonment or compromise would reasonably be
expected to materially and adversely affect the Indemnified Party. The
Indemnified Party shall have the right (but not the duty) to participate in the
defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the Indemnifying Party.  Whether or not the Indemnifying
Party chooses to defend or prosecute any claim, all of the parties hereto shall
cooperate in the defense or prosecution thereof.
(b)     Any payment by the Indemnifying Party of indemnified Taxes pursuant to
‎Section 11.02 shall be made in immediately available funds at least two
Business Days before the date payment of the Taxes to which such payment relates
is due, or, if no Tax is payable, not later than 10 days after receipt by the
Indemnifying Party of written notice from the Indemnified Party stating that any
Damages have been paid by the Indemnified Party and the amount thereof and of
the indemnity payment requested.
Section 11.05. Direct Claim Procedures. In the event an Indemnified Party has a
claim for indemnity under ‎Section 11.02 against an Indemnifying


84
    

--------------------------------------------------------------------------------

Exhibit 10.2


Party that does not involve a Third Party Claim, the Indemnified Party agrees to
give prompt notice in writing of such claim to the Indemnifying Party. Such
notice shall set forth in reasonable detail such claim and the basis for
indemnification (taking into account the information then available to the
Indemnified Party). The failure to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder, except to the
extent such failure shall have prejudiced the Indemnifying Party.
Section 11.06. Calculation of Damages. (a) The amount of any Damages payable
under ‎Section 11.02 by the Indemnifying Party shall be net of (i) any amounts
actually recovered by the Indemnified Party under applicable insurance policies
or from any other Person alleged to be responsible therefor (net of any
deductible or any expenses incurred in securing such recovery), and (ii) any Tax
benefit arising from the incurrence or payment of any such Damages, which shall
be netted against any Damages payable under ‎Section 11.02 by the Indemnifying
Party, or repaid by the Indemnified Party, only if, as and when such Tax benefit
is actually realized in cash or a reduction in Taxes otherwise due. If the
Indemnified Party receives any amounts under applicable insurance policies, or
from any other Person alleged to be responsible for any Damages, subsequent to
an indemnification payment by the Indemnifying Party, then such Indemnified
Party shall promptly reimburse the Indemnifying Party for any payment made or
expense incurred by such Indemnifying Party in connection with providing such
indemnification payment up to the amount received by the Indemnified Party, net
of any deductible or expenses incurred by such Indemnified Party in collecting
such amount.
(b)    The Indemnifying Party shall not be liable under ‎Section 11.02 for any
(i) punitive Damages (except to the extent included in any Third Party Claim) or
(ii) consequential Damages, including for lost profits, that, in the case of
this clause (ii), are remote or not reasonably foreseeable (except to the extent
included in any Third Party Claim).
(c)    Each Indemnified Party shall use reasonable efforts to collect any
amounts available under insurance coverage for any Damages payable under
‎Section 11.02, provided that the expenses of such efforts shall be borne by the
Indemnifying Party and such efforts will not limit the timing or amount of
Damages payable under ‎Section 11.02 during pendency of such insurance claims.
Section 11.07. Assignment of Claims. If the Indemnified Party receives any
payment from an Indemnifying Party in respect of any Damages pursuant to
‎Section 11.02 and the Indemnified Party could have recovered all or a part of
such Damages from a third party that is not a current or former client,
customer, employee, officer or director of Buyer and its Affiliates (a
“Potential Contributor”) based on the underlying Claim asserted against the
Indemnifying Party, the Indemnified Party shall, to the extent permitted by
applicable Law or contract, assign such of its rights to proceed against the
Potential Contributor as


85
    

--------------------------------------------------------------------------------

Exhibit 10.2


are necessary to permit the Indemnifying Party to recover from the Potential
Contributor the amount of such payment.
Section 11.08. Exclusivity. After the Closing, ‎Section 11.02 and ‎Section 13.12
will provide the exclusive remedy for any misrepresentation, breach of warranty,
covenant or other agreement (other than those contained in Sections 2.04, 7.12,
9.02(b) and 9.02(g) and Article VIII) or other claim arising out of this
Agreement or the transactions contemplated hereby, except in the case of common
law fraud relating to claims made in respect of the representations or
warranties contained herein.


ARTICLE 12    
TERMINATION
Section 12.01. Grounds for Termination. This Agreement may be terminated at any
time prior to the Closing:
(a)    by mutual written agreement of Seller and Buyer;
(b)    by either Seller or Buyer if the Closing shall not have been consummated
on or before the first anniversary of the date hereof (the “Long-Stop Date”);
provided that the right to terminate this Agreement pursuant to this ‎Section
12.01(b) shall not be available to any party whose material breach of any
provision of this Agreement results in the failure of the Closing to be
consummated by such date;
(c)    by either Seller or Buyer if consummation of the transactions
contemplated by this Agreement would violate any nonappealable final order,
decree or judgment of any Government Entity having competent jurisdiction; or
(d)    by either party, if the other party breaches or fails to perform or
comply with its representations, warranties or covenants contained in this
Agreement, which breach or failure to perform (i) would give rise to the failure
of a condition set forth in Section 10.03(a) or (b) or Section 10.01(a) or (b),
as applicable, and (ii) cannot be or has not been cured within forty-five (45)
days after the giving of written notice to the other party of such breach;
provided that the such breach or failure was not caused by or substantially
contributed to by the terminating party and the terminating party is not then in
breach of any representation, warranty or covenant contained in this Agreement
that would give rise to the failure of a condition set forth in Section 10.03(a)
or (b) or Section 10.01(a) or (b), as applicable.
The party desiring to terminate this Agreement pursuant to ‎Section 12.01(b),
‎Section 12.01(c) or Section 12.01(d) shall give written notice of such
termination to the other party.


86
    

--------------------------------------------------------------------------------

Exhibit 10.2


Section 12.02. Effect of Termination. If this Agreement is terminated as
permitted by ‎Section 12.01, such termination shall be without liability of
either party (or any Affiliate, stockholder, director, officer, employee, agent,
consultant or representative of such party) to the other party to this
Agreement; provided that, if such termination shall result from the intentional
(i) failure of either party to fulfill a condition to the performance of the
obligations of the other party or (ii) failure to perform a covenant or
agreement contained in this Agreement, such party shall be fully liable for any
and all Damages incurred or suffered by the other party as a result of any
intentional failure or breach. The provisions of this ‎Section 12.02 and
Sections ‎7.10, ‎13.03, ‎13.05, ‎13.06, ‎13.07, and ‎13.09 and the
Confidentiality Agreement shall survive any termination hereof pursuant to
‎Section 12.01.
ARTICLE 13    
MISCELLANEOUS
Section 13.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including by e-mail) and shall be given,
if to Buyer, to:
Invesco Ltd.
1555 Peachtree Street NE
Atlanta, Georgia 30309
Attention: Kevin M. Carome, Esq.
E-mail: kevin.carome@invesco.com
and
Attention: Loren M. Starr
E-mail: loren.starr@invesco.com
with a copy (which copy shall not constitute notice) to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: Nicholas G. Demmo
E-mail: NGDemmo@wlrk.com
if to Seller, to:
Guggenheim Capital, LLC
330 Madison Avenue
New York, New York 10017
Attention: Jerry W. Miller
E-mail: Jerry.Miller@guggenheimpartners.com


87
    

--------------------------------------------------------------------------------

Exhibit 10.2




and


Guggenheim Capital, LLC
227 West Monroe Street
Chicago, Illinois 60606
Attention: Chief Legal Officer, Guggenheim Capital, LLC


with a copy (which copy shall not constitute notice) to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: John H. Butler
E-mail:     john.butler@davispolk.com
or such other address as such party may hereafter specify for the purpose by
notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5 p.m. in the place of receipt and such day is a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt.
Section 13.02. Amendments and Waivers. (a) Any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed, in the case of an amendment, by each party to this Agreement, or in
the case of a waiver, by the party against whom the waiver is to be effective.
(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.
Section 13.03. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense; provided that Buyer and Seller shall each bear
and pay 50% of the costs and expenses incurred in connection with seeking and
obtaining the consents of the ETF Funds pursuant to ‎Section 7.05, including in
connection with the filing, printing and mailing of notices, proxy solicitation
materials and other communications in connection therewith.






88
    

--------------------------------------------------------------------------------

Exhibit 10.2


Section 13.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns subject to the following sentence. No party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of each other party hereto provided that Buyer may
assign any of its rights and obligations under this Agreement to a wholly-owned
Subsidiary of Buyer; provided further that no such assignment by Buyer shall
relieve Buyer of any of its obligations hereunder.
Section 13.05. Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without regard to the
conflicts of law rules of such state.
Section 13.06. Jurisdiction. (a) The parties hereto agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby (whether brought by any party or any of its Affiliates or
against any party or any of its Affiliates) shall be brought exclusively in the
Delaware Chancery Court or, if such court shall not have jurisdiction, any
federal court located in the State of Delaware or other Delaware state court,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in ‎Section 13.01 shall be deemed
effective service of process on such party.
(b)    EACH OF BUYER AND SELLER HEREBY IRREVOCABLY DESIGNATES CORPORATION TRUST
COMPANY (IN SUCH CAPACITY, THE “PROCESS AGENT”), WITH AN OFFICE AT 1209 ORANGE
STREET, CITY OF WILMINGTON, COUNTY OF NEW CASTLE, DELAWARE 19801 AS ITS
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, FOR AND ON ITS BEHALF SERVICE OF
PROCESS IN SUCH JURISDICTION IN ANY LEGAL ACTION OR PROCEEDINGS WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER AGREEMENT EXECUTED IN CONNECTION WITH THIS
AGREEMENT, AND SUCH SERVICE SHALL BE DEEMED COMPLETE UPON DELIVERY THEREOF TO
THE PROCESS AGENT; PROVIDED THAT IN THE CASE OF ANY SUCH SERVICE UPON THE
PROCESS AGENT, THE PARTY EFFECTING SUCH SERVICE SHALL ALSO DELIVER A COPY
THEREOF TO EACH OTHER SUCH PARTY IN THE MANNER PROVIDED IN SECTION 13.01 OF THIS
AGREEMENT. EACH PARTY SHALL TAKE ALL SUCH ACTION AS MAY BE NECESSARY


89
    

--------------------------------------------------------------------------------

Exhibit 10.2


TO CONTINUE SAID APPOINTMENT IN FULL FORCE AND EFFECT OR TO APPOINT ANOTHER
AGENT SO THAT SUCH PARTY WILL AT ALL TIMES HAVE AN AGENT FOR SERVICE OF PROCESS
FOR THE ABOVE PURPOSES IN WILMINGTON, DELAWARE. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF ANY PARTY TO SERVE PROCESS IN ANY MANNER PERMITTED BY APPLICABLE LAW.
EACH PARTY EXPRESSLY ACKNOWLEDGES THAT THE FOREGOING WAIVER IS INTENDED TO BE
IRREVOCABLE UNDER THE LAWS OF THE STATE OF DELAWARE AND OF THE UNITED STATES OF
AMERICA.
Section 13.07. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
Section 13.08. Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other party
hereto. Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication). No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations, or liabilities
hereunder upon any Person other than the parties hereto and their respective
successors and assigns.
Section 13.09. Entire Agreement. This Agreement, the Ancillary Agreements and
the Confidentiality Agreement constitute the entire agreement between the
parties with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter hereof and thereof.
Section 13.10. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other Government
Entity to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.


90
    

--------------------------------------------------------------------------------

Exhibit 10.2


Section 13.11. Disclosure Schedules. The parties hereto agree that any reference
in a particular Section of either the Seller Disclosure Schedule or the Buyer
Disclosure Schedule shall only be deemed to be an exception to (or, as
applicable, a disclosure for purposes of) (a) the representations and warranties
(or covenants, as applicable) of the relevant party that are contained in the
corresponding Section of this Agreement and (b) any other representations and
warranties of such party that is contained in this Agreement, but only if the
relevance of that reference as an exception to (or a disclosure for purposes of)
such representations and warranties would be readily apparent to a reasonable
person who has read that reference and such representations and warranties,
without any independent knowledge on the part of the reader regarding the
matter(s) so disclosed. The parties acknowledge and agree that (i) the Schedules
to this Agreement may include certain items and information solely for
informational purposes for the convenience of Buyer or Seller, as applicable and
(ii) the disclosure by Seller or Buyer, as applicable of any matter in the
Schedules shall not be deemed to constitute an acknowledgment by Seller or
Buyer, as applicable that the matter is required to be disclosed by the terms of
this Agreement or that the matter is material.
Section 13.12. Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions or other equitable relief to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof in any court set forth in ‎Section 13.06, in addition to any other remedy
to which they are entitled at Law or in equity.




91
    

--------------------------------------------------------------------------------


Exhibit 10.2


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


INVESCO LTD.
By:
/s/ Loren M. Starr
Name:Loren M. Starr
Title:Senior Managing Director and Chief Financial Officer





































































[Signature Page to Transaction Agreement]
    

--------------------------------------------------------------------------------

Exhibit 10.2


GUGGENHEIM CAPITAL, LLC
By:
/s/ Brian T. Sir


Name: Brian T. Sir


Title: Chief Operating Officer





[Signature Page to Transaction Agreement]
    